Exhibit 10.1

EXECUTION VERSION

$450,000,000

CREDIT AGREEMENT

Dated as of May 6, 2011

among

iPAYMENT, INC.,

as the Borrower,

iPAYMENT HOLDINGS, INC.

and

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

THE LENDERS PARTY HERETO,

as Lenders,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

RBC CAPITAL MARKETS

and

UBS SECURITIES LLC

Syndication Agents

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

RBC CAPITAL MARKETS

and

UBS SECURITIES LLC

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01. Defined Terms

     1   

Section 1.02. Other Interpretive Provisions

     36   

Section 1.03. Accounting Terms; Calculation of Financial Covenants

     36   

Section 1.04. Rounding

     38   

Section 1.05. Times of Day

     38   

Section 1.06. Letter of Credit Amounts

     38    ARTICLE 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01. The Loans

     38   

Section 2.02. Borrowings, Conversions and Continuations of Loans

     39   

Section 2.03. Letters of Credit

     40   

Section 2.04. Swing Line Loans

     49   

Section 2.05. Prepayments

     52   

Section 2.06. Termination or Reduction of Aggregate Revolving Commitments

     56   

Section 2.07. Repayment of Loans

     56   

Section 2.08. Interest

     57   

Section 2.09. Fees

     58   

Section 2.10. Computation of Interest and Fees

     58   

Section 2.11. Evidence of Debt

     59   

Section 2.12. Payments Generally; Administrative Agent’s Clawback

     59   

Section 2.13. Sharing of Payments by Lenders

     61   

Section 2.14. Increased Commitments; Additional Lenders

     62   

Section 2.15. Defaulting Lenders

     63    ARTICLE 3    TAXES, YIELD PROTECTION AND ILLEGALITY   

Section 3.01. Taxes

     65   

Section 3.02. Illegality

     68   

Section 3.03. Inability to Determine Rates

     69   

Section 3.04. Increased Costs

     69   

Section 3.05. Compensation for Losses

     71   

 

i



--------------------------------------------------------------------------------

Section 3.06. Mitigation Obligations; Replacement of Lenders

     71   

Section 3.07. Survival

     72    ARTICLE 4    GUARANTY   

Section 4.01. The Guaranty

     72   

Section 4.02. Obligations Unconditional

     72   

Section 4.03. Reinstatement

     74   

Section 4.04. Certain Additional Waivers

     74   

Section 4.05. Remedies

     74   

Section 4.06. Rights of Contribution

     74   

Section 4.07. Subordination

     74   

Section 4.08. Additional Guarantors

     75   

Section 4.09. Guarantee of Payment; Continuing Guarantee

     75    ARTICLE 5    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 5.01. Conditions of Initial Credit Extension

     76   

Section 5.02. Conditions to All Credit Extensions

     79    ARTICLE 6    REPRESENTATIONS AND WARRANTIES   

Section 6.01. Existence, Qualification and Power

     79   

Section 6.02. Authorization; no Contravention

     80   

Section 6.03. Governmental Authorization; Other Consents

     80   

Section 6.04. Binding Effect

     80   

Section 6.05. Financial Statements; No Material Adverse Effect

     80   

Section 6.06. Litigation

     81   

Section 6.07. No Default

     81   

Section 6.08. Ownership of Property; Liens

     81   

Section 6.09. Environmental Compliance

     82   

Section 6.10. Insurance

     83   

Section 6.11. Taxes

     83   

Section 6.12. ERISA Compliance

     83   

Section 6.13. Subsidiaries

     83   

Section 6.14. Margin Regulations; Investment Company Act

     84   

Section 6.15. Disclosure

     84   

Section 6.16. Compliance with Laws

     84   

Section 6.17. Intellectual Property; Licenses, Etc.

     84   

Section 6.18. Business Locations

     85   

Section 6.19. Solvency

     85   

 

ii



--------------------------------------------------------------------------------

ARTICLE 7    AFFIRMATIVE COVENANTS   

Section 7.01. Financial Statements

     85   

Section 7.02. Certificates; Other Information

     86   

Section 7.03. Notices

     88   

Section 7.04. Payment of Taxes

     89   

Section 7.05. Preservation of Existence, Etc.

     89   

Section 7.06. Maintenance of Properties

     90   

Section 7.07. Maintenance of Insurance

     90   

Section 7.08. Compliance with Material Contractual Obligations and Laws

     90   

Section 7.09. Books and Records

     90   

Section 7.10. Inspection Rights

     91   

Section 7.11. Use of Proceeds

     91   

Section 7.12. Additional Subsidiaries

     91   

Section 7.13. ERISA Compliance

     92   

Section 7.14. Pledged Assets

     92   

Section 7.15. Compliance with Environmental Laws

     93   

Section 7.16. [Reserved]

     93   

Section 7.17. Ratings

     93    ARTICLE 8    NEGATIVE COVENANTS   

Section 8.01. Liens

     93   

Section 8.02. Investments

     95   

Section 8.03. Indebtedness

     96   

Section 8.04. Fundamental Changes

     97   

Section 8.05. Dispositions

     98   

Section 8.06. Restricted Payments

     98   

Section 8.07. Change in Nature of Business

     100   

Section 8.08. Transactions with Affiliates and Insiders

     100   

Section 8.09. Burdensome Agreements

     101   

Section 8.10. Use of Proceeds

     101   

Section 8.11. Financial Covenants

     102   

Section 8.12. Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity

     103   

Section 8.13. Ownership of Subsidiaries

     103   

Section 8.14. Sale Leasebacks

     103   

Section 8.15. Prepayment of Other Indebtedness, Etc.

     103   

Section 8.16. [Reserved]

     104   

Section 8.17. Accounting Changes

     104   

Section 8.18. Partnerships, Etc.

     104   

Section 8.19. Speculative Transactions

     104   

Section 8.20. [Reserved]

     104   

 

iii



--------------------------------------------------------------------------------

Section 8.21. Holding Company

     104    ARTICLE 9    EVENTS OF DEFAULT AND REMEDIES   

Section 9.01. Events of Default

     105   

Section 9.02. Remedies Upon Event of Default

     107   

Section 9.03. Application of Funds

     108    ARTICLE 10    ADMINISTRATIVE AGENT   

Section 10.01. Appointment and Authority

     109   

Section 10.02. Rights as a Lender

     109   

Section 10.03. Exculpatory Provisions

     110   

Section 10.04. Reliance by Administrative Agent

     111   

Section 10.05. Delegation of Duties

     111   

Section 10.06. Resignation of Administrative Agent

     111   

Section 10.07. Non-reliance on Administrative Agent and Other Lenders

     112   

Section 10.08. No Other Duties; etc.

     113   

Section 10.09. Administrative Agent May File Proofs of Claim

     113   

Section 10.10. Collateral and Guaranty Matters

     114    ARTICLE 11    MISCELLANEOUS   

Section 11.01. Amendments, etc.

     114   

Section 11.02. Notices and Other Communications; Facsimile Copies

     117   

Section 11.03. No Waiver; Cumulative Remedies

     118   

Section 11.04. Expenses; Indemnity; and Damage Waiver

     118   

Section 11.05. Payments Set Aside

     120   

Section 11.06. Successors and Assigns

     120   

Section 11.07. Treatment of Certain Information; Confidentiality

     124   

Section 11.08. Set-off

     125   

Section 11.09. Interest Rate Limitation

     125   

Section 11.10. Counterparts; Integration; Effectiveness

     126   

Section 11.11. Survival of Representations and Warranties

     126   

Section 11.12. Severability

     126   

Section 11.13. Replacement of Lenders

     126   

Section 11.14. Governing Law; Jurisdiction; etc.

     127   

Section 11.15. WAIVER OF RIGHT TO TRIAL BY JURY

     128   

Section 11.16. USA PATRIOT ACT Notice

     128   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 6.06    Litigation 6.08(b)   
Owned Property 6.08(c)    Leased Property (Loan Parties as Lessee) 6.08(d)   
Leased Property (Loan Parties as Lessor) 6.13    Subsidiaries 6.17(a)    IP
Rights 6.17(b)    Licensing Agreements (Licensee) 6.17(c)    Licensing
Agreements (Licensor) 6.18(a)    Locations of Tangible Personal Property 6.18(b)
   Location of Chief Executive Office, Etc. 6.18(c)    Changes in Legal Name,
State of Formation and Structure 8.01    Liens Existing on the Closing Date 8.02
   Investments Existing on the Closing Date 8.03    Indebtedness Existing on the
Closing Date 8.13    Joint Ventures 11.02    Certain Addresses for Notices
11.06(b)    Processing and Recordation Fees

EXHIBITS

 

2.02    Form of Loan Notice 2.04    Form of Swing Line Loan Notice 2.11(a)-1   
Form of Revolving Note 2.11(a)-2    Form of Term Note 2.11(a)-3    Form of Swing
Line Note

 

v



--------------------------------------------------------------------------------

3.01(e)    Form of U.S. Tax Certificate 4.08    Form of Joinder Agreement
5.01(a)(iii)    Form of Security Agreement 5.01(a)(iv)    Form of Pledge
Agreement 5.01(a)(vii)    Form of Opinion of Debevoise & Plimpton, LLP, special
New York Counsel to Loan Parties 5.01(a)(viii)    Form of Opinion of White &
Case, LLP, special California Counsel to Loan Parties 5.01(a)(ix)    Form of
Opinions of Richards, Layton & Finger, P.A., special Delaware Counsel to Loan
Parties 5.01(a)(x)    Form of Opinion of Santoro, Driggs, Walch, Kearney, Holley
& Thompson, special Nevada Counsel to Loan Parties 5.01(a)(xi)    Form of
Opinion of Afshin Yazdian, General Counsel to Loan Parties 5.01(a)(xiii)    Form
of Solvency Certificate 7.02    Form of Compliance Certificate 11.06    Form of
Assignment and Assumption

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 6, 2011, by
and among iPAYMENT, INC., a Delaware corporation (the “Borrower”), the
Guarantors (as hereinafter defined), the Lenders (as hereinafter defined) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

PRELIMINARY STATEMENTS

The Borrower has requested that the Lenders provide a revolving credit facility
and a term loan facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue Letters of
Credit, in each case, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2011 Notes” means, collectively, the Senior Notes and the PIK Notes.

“2011 Notes Documents” means, collectively, the Senior Notes Documents and the
PIK Notes Documents.

“2011 Notes Indentures” means, collectively, the Senior Notes Indenture and the
PIK Notes Indenture.

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) all or any
substantial portion of the Property of another Person or at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person, or (b) Merchant Portfolios
(provided that “Acquisition” shall not include the acquisition of any Merchant
Portfolio from an independent sales group or organization with an aggregate
value, in the case of any such Merchant Portfolio, less than or equal to
$2,500,000), in each case, for clauses (a) and (b), whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Additional Guarantors” has the meaning specified in Section 4.08.

“Additional Lender” has the meaning specified in Section 2.14(b).



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $75,000,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time and (b) in
respect of the Revolving Facility, with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time; provided that in the case of Section 2.15, for so long
as a Defaulting Lender shall exist, “Applicable Percentage” shall mean, in
respect of the Revolving Facility, the percentage of the Aggregate Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Revolving Lender’s Revolving Commitments; provided further
that if the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Revolving Lender shall be determined
based on the Applicable Percentage of such Revolving Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means (a) in respect of the Revolving Facility and the
Commitment Fee, a percentage per annum determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 

2



--------------------------------------------------------------------------------

Applicable Rate  

Pricing
Tier

  

Consolidated Leverage Ratio

   Eurodollar Rate
(Letters of
Credit)     Base Rate     Commitment
Fee   1    Less than 4.0:1.0      2.75 %      1.75 %      0.375 %  2    Greater
than or equal to 4.0:1.0 but less than 4.5:1.0      3.25 %      2.25 %      0.45
%  3    Greater than or equal to 4.5:1.0 but less than 5.0:1.0      3.75 %     
2.75 %      0.50 %  4    Greater than or equal to 5.0:1.0      4.25 %      3.25
%      0.625 % 

and (b) in respect of the Term Facility, 4.25% per annum for Eurodollar Rate
Loans and 3.25% per annum for Base Rate Loans. Any increase or decrease in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.02(a);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Tier 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.02(a), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.02(a) for the
fiscal quarter ending June 30, 2011 shall be determined based upon Pricing Tier
4.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, RBC Capital Markets1 and UBS Securities LLC in their
capacity as joint lead arrangers and joint bookrunners in respect of the Loan
Documents.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(c)), and accepted by the Administrative Agent, in

 

 

1 

RBC Capital Markets is a brand name for the investment banking activities of
Royal Bank of Canada.

 

3



--------------------------------------------------------------------------------

substantially the form of Exhibit 11.07 or any other form approved by the
Administrative Agent.

“Assumed Tax Rate” means, for or in respect of any Tax Period and any item of
income, the greater of (x) the maximum combined federal, state and local income
tax rate applicable during such Tax Period to such item of income if included in
income by an individual residing in New York City and (y) the maximum combined
federal, state and local tax rate applicable during such Tax Period to such item
of income if included as New York source income by a corporation doing business
in New York City, in each case taking into account the deductibility of state
and local income taxes for federal income tax purposes.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such

 

4



--------------------------------------------------------------------------------

ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds
Effective Rate for such day, (iii) the sum of 1% plus the Eurodollar Rate for a
one-month interest period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) and (iv) in respect of the
Term Facility, 2.50%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Businesses” means, at any time, a collective reference to the businesses
operated by Holdings and its Subsidiaries at such time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Capital Expenditures” means, with respect to any Person for any period the
aggregate of all expenditures incurred by such Person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such Person, provided, however, that Capital Expenditures for the Borrower and
its Subsidiaries shall not include (a) Acquisitions, (b) to the extent permitted
by this Agreement, including Section 2.05(b)(ii), reinvestments of the Net Cash
Proceeds of any Disposition and Involuntary Disposition and (c) interest
capitalized during such period.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Consideration” means the cash consideration paid in connection with an
Acquisition, consisting of (a) cash and Cash Equivalents, (b) Indebtedness of
the Person being acquired that is assumed by the acquiring Person and (c) the
Borrower’s good faith estimate at the closing of such Acquisition of the
aggregate amount of cash payments to be made on Deferred Purchase Price
Obligations.

 

5



--------------------------------------------------------------------------------

“Cash Distributions” means, with respect to any Person for any period, all
dividends and other distributions on any of the outstanding Equity Interests in
such Person, all purchases, redemptions, retirements, defeasances or other
acquisitions of any of the outstanding Equity Interests in such Person and all
returns of capital to the stockholders, partners or members (or the equivalent
persons) of such Person, in each case to the extent paid in cash by or on behalf
of such Person during such period.

“Cash Equivalents” means, as at any date, (a) U.S. Securities,
(b) Dollar-denominated time deposits and certificates of deposit that are fully
insured by the Federal Deposit Insurance Corporation or are of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank being an “Approved
Bank”), in each case with maturities of not more than 270 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States having, on the date of purchase
thereof, a fair market value of at least one hundred percent (100%) of the
amount of the repurchase price thereof and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

“Change in Consolidated Working Capital” means for any period, a positive or
negative number equal to (a) the amount of Consolidated Working Capital at the
beginning of such period minus the amount of Consolidated Working Capital at the
end of such period plus (b) the amount of restricted cash held by any settlement
bank and/or processor at the beginning of such period minus the amount of
restricted cash held by any settlement bank and/or processor at the end of such
period, in each case determined on a consolidated basis for the Borrower and its
Subsidiaries.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

6



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) at any time prior to an initial registered public offering of Equity
Interests of Holdings or any Person who, directly or indirectly, owns one
hundred percent (100%) of the issued and outstanding Equity Interests of
Holdings (any such Person, a “Parent Company”), Permitted Holders shall cease to
beneficially own, within the meaning of Rules 13d-3 and Rule 13d-5 under the
Securities Exchange Act, either directly or indirectly, Equity Interests in
Holdings representing more than fifty percent (50%) of the combined voting power
of all of the Equity Interests entitled to vote for members of the board of
directors or equivalent governing body of such Person on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

(b) at any time after an initial registered public offering of Equity Interests
of Holdings or any Parent Company, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act, but excluding
(i) the Permitted Holders and (ii) any employee benefit plan of Holdings or its
Subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire (such
right, an “option right”), whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of the greater of (A) thirty
percent (30%) or more and (B) a higher percentage than is beneficially owned by
the Permitted Holders of the Equity Interests of Holdings or such Parent Company
entitled to vote for members of the board of directors or equivalent governing
body of Holdings or such Parent Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(c) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or equivalent governing body of Holdings
ceases to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (excluding, in the case of both clauses
(ii) and (iii), any individual whose initial nomination for, or assumption of
office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

(d) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Borrower; or

(e) Carl A. Grimstad and any trusts for the benefit of the family members of
Carl A. Grimstad, in which Carl A. Grimstad is the trustee, shall cease to
beneficially

 

7



--------------------------------------------------------------------------------

own or control at least a majority of the Equity Interests in Holdings or any
Parent Company beneficially owned by the Permitted Holders; or

(f) a “Change of Control” under, and as defined in, any 2011 Notes Indenture
shall have occurred.

“Closing Date” means the first date on which all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.01, which is
May 6, 2011.

“Collateral” means a collective reference to all real and personal Property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the other Secured Parties, are purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, Joinder Agreements, or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 7.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period including such taxes paid by
the Borrower and its Subsidiaries with respect to minority interest income or
expense for such period, (c) the amount of depreciation and amortization expense
for such period, (d) any non-cash amount expensed in respect of stock options,
restricted stock awards, and similar equity compensation arrangements,
(e) (i) restructuring charges in an aggregate amount not to exceed $10,000,000
and (ii) Transaction Costs; provided that with respect to each item referred to
in this sub-clause (e), the Borrower shall have delivered to the Administrative
Agent an officer’s certificate specifying and quantifying such item, and
(f) other non-recurring expenses of the Borrower and its Subsidiaries which do
not represent a cash item in such period or in any future period, all, to the
extent applicable, as determined in accordance with GAAP.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest of the Borrower
and its Subsidiaries on a consolidated basis and any Restricted Payments made to
Holdings to pay any such amounts in connection with borrowed money of Holdings
or any Parent, but excluding, to the extent included in interest expense,
(A) fees and expenses associated with the consummation of the Transaction,
(B) amortization or writeoff of financing costs and (C) upfront cash costs and
all non-cash costs associated with obtaining Swap Contracts) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period; provided, that: (a) for purposes of
determining the amount of Consolidated Interest Charges included in the
calculation of the Consolidated Interest Coverage Ratio for the fiscal quarter
ended September 30, 2011, such amount for the Measurement Period then ended
shall equal such item for such fiscal quarter multiplied by four; (b) for
purposes determining the amount of Consolidated Interest Charges included in the
calculation of the Consolidated Interest Coverage Ratio for the fiscal quarter
ended December 31, 2011, such amount for the Measurement Period then ended shall
equal such item for the two fiscal quarters then ended multiplied by two; and
(c) for purposes of determining the amount of Consolidated Interest Charges
included in the calculation of the Consolidated Interest Coverage Ratio for the
fiscal quarter ended March 31, 2012, such amount for the Measurement Period then
ended shall equal such item for the three fiscal quarters then ended multiplied
by 4/3.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Subsidiaries for the most recently
completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of the sum of (a) Consolidated Funded Indebtedness as of such date minus cash
and Cash Equivalents (excluding any U.S. Securities having maturities more than
twelve months from the date of acquisition) of the Borrower and its Subsidiaries
on such date up to $5,000,000 to (b) Consolidated EBITDA for the most recently
completed Measurement Period.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains) for that period, as determined in
accordance with GAAP.

“Consolidated Working Capital” means at the date of determination thereof, the
aggregate amount of all Current Assets minus the aggregate amount of all Current
Liabilities, in each case determined on a consolidated basis for the Borrower
and its Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

9



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Facility” means the Revolving Facility, the Term Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.

“Credit Party” means the Administrative Agent, the L/C Issuer or the Swing Line
Lender.

“Cure Amount” has the meaning specified in Section 8.11(c).

“Cure Right” has the meaning specified in Section 8.11(c).

“Current Assets” means, with respect to any Person, all assets of such Person
that would be classified as current assets on the balance sheet of such Person,
excluding cash and Cash Equivalents.

“Current Liabilities” means, with respect to any Person, (a) all Indebtedness of
such Person that by its terms is payable on demand or matures within one year
after the date of determination (excluding any Indebtedness renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arising under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date and the current portion of long-term debt) and (b) all other items
(including taxes accrued as estimated and trade payables otherwise excluded from
Funded Indebtedness under clause (e) of the definition thereof) that are
classified on the balance sheet of such Person as current liabilities of such
Person.

“Daily Transaction” means the redemption of the Equity Interests of Gregory S.
Daily in Investors and iPayment GP, LLC.

“Debt Issuance” means, with respect to any Person, the issuance by such Person
of any Indebtedness of the type referred to in clause (a) of the definition of
“Funded Indebtedness” set forth in this Section 1.01.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

10



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (x) with respect to principal,
interest or other fees attributable to a Credit Facility, (i) the Base Rate in
respect of such Credit Facility plus (ii) the Applicable Rate applicable to Base
Rate Loans under such Credit Facility plus (iii) two percent (2%) per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum and
(y) with respect to all other Obligations, (i) the Base Rate in respect of the
Term Facility plus (ii) the Applicable Rate applicable to Base Rate Loans under
the Term Facility plus (iii) two percent (2%) per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus two percent
(2%) per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (c) has (or is
a subsidiary of a parent that has) been deemed insolvent or become the subject
of a bankruptcy or insolvency or similar proceeding, (d) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit or (e) has
failed, within one (1) Business Day after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding L/C Obligations and Swing Line Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(e) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent.

“Deferred Purchase Price Obligations” means deferred purchase price obligations
(including, without limitation, earn-out obligations) of Holdings or any
Subsidiary issued in connection with any Permitted Acquisition.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
Holdings or any Subsidiary (including the Equity Interests of any Subsidiary),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts

 

11



--------------------------------------------------------------------------------

receivable or any rights and claims associated therewith, but excluding any
Involuntary Disposition.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interest into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interest that would constitute Disqualified Capital Stock, in
each case, prior to the Maturity Date of the Term Loans.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) in the case of an assignment of a
Revolving Commitment, (A) the L/C Issuer and the Swing Line Lender and
(B) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
(x) the Borrower shall be deemed to have approved any such Person unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof and (y) notwithstanding
the foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all applicable federal, state, local, foreign
and other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders or decrees relating to pollution, the protection of the environment or
the release of any Hazardous Materials into the environment, including those
related to hazardous substances or wastes, air emissions or discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement (other than insurance policies) pursuant to which
liability is assumed by or imposed on the Borrower or its Subsidiaries with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
registration, license or other authorization required under any Environmental
Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants,

 

12



--------------------------------------------------------------------------------

options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means, with respect to any Person, any issuance by such Person
of Equity Interests; provided that a Disposition shall not be deemed to be an
Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) any Reportable Event with respect to a Pension Plan,
(b) with respect to any Pension Plan the failure to satisfy the minimum funding
standard (as defined in Section 412 or 430 of the Internal Revenue Code or
Section 302 of ERISA), whether or not waived, (c) the filing of a notice to
terminate any Pension Plan if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, (d) a determination that any Pension Plan
is in “at-risk status” (as defined in Section 303 of ERISA), (e) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Pension Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Pension Plan or Multiemployer Plan, (f) the termination of any Pension Plan or
the appointment of a trustee to administer any Pension Plan, or (g) the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Eurodollar Rate” means, for any Interest Period, with respect to any Eurodollar
Rate Loan, the greater of (x) the rate per annum appearing on the Reuters
“LIBOR01” screen displaying British Bankers’ Association Interest Settlement
Rates or any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market (the
“Screen”) approximately 11:00 a.m. (London time) on the second Business Day
before the first day of such Interest Period as the rate for deposits in Dollars
with a maturity equal to such Interest Period; provided that if no rate appears
on the Screen for such Interest Period, then the “Eurodollar Rate” with respect
to such Eurodollar Rate Loan for such Interest Period shall be the rate at which
deposits in Dollars on the first day of such Interest Period with a maturity
equal to such Interest Period are offered by the principal London office of the
Administrative Agent in the London interbank market at approximately 11:00 a.m.
(London time) on the second

 

13



--------------------------------------------------------------------------------

Business Day before the first day of such Interest Period and (y) in respect of
the Term Facility, 1.50%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excess Cash Flow” means, for any period (without duplication), (a) Consolidated
Net Income for such period, plus (b) an amount equal to the aggregate amount of
all noncash charges deducted in determining the Consolidated Net Income for such
period, plus (c) the Change in Consolidated Working Capital for such period,
less (d) an amount equal to the aggregate amount of all noncash credits included
in determining the Consolidated Net Income for such period, less (e) an amount
equal to the aggregate amount of all Capital Expenditures made in cash by the
Borrower and its Subsidiaries during such period, less (f) an amount equal to
the aggregate amount of all Required Principal Payments made by the Borrower and
its Subsidiaries during such period, and the aggregate principal amount of all
optional prepayments made pursuant to Section 2.05(a) during such period (so
long as each such optional prepayment in respect of the Revolving Facility
resulted in a corresponding permanent commitment reduction of the Revolving
Facility pursuant to Section 2.06(a) at the time of such prepayment), less
(g) an amount equal to the aggregate amount of all cash and Cash Equivalents
paid by the Borrower and its Subsidiaries during such period as consideration
for Merchant Portfolios with an aggregate value of less than $2,500,000, less
(h) an amount equal to the aggregate amount of all Cash Distributions paid by
the Borrower during such period, other than Cash Distributions permitted under
Section 8.06(f) or (h), less (i) voluntary prepayments of any Indebtedness
(other than prepayments of the Revolving Loans pursuant to Section 2.05(a)) in
an amount not to exceed $15,000,000 per annum; provided that (i) such
prepayments are otherwise permitted hereunder and (ii) if such Indebtedness
consists of a revolving line of credit, the commitments under such line of
credit are permanently reduced by the amount of such prepayment, less (j) Letter
of Credit Fees and annual agency fees, less (k) any Investments permitted under
Sections 8.02(g), (h), (j), (k), and (m), plus (l) an amount equal to the
aggregate amount of any repayments received with respect to any loans referred
to in clause (k) above for which an adjustment to Excess Cash Flow has been
taken pursuant to clause (k), less (m) fees and expenses in connection with
exchanges or refinancings permitted by Section 8.15, less (n) expenses paid in
cash in respect of any Equity Issuance or Debt Issuance (whether or not
consummated), less (o) upfront cash expenditures made in respect of Swap
Contracts during such period, less (p) to the extent not deducted in the
computation of Net Cash Proceeds in respect of any Disposition or Involuntary
Disposition giving rise thereto, the amount of any mandatory prepayment of
Indebtedness during such period

 

14



--------------------------------------------------------------------------------

(other than Indebtedness hereunder or under any other Loan Document), together
with any interest, premium or penalties required to be paid (and actually paid)
in connection therewith, but not to exceed the amount of any gain included in
determining the Consolidated Net Income for such period in respect of such
Disposition or Involuntary Disposition, less (q) an amount equal to the
aggregate amount paid by the Borrower or any of its Subsidiaries in respect of
earn-out obligations owing in respect of acquisitions consummated prior to the
Closing Date to the extent such amount has not otherwise reduced Consolidated
Net Income.

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned, licensed or leased real or personal Property which
is located outside of the United States, (b) any leased real property unless
requested by the Administrative Agent or the Required Lenders, (c) any personal
Property (including, without limitation, motor vehicles) in respect of which
perfection of a Lien is not either (i) governed by the UCC or (ii) effected by
appropriate evidence of the Lien being filed and accepted in either the United
States Copyright Office or the United States Patent and Trademark Office,
(d) the Equity Interests of any direct Foreign Subsidiary of a Loan Party to the
extent not required to be pledged to secure the Obligations pursuant to
Section 7.14(a), (e) any Property which, subject to the terms of Section 8.09,
is subject to a Lien of the type described in Section 8.01(i) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
Property and (f) intent-to-use trademark or service mark applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of said Act has been filed and
accepted.

“Excluded Taxes” means, with respect to any Recipient, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes,
capital taxes and net worth taxes (in each case, imposed in lieu of net income
taxes) imposed on it, by any jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) any U.S. Federal withholding tax imposed under FATCA and (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 3.06(b)), any U.S. Federal withholding tax that is
imposed on amounts payable to such Foreign Lender under any Law in effect at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 20, 2006 among the Borrower, certain subsidiaries of the Borrower identified
therein, as guarantors, the lenders party thereto, and Bank of America, N.A., as
administrative agent.

 

15



--------------------------------------------------------------------------------

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Borrower or any Subsidiary.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor provisions that are
substantially comparable and not materially more onerous to comply with), and
any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as released on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so released for any day which is a Business Day, the arithmetic
average (rounded upwards to the next 1/100th of 1%), as determined by the
Administrative Agent, of the quotations for the day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain letter agreement dated as of April 20, 2011
among the Borrower, JPMorgan Chase Bank and the Arrangers.

“Financial Covenants” has the meaning specified in Section 8.11(c).

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by Holdings or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

 

16



--------------------------------------------------------------------------------

(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(e) all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 60 days after the date on
which such trade account payable was created and (ii) Deferred Purchase Price
Obligations that are not included as indebtedness or liabilities on the balance
sheet of such Person in accordance with GAAP);

(f) the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions and Synthetic Leases;

(g) the Attributable Indebtedness of Securitization Transactions;

(h) all mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

(i) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(j) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (i) above of another Person; and

(k) all Funded Indebtedness of the types referred to in clauses (a) through
(j) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial letters of credit), bankers’
acceptances, bank guaranties, surety bonds and similar instruments shall be the
maximum amount available to be drawn thereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity

 

17



--------------------------------------------------------------------------------

exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, without duplication (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any such obligation of such Person, direct
or indirect, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien) provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means (i) Holdings and (ii) each Domestic Subsidiary of the
Borrower identified as a “Guarantor” on the signature pages hereto and each
other Person that joins as a Guarantor pursuant to Section 7.12, in each case,
together with their successors and permitted assigns.

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties pursuant to Article 4, together with each other guaranty, guaranty
supplement and joinder agreement delivered pursuant to Section 7.12.

“Hazardous Materials” means all radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means iPayment Holdings, Inc., a Delaware corporation and its
successors.

“Honor Date” has the meaning set forth in Section 2.03.

 

18



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means any Subsidiary which has Property with a fair
market value of less than $100,000.

“Increased Commitments” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the type
specified in clause (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (b) and (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Credit Facility under which such Loan was made; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Credit Facility under which
such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, in each case as selected by the Borrower in its Loan
Notice subject to availability; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

 

19



--------------------------------------------------------------------------------

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Credit
Facility under which such Loan was made. Notwithstanding the foregoing, the
Administrative Agent agrees to permit, and each Lender shall provide, on a
one-time basis, an Interest Period of less than one (1) month commencing on the
Closing Date in order to align the end dates of subsequent Interest Periods with
the dates on which amortization amounts are due pursuant to Section 2.07(b) of
this Agreement.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investors” means iPayment Investors, L.P., a Delaware limited partnership.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of Holdings or any
of its Subsidiaries.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

“Joinder Agreement” has the meaning specified in Section 4.08.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests,

 

20



--------------------------------------------------------------------------------

licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means JPMorgan Chase Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means each of the Persons identified as a “Revolving Lender”, “Term
Lender” and/or “Swing Line Lender” on the signature pages hereto and their
successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect with respect to the Revolving
Facility.

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

21



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Revolving Loan, a Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty, the Collateral Documents and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
Borrowing of Term Loans, (c) a conversion of Loans from one Type to the other,
or (d) a continuation of Eurodollar Rate Loans, in each case pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit 2.02.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Investors” means the officers, directors, employees and other
members of the management of any Parent, Holdings or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such relatives shall include
only those Persons who are or become Management Investors in connection with
estate planning for or inheritance from other Management Investors, as
determined in good faith by the Borrower, which determination shall be
conclusive), or trusts, partnerships or limited liability companies for the
benefit of any of the foregoing, or any of their heirs, executors, successors
and legal representatives, who at any date beneficially own or have the right to
acquire, directly or indirectly, Equity Interests of the Borrower or any Parent.

“Mastercard” means Mastercard Incorporated and its Subsidiaries.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, results of operations or financial
condition of Holdings and its Subsidiaries, taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its material obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower or any Guarantor of any Loan Document to which it is a party.

“Material Contract” means any contract, the cancellation or termination of which
would reasonably be expected to have a Material Adverse Effect.

“Material Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower having (a) assets in an amount equal to at least 7.5% of the amount
of the total assets of the Borrower and its Subsidiaries, determined as of the
last day of the most recent fiscal quarter of the Borrower at such time or
(b) revenues in an amount equal to at least 7.5% of the amount of the revenues
of the Borrower and its Subsidiaries on a

 

22



--------------------------------------------------------------------------------

consolidated basis for the twelve-month period ending on the last day of the
most recent fiscal quarter of the Borrower at such time.

“Maturity Date” means (a) with respect to the Revolving Facility, May 6, 2016
and (b) with respect to the Term Facility, May 8, 2017, in each case, subject to
Section 9.02.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
have been or are required to have been delivered pursuant to Section 7.01(a) or
7.01(b).

“Merchant Portfolio” means a portfolio of contracts for credit card servicing
transactions with merchants or an economic interest therein.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Nasdaq” means the National Association of Securities Dealers, Inc. Automated
Quotation System.

“Net Cash Proceeds” means:

(a) in respect of any Disposition or Involuntary Disposition, the aggregate cash
or Cash Equivalents proceeds received by Holdings or any Subsidiary in respect
thereof (including, without limitation, any such cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received), net of (i) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (ii) taxes paid
or payable as a result thereof and (iii) the amount necessary to retire any
Indebtedness secured by a Permitted Lien (ranking senior to any Lien of the
Administrative Agent) on the related Property; it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by Holdings, the Borrower or any Subsidiary in any Disposition or
Involuntary Disposition; and

(b) in respect of incurrence or issuance of any Indebtedness by Holdings or any
Subsidiary, the aggregate cash or Cash Equivalent proceeds received by Holdings
or any Subsidiary in respect thereof, net of all taxes, fees (including
investment banking fees), underwriting discounts and commissions, costs and
other out-of-pocket expenses, incurred in connection therewith.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means any of the Term Notes, the Revolving Notes and the Swing Line Note.

 

23



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Secured Swap Contract and (b) all obligations
under any Secured Treasury Management Agreement.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to any Loan
Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 3.06(b)).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swing Line Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Parent” means any of Investors, Holdings and any other Person of which the
Borrower at any time is or becomes a Subsidiary after the Closing Date.

 

24



--------------------------------------------------------------------------------

“Parent Company” has the meaning specified in the definition of “Change of
Control”.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning assigned to such term in
Section 11.06(d).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Internal Revenue Code and is
sponsored or maintained by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.

“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Borrower or any of its Subsidiaries that is a Loan Party, provided that (a) the
Property acquired (or the Property of the Person acquired) in such Acquisition
is used or useful in the same or a similar line of business as Holdings and its
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof), (b) the Administrative Agent shall have received all
items in respect of the Equity Interests or Property acquired in such
Acquisition required to be delivered by the terms of Section 7.12, (c) in the
case of an Acquisition of the Equity Interests of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (d) for any Acquisition for which the Cash
Consideration paid by Holdings or any Subsidiary is more than $10,000,000, the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the Financial
Covenants as of the most recent fiscal quarter for which the Borrower was
required to deliver financial statements pursuant to Section 7.01(a) or (b),
(e) the representations and warranties made by the Loan Parties in each Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date,
(f) if such transaction involves the purchase of an interest in a partnership
between Holdings (or a Subsidiary) as a general partner and entities
unaffiliated with Holdings or such Subsidiary as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by the Borrower
newly formed for the sole purpose of effecting such transaction and (g) the
aggregate Cash Consideration paid by Holdings and its Subsidiaries for all
Acquisitions, together with any Investments in Equity Interests pursuant to
Section 8.02(m), shall not exceed (x) $75,000,000 in any fiscal year to the
extent the Consolidated Leverage Ratio shall be equal to or greater than
3.50:1.00 and (y) $150,000,000 in any fiscal year to the extent the Consolidated
Leverage Ratio shall be equal to or less than 3.50:1.00.

“Permitted Holders” means, collectively, (a) the Principal Shareholders, the
Management Investors and any of their Affiliates, (b) any investment fund or
vehicle managed, sponsored or advised by the Principal Shareholders or
Affiliates thereof, and any Affiliate or successor to any such investment fund
or vehicle and (c) any Person

 

25



--------------------------------------------------------------------------------

acting in the capacity of an underwriter in connection with a public or private
offering of Equity Interests of Holdings or any Parent Company.

“Permitted Liens” means, at any time, Liens in respect of Property of the
Borrower or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.

“Permitted Merchant Portfolio Transfers” means Dispositions of immaterial
Merchant Portfolios (with “immaterial” meaning, with respect to Merchant
Portfolios only, that the Merchant Portfolio has an aggregate value of less than
$5,000,000) in an aggregate amount not to exceed $25,000,000 in any fiscal year.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Permitted Merchant Portfolio Transfers; (c) Dispositions of
inventory, machinery, equipment and other fixed assets no longer used or useful
in the conduct of business of Holdings and its Subsidiaries that are Disposed of
in the ordinary course of business; (d) Dispositions of Property to the Borrower
or any Subsidiary; provided that if the transferor of such Property is a Loan
Party (i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 8.02(e); (e) Dispositions of accounts receivable in connection with the
collection or compromise thereof; (f) the abandonment or other Disposition of
patents, trademarks or other intellectual property that are no longer used or
useful in the conduct of the business of Holdings and its Subsidiaries, that are
abandoned or Disposed of in the ordinary course of business; (g) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of Holdings and its Subsidiaries; and (h) the
sale or disposition of Cash Equivalents for fair market value.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Notes” means the 15.00%/15.00% senior notes of Holdings due 2018 in an
initial aggregate principal amount of $125,000,000 issued pursuant to the PIK
Notes Indenture, as such notes may be exchanged for substantially similar
unsecured senior notes that have been registered under the Securities Act, and
as such notes or such substantially similar notes may be amended, supplemented,
waived or otherwise modified from time to time.

“PIK Notes Documents” means the PIK Notes Indenture, the PIK Notes, the
Registration Rights Agreement, dated as of May 6, 2011, between Holdings and
J.P. Morgan Securities LLC and the Purchase Agreement, dated as of April 29,
2011, between Holdings and J.P. Morgan Securities LLC, as initial purchaser
thereto.

“PIK Notes Indenture” means the Indenture, dated as of May 6, 2011, between
Holdings and Wilmington Trust FSB, as trustee, pursuant to which the PIK Notes
are issued, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is

 

26



--------------------------------------------------------------------------------

subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, the
Borrower or any ERISA Affiliate.

“Pledge Agreement” means the Pledge Agreement executed by each Loan Party in
connection with this Agreement in substantially the form of Exhibit 5.01(a)(iv),
as amended, amended and restated or otherwise modified from time to time.

“Pledged Shares” has the meaning specified in Section 2 of the Pledge Agreement.

“Post Petition Interest” has the meaning specified in Section 4.07(b).

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank in New York City from time to time as its prime rate.

“Principal Shareholders” means Carl A. Grimstad.

“Pro Forma Basis” means that any Disposition (other than Permitted Transfers),
Involuntary Disposition or Acquisition shall be deemed to have occurred as of
the first day of the most recent four (4) fiscal quarter period preceding the
date of such transaction for which the Borrower was required to deliver
financial statements pursuant to Section 7.01(a) or (b). In connection with the
foregoing, (a) with respect to any Disposition or Involuntary Disposition,
income statement and cash flow statement items (whether positive or negative)
attributable to the Property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and
(b) with respect to any Acquisition, income statement items attributable to the
Person or Property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (i) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (ii) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Financial
Covenants as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 7.01(a) or
(b) after giving effect to the applicable transaction on a Pro Forma Basis.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the L/C Issuer.

“Register” has the meaning specified in Section 11.06(d).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings and its Subsidiaries as prescribed by
the Securities Laws.

 

27



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) a Loan Notice requesting a Borrowing,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50%) of the sum of (a) the Total Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition) and (b) the aggregate
unused Revolving Commitments; provided that the unused Revolving Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided further that “Required Lenders” shall exclude the Term Lenders
(in their capacities as such) and shall be determined without giving effect to
term loans outstanding under the Term Facility or any other term loan facility
included as a Facility and the aggregate unused Term Commitments, in each case
solely in connection with any amendment, waiver, consent or approval with
respect to (i) Section 5.02 for Credit Extensions under the Revolving Facility,
(ii) any extension of the Maturity Date for the Revolving Facility, (iii) the
termination of the Revolving Commitments, any acceleration of the Revolving
Loans and any requirement to Cash Collateralize the L/C Obligations in each case
pursuant to Article 9, (iv) interest rates or fees payable in connection with
the Revolving Facility, (v) any provision of Article 2 relating to payments
required to be made (including any Cash Collateral required to be provided) by
the Borrower or its Subsidiaries solely with respect to the Revolving Facility
and (vi) any provision requiring that any payments be made or shared on a pro
rata basis solely between or among Revolving Lenders.

“Required Percentage” means, with respect to any fiscal year of the Borrower,
fifty percent (50%); provided, that if at the time of any prepayment required by
Section 2.05(b)(iii) in respect of such fiscal year the Consolidated Leverage
Ratio as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 7.01(a) or (b) (together with
the related Compliance Certificate) is (a) less than 4.00:1.00 but greater than
or equal to 3.00:1.00, such percentage shall be twenty-five percent (25%) or
(b) less than 3.00:1.00, such percentage shall be zero percent (0%).

“Required Principal Payments” means, with respect to any Person for any period,
the sum of all regularly scheduled principal payments or redemptions of
outstanding Funded Indebtedness made during such period.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than fifty percent (50%) of the sum of (a) the Total
Revolving Outstandings (with the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being

 

28



--------------------------------------------------------------------------------

deemed “held” by such Revolving Lender for purposes of this definition) and
(b) the aggregate unused Revolving Commitments; provided that the unused
Revolving Commitment of, and the portion of the Total Revolving Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than fifty percent (50%) of the aggregate principal amount of the
Term Loans outstanding on such date; provided that the Term Loans held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.

“Responsible Officer” means the chief executive officer, president or chief
financial officer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Person
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interests or on account of any return of capital
to any Person’s stockholders, partners or members (or the equivalent of any
thereof), or any setting apart of funds or Property for any of the foregoing.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(a).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Commitment” or opposite such caption
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, any Lender that, at such time, has a
Revolving Commitment or holds Revolving Loans.

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

29



--------------------------------------------------------------------------------

“Revolving Note” means any of the promissory notes of the Borrower in favor of
Revolving Lenders evidencing the Revolving Loans provided pursuant to
Section 2.01(a), individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to Holdings or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
Holdings or such Subsidiary shall sell or transfer any Property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such Property or other Property that it intends to use for substantially
the same purpose or purposes as the Property being sold or transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” has the meaning specified in Section 1 of the Security
Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, any Person in its capacity as a party to a Secured Swap Contract
or a Secured Treasury Management Agreement with a Loan Party, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Secured Swap Contract” means a Swap Contract between any Loan Party and any
Person that was a Lender or Affiliate of a Lender on the effective date of such
Swap Contract that is permitted to be incurred pursuant to Section 8.03(d).

“Secured Treasury Management Agreement” means a Treasury Management Agreement
between any Loan Party and any Person that was a Lender or Affiliate of a Lender
on the effective date of such Treasury Management Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Securities Laws” means the Securities Act, the Securities Exchange Act,
Sarbanes-Oxley Act of 2002, and, in each case, the rules and regulations of the
SEC promulgated thereunder, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date under this
Agreement.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements)

 

30



--------------------------------------------------------------------------------

pursuant to which such Person or any Subsidiary of such Person may sell, convey
or otherwise transfer, or grant a security interest in, accounts, payments,
receivables, rights to future lease payments or residuals or similar rights to
payment to a special purpose subsidiary or Affiliate of such Person.

“Security Agreement” means the Security Agreement executed by each Loan Party in
connection with this Agreement in substantially the form of Exhibit
5.01(a)(iii), as amended, amended and restated or otherwise modified from time
to time.

“Senior Leverage Ratio” means, as of the date of determination, the ratio of the
sum of (a) Consolidated Funded Indebtedness as of such date minus Subordinated
Indebtedness and minus cash and Cash Equivalents (excluding any U.S. Securities
having maturities more than twelve months from the date of acquisition) of the
Borrower and its Subsidiaries on such date up to $5,000,000 to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Senior Notes” means the 10.25% senior notes of the Borrower due 2018 in an
initial aggregate principal amount of $400,000,000 issued pursuant to the Senior
Notes Indenture, as such notes may be exchanged for substantially similar
unsecured senior notes that have been registered under the Securities Act, and
as such notes or such substantially similar notes may be amended, supplemented,
waived or otherwise modified from time to time.

“Senior Notes Documents” means the Senior Notes Indenture, the Senior Notes, the
Registration Rights Agreement, dated as of May 6, 2011, among the Borrower, its
Subsidiaries that are Guarantors and J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, RBC Capital Markets, LLC and UBS Securities
LLC, and the Purchase Agreement, dated as of April 29, 2011, among the Borrower,
its Subsidiaries that are Guarantors and the initial purchasers thereto.

“Senior Notes Indenture” means the Indenture, dated as of May 6, 2011, between
the Borrower and Wilmington Trust FSB, as trustee, pursuant to which the Senior
Notes are issued, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Senior Secured Leverage Ratio” means, as of the date of determination, the
ratio of (a) Consolidated Funded Indebtedness under this Agreement as of such
date to (b) Consolidated EBITDA for the most recently completed Measurement
Period.

“Solvency Certificate” means a certificate signed by a Responsible Officer of
the Borrower, substantially in the form of Exhibit 5.01(a)(xiii).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not

 

31



--------------------------------------------------------------------------------

about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Subsidiary” has the meaning specified in Section 7.12(b).

“Sponsor Bank” means a federal or state chartered bank which is a member of the
Visa and/or Mastercard card associations and which processes bankcard
transactions on behalf of Holdings and its Subsidiaries.

“Subordinated Indebtedness” means any Indebtedness of Holdings or any Subsidiary
which by its terms is subordinated to the Obligations in a manner and to an
extent acceptable to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

“Supplemental Collateral Agent” has the meaning specified in Section 10.05.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available

 

32



--------------------------------------------------------------------------------

quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means JPMorgan Chase Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

“Swing Line Note” means the promissory note of the Borrower in favor of the
Swing Line Lender evidencing the Swing Line Loans provided pursuant to
Section 2.04, as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $7,500,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Syndication Agents” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
RBC Capital Markets and UBS Securities LLC, as syndication agents in respect of
the Loan Documents.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Tax Period” means a taxable year within the meaning of the Internal Revenue
Code.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes

 

33



--------------------------------------------------------------------------------

a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means, at any time, any Lender that, at such time, has a Term
Commitment or holds Term Loans.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Note” means any of the promissory notes of the Borrower in favor of Term
Lenders evidencing the Term Loans provided pursuant to Section 2.01(b),
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to
time.

“Threshold Amount” means $10,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Transaction” means, collectively, (a) the issuance and sale of the 2011 Notes
and, in the case of the PIK Notes, attached warrants convertible into equity
securities of Holdings, (b) the entering into by the Loan Parties and their
applicable Subsidiaries of the Loan Documents and the 2011 Notes Documents to
which they are or are intended to be a party, (c) the refinancing of the
Existing Credit Agreement and certain other outstanding Indebtedness of the
Borrower and its Parents and Subsidiaries and the termination of all commitments
with respect to the Existing Credit Agreement, (d) the consummation of the Daily
Transaction and the subsequent merger of Investors with and into Holdings and
(e) the payment of the Transaction Costs.

“Transaction Costs” means the out-of-pocket costs and expenses incurred by
Holdings, any Subsidiary or any Parent in connection with the Transaction, the
financing of the Transaction and any refinancing of such financing (including
fees paid to the Lenders and fees and expenses of the Management Investors and
their counsel and advisors).

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, purchase cards, account
reconciliation and reporting and trade finance services.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

34



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
form time to time.

“Unfunded Pension Liability” means the excess of the present value of a Pension
Plan’s projected benefit obligation over the fair market value of that Pension
Plan’s assets, determined in accordance with the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Securities” means securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof).

“U.S. Tax Certificate” has the meaning set forth in Section 3.01(e)(ii)(D)(2).

“Visa” means Visa International Service Association, Visa USA and its related
memberships and associations.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose
Equity Interests are at the time owned by the Borrower directly or indirectly
through other Persons one hundred percent (100%) of whose Equity Interests are
at the time owned, directly or indirectly, by the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal by the Borrower or an ERISA Affiliate from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.

 

35



--------------------------------------------------------------------------------

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof”,
“hereto” and “hereunder”, and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms; Calculation of Financial Covenants.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

 

36



--------------------------------------------------------------------------------

(b) Changes in GAAP. The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.02(a).
If at any time any change in GAAP or the application thereof would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Calculation of Financial Covenants. Notwithstanding the above, the parties
hereto acknowledge and agree that all calculations of the Financial Covenants
(including for purposes of determining the Applicable Rate) shall be made as
follows with respect to any Disposition, Involuntary Disposition (other than
Permitted Transfers) and Acquisition:

(i) with respect to any Disposition (other than Permitted Transfers) or
Involuntary Disposition, the Financial Covenants shall be calculated on a Pro
Forma Basis;

(ii) with respect to any Acquisition, the Financial Covenants shall be
calculated as follows:

(A) if such calculation is made as of the end of a fiscal quarter ending prior
to the first full fiscal quarter ending after the date of consummation of such
Acquisition, the Financial Covenants shall be calculated on a Pro Forma Basis
for such Acquisition;

(B) if such calculation is made as of the end of the first, second or third full
fiscal quarter ending after the date of consummation of such Acquisition, the
Financial Covenants shall be calculated on an annualized basis for such
Acquisition such that:

(1) as of the end of the first full fiscal quarter ending after the date of
consummation of such Acquisition, each component of the Financial Covenant
calculations attributable to the acquired Person shall be the actual financial
results of the acquired Person for the one fiscal quarter period then ended
multiplied by four (4);

(2) as of the end of the second full fiscal quarter ending after the date of
consummation of such Acquisition, each component of the Financial Covenant
calculations attributable to the acquired Person shall be the actual financial

 

37



--------------------------------------------------------------------------------

results of the acquired Person for the two fiscal quarter period then ended
multiplied by two (2); and

(3) as of the end of the third full fiscal quarter ending after the date of
consummation of such Acquisition, each component of the Financial Covenant
calculations attributable to the acquired Person shall be the actual financial
results of the acquired Person for the three fiscal quarter period then ended
multiplied by one and one-third (1 1/3);

(C) if such calculation is made as of the end of the fourth fiscal quarter
ending after the date of consummation of such Acquisition or as of the end of
any fiscal quarter ending thereafter, the Financial Covenants shall be
calculated on a historical basis for such Acquisition.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Loans.

(a) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowings, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender, plus such Revolving Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Lender’s Revolving Commitment. Within
the limits of each Revolving Lender’s Revolving

 

38



--------------------------------------------------------------------------------

Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein, provided, however, all Revolving
Borrowings made on the Closing Date shall be made as Base Rate Loans.

(b) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment (each
such loan, a “Term Loan”). The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective Term
Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Borrowing, each conversion of Term Loans or Revolving
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Term Borrowing, a Revolving Borrowing, a conversion of
Term Loans or Revolving Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of a Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Term Loans or Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the

 

39



--------------------------------------------------------------------------------

details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Term Borrowing or a Revolving Borrowing,
each applicable Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of JPMorgan
Chase Bank with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date of a Borrowing of Revolving Loans, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and, second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in JPMorgan Chase Bank’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans of the same
Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Borrowings,
all conversions of Revolving Loans from one Type to the other, and all
continuations of Revolving Loans of the same Type, there shall not be more than
seven (7) Interest Periods in effect in respect of the Revolving Facility.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make the Loan to be made by such other Lender on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

Section 2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

 

40



--------------------------------------------------------------------------------

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03(a), (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed

 

41



--------------------------------------------------------------------------------

loss, cost or expense which was not applicable on the Closing Date and which the
L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the
conditions set forth in Section 2.15(a) have been satisfied.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 10 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 10
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.

 

42



--------------------------------------------------------------------------------

Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article 5 shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the stated amount
of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be

 

43



--------------------------------------------------------------------------------

agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer of any drawing under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples for the principal amount of Base
Rate Loans or the required prior notice for Base Rate Loan Borrowings, in each
case specified in Section 2.02, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the

 

44



--------------------------------------------------------------------------------

account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any Unreimbursed Amount under
any Letter of Credit, interest in respect of such Revolving Lender’s Applicable
Revolving Percentage of such Unreimbursed Amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal

 

45



--------------------------------------------------------------------------------

Funds Rate and a rate determined by the L/C Issuer in accordance with banking
industry rules on interbank compensation. A certificate of the L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) If at any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), the Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in

 

46



--------------------------------------------------------------------------------

any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
special, consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay

 

47



--------------------------------------------------------------------------------

under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit unless the L/C Issuer is prevented or prohibited from so
paying as a result of any order or directive of any court or other Governmental
Authority. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding and partially or wholly undrawn, the Borrower shall within one
(1) Business Day Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be) or, in the case of clause (ii), provide a back to back letter of credit
in a face amount at least equal to the then undrawn amount of such Letter of
Credit from an issuer and in form and substance satisfactory to the L/C Issuer
in its sole discretion. Sections 2.05 and 9.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05 and Section 9.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked deposit accounts at
the financial institution acting as Administrative Agent subject to the
exclusive control of the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders.

(h) [Reserved].

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender, which
portion shall be paid to the L/C Issuer) in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to (x) the Applicable Rate from time to time on
Revolving Loans that are Eurodollar Rate Loans times (y) the daily maximum
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily

 

48



--------------------------------------------------------------------------------

amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate from time to time on Revolving Loans that are
Eurodollar Rate Loans separately for each period during such quarter that such
Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, which shall be 0.125% of the actual
daily maximum amount available to be drawn under such Letter of Credit computed
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges of the
L/C Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.04. Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower in Dollars from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Percentage
of the Outstanding Amount of Revolving Loans and L/C Obligations of the Swing
Line Lender in its capacity as a Lender of Revolving Loans, may exceed the
amount of the Swing Line Lender’s Revolving Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Revolving
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided further that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing

 

49



--------------------------------------------------------------------------------

Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be (x) a Base Rate Loan and (y) repaid in full no later than five (5) Business
Days after such Swing Line Loan is made. Immediately upon the making of a Swing
Line Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $50,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 5.02(a) is not then satisfied, then, subject to
the terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower. Notwithstanding the
foregoing, if the Borrower has entered into an auto-borrow or similar
arrangement with the Swing Line Lender, then Swing Line Loan advances shall be
made at such times and in such amounts as provided in the agreement(s) between
the Swing Line Lender and the Borrower relating to such auto-borrow or similar
arrangement.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Revolving Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions

 

50



--------------------------------------------------------------------------------

set forth in Section 5.02. The Swing Line Lender shall furnish the Borrower with
a copy of the applicable Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Revolving Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of Federal Funds Rate and a rate determined by the Swing Line Lender
in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02. No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

 

51



--------------------------------------------------------------------------------

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Applicable Revolving Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Percentage shall be solely for the account
of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05. Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $250,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $250,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment, the Type(s) of Loans to be prepaid and the Credit
Facility to be

 

52



--------------------------------------------------------------------------------

prepaid. The Administrative Agent will promptly notify each Revolving Lender or
Term Lender, as applicable, of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment (based on such
Lender’s Applicable Percentage in respect of the Term Facility or the Revolving
Facility, as the case may be). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied to reduce scheduled principal repayments
required under Section 2.07 as directed by the Borrower. Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of the Term Facility or the Revolving
Facility, as the case may be.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $50,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Notwithstanding
the foregoing, if the Borrower has entered into an auto-borrow or similar
arrangement with the Swing Line Lender, then Swing Line Loan shall be prepaid at
such times and in such amounts as provided in the agreement(s) between the Swing
Line Lender and the Borrower relating to such auto-borrow or similar
arrangement.

(iii) Subject to Section 3.05(b), notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) if such prepayment would have resulted from a
refinancing of all of the Loans, which refinancing shall not be consummated or
shall otherwise be delayed.

(iv) In the event that, prior to the first anniversary of the Closing Date,
there shall occur any amendment, amendment and restatement or other modification
of this Agreement that reduces the Applicable Margin with respect to any Term
Loans or any prepayment or refinancing of any Term Loans in whole or in part
with proceeds of Indebtedness having lower applicable margins or applicable
total yield (after giving effect to any related up front or similar fees or
original issue discount applicable thereto) than the Applicable Margin or
applicable total yield for the Term Loans, each such amendment, amendment and
restatement, modification, prepayment or refinancing as the case may be, shall
be accompanied by a fee or prepayment premium, as applicable, equal to 1.00% of
the principal amount of Term Loans subject thereto, payable on the effective
date

 

53



--------------------------------------------------------------------------------

of such amendment, amendment and restatement, or modification or on the date of
such prepayment or refinancing, as the case may be.

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans. the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds of
all Dispositions (other than Permitted Transfers, except with respect to
Permitted Merchant Portfolio Transfers to the extent the aggregate Net Cash
Proceeds of such Permitted Merchant Portfolio Transfers exceed $10,000,000 in
the aggregate in any fiscal year) and Involuntary Dispositions; provided,
however, that, with respect to any Net Cash Proceeds realized under a
Disposition or Involuntary Disposition, at the option of the Borrower (as
elected by the Borrower in writing to the Administrative Agent promptly
following receipt of any such Net Cash Proceeds), and so long as no Event of
Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may apply all or any portion of such Net Cash Proceeds to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of Holdings and its Subsidiaries, or make Investments pursuant to
Section 8.02(g), so long as (A) within 365 days following receipt of such Net
Cash Proceeds, such Net Cash Proceeds shall have been so applied or a definitive
agreement for such application shall have been entered into (as certified by the
Borrower in writing to the Administrative Agent), and (B) within 59 days after
the execution of such definitive agreement, such application shall have been
consummated (as certified by the Borrower in writing to the Administrative
Agent); provided further, however, that any Net Cash Proceeds not subject to
such definitive agreement or so applied shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05; and provided further,
that no such transactions resulting in aggregate Net Cash Proceeds of less than
$1,500,000 per annum shall be subject to prepayment under this
Section 2.05(b)(ii).

(iii) Excess Cash Flow. Within five (5) Business Days after financial statements
have been delivered pursuant to Section 7.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 7.02(a), the Borrower shall
prepay an aggregate principal amount of Loans equal to the Required Percentage
of Excess Cash Flow for the fiscal year covered by such financial statements.

 

54



--------------------------------------------------------------------------------

(iv) Indebtedness. Within five (5) Business Days after the incurrence or
issuance by any Loan Party or any of its Subsidiaries of any Indebtedness (other
than Indebtedness expressly permitted to be incurred or issued pursuant to
Section 8.03), the Borrower shall prepay an aggregate principal amount of Loans
equal to one hundred percent (100%) of the Net Cash Proceeds thereof.

(v) Each prepayment of Loans pursuant to this Section 2.05(b) shall be applied,
first, to the scheduled principal installments due under the Term Facility
within the following twelve months in direct order of maturity and, thereafter,
ratably to all remaining principal repayment installments of the Term Facility
and, second, to the Revolving Facility in the manner set forth in clause (vi) of
this Section 2.05(b).

(vi) Prepayments of the Revolving Facility made pursuant to clause (i), (ii),
(iii) or (iv) of this Section 2.05(b), first, shall be applied ratably to the
Unreimbursed Amounts and the Swing Line Loans, second, shall be applied ratably
to the outstanding Revolving Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and, in the case of prepayments of
the Revolving Facility required pursuant to clause (ii), (iii) or (iv) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all Unreimbursed Amounts, Swing Line Loans and Revolving Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full may be retained by the Borrower. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the L/C Issuer or the Revolving Lenders, as
applicable.

(vii) Effect on Interest Periods. Within the parameters of the order of
application set forth above, prepayments shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.

(viii) Eurodollar Prepayment Account. If the Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b), so
long as no Event of Default exists, the Borrower shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent. Any amounts
so deposited shall be held by the Administrative Agent as collateral for the
prepayment of such Eurodollar Rate Loans and shall be applied to the prepayment
of the applicable Eurodollar Rate Loans at the end of the current Interest
Periods applicable thereto or, sooner, at the election of the Administrative
Agent, upon the occurrence of an Event of Default. At the request of the
Borrower, amounts so deposited shall be invested by the Administrative Agent in
Cash Equivalents maturing on or prior to the date or dates on which it is
anticipated that such amounts will be applied to prepay such Eurodollar Rate
Loans; any interest earned on such Cash Equivalents will

 

55



--------------------------------------------------------------------------------

be for the account of the Borrower and the Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.

Section 2.06. Termination or Reduction of Aggregate Revolving Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Commitments, or from time to time permanently
reduce the Aggregate Revolving Commitments to an amount not less than the
Outstanding Amount of Revolving Loans, Swing Line Loans and L/C Obligations;
provided that (i) any such notice shall be received by the Administrative Agent
not later than noon five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $250,000 in excess thereof and (iii) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolving Commitments, such sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Revolving Percentage. All fees accrued with respect
thereto until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

(b) Mandatory Reductions. The aggregate Term Commitments shall be automatically
and permanently reduced to zero on the date of the Term Borrowing.

Section 2.07. Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility, the aggregate principal amount of all
Revolving Loans outstanding on such date.

(b) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders the aggregate principal amount of all Term
Loans outstanding on the following dates in the respective amounts set forth
opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05(b)):

 

Date

   Amount  

September 30, 2011

   $ 937,500   

December 31, 2011

   $ 937,500   

March 31, 2012

   $ 937,500   

June 30, 2012

   $ 937,500   

September 30, 2012

   $ 937,500   

December 31, 2012

   $ 937,500   

March 31, 2013

   $ 937,500   

June 30, 2013

   $ 937,500   

 

56



--------------------------------------------------------------------------------

Date

   Amount  

September 30, 2013

   $ 937,500   

December 31, 2013

   $ 937,500   

March 31, 2014

   $ 937,500   

June 30, 2014

   $ 937,500   

September 30, 2014

   $ 937,500   

December 31, 2014

   $ 937,500   

March 31, 2015

   $ 937,500   

June 30, 2015

   $ 937,500   

September 30, 2015

   $ 937,500   

December 31, 2015

   $ 937,500   

March 31, 2016

   $ 937,500   

June 30, 2016

   $ 937,500   

September 30, 2016

   $ 937,500   

December 31, 2016

   $ 937,500   

March 31, 2017

   $ 354,375,000   

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
Maturity Date for the Revolving Facility.

Section 2.08. Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan outstanding under a Credit Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the sum of the Eurodollar Rate for such Interest
Period plus the Applicable Rate for such Credit Facility; (ii) each Base Rate
Loan outstanding under a Credit Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Credit Facility; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate in respect of the Revolving Facility.

(b) (i) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

57



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09. Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee (the “Commitment Fee”) equal to the product of
(i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (A) the Outstanding Amount of
Revolving Loans and (B) the Outstanding Amount of L/C Obligations, provided that
any Commitment Fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Revolving Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the
Borrower so long as such Revolving Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Revolving Lender shall be a Defaulting Lender. The Commitment Fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article 5 is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of clarification, Swing Line Loans
shall not be considered outstanding solely for purposes of determining the
unused portion of the Aggregate Revolving Commitments in connection with the
calculation of the Commitment Fee.

(b) Fee Letter. The Borrower shall pay to the parties to the Fee Letter the fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall be non-refundable for any reason whatsoever.

Section 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMorgan Chase Bank’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

58



--------------------------------------------------------------------------------

Section 2.11. Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent (set forth in the Register) shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note or Notes, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each of the Revolving Notes, Term Notes
and Swing Line Note shall be in the forms of Exhibit 2.11(a)-1, Exhibit
2.11(a)-2 and Exhibit 2.11(a)-3, respectively. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above
in this Section 2.11, each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage of the relevant Credit Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date (in the case of Eurocurrency Rate Loans) or 90 minutes prior to
the proposed time (in the

 

59



--------------------------------------------------------------------------------

case of Base Rate Loans) of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the applicable Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

60



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.13. Sharing of Payments by Lenders.

(a) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

(b) If any Lender shall fail to fund participations in L/C Obligations or Swing
Line Loans required to be funded by it under this Agreement or otherwise fail to
pay to

 

61



--------------------------------------------------------------------------------

the Administrative Agent or any other Lender any other amount required to be
paid by it under this Agreement, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swing Line Lender or the
L/C Issuer to satisfy such Lender’s obligations to it under such Section until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

Section 2.14. Increased Commitments; Additional Lenders.

(a) From time to time the Borrower may, upon at least five (5) days’ notice to
the Administrative Agent (which shall promptly provide a copy of such notice to
the Revolving Lenders), increase the Aggregate Revolving Commitments by an
amount not less than $12,500,000 (the amount of any such increase, the
“Increased Commitments”).

(b) To effect such an increase, the Borrower may designate one or more of the
existing Revolving Lenders or other financial institutions acceptable to the
Administrative Agent, the Swing Line Lender and the L/C Issuer which at the time
agree to (i) in the case of any such Person that is an existing Revolving
Lender, increase its Revolving Commitment and (ii) in the case of any other such
Person (an “Additional Lender”), become a party to this Agreement with a
Revolving Commitment of not less than $12,500,000.

(c) Any increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14 shall be subject to satisfaction of the following conditions:

(i) before and after giving effect to such increase, all representations and
warranties contained in Article 6 shall be true and correct in all material
respects;

(ii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and

(iii) after giving effect to such increase, the aggregate amount of increases in
the Aggregate Revolving Commitments made pursuant to this Section 2.14 shall not
exceed $25,000,000.

(d) An increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance satisfactory to the Administrative
Agent signed by the Borrower, each Additional Lender and each other Revolving
Lender whose Revolving Commitment is to be increased, setting forth the new
Revolving Commitments of such Revolving Lenders and setting forth the agreement
of each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof, (ii) such evidence of appropriate legal
authorization on the part of the Borrower with respect to the Increased
Commitments and such opinions of counsel for the Borrower

 

62



--------------------------------------------------------------------------------

with respect to the Increased Commitments as the Administrative Agent may
reasonably request and (iii) such evidence of the satisfaction of the conditions
set forth in subsection (c) above as the Administrative Agent may reasonably
request.

(e) Upon any increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14, (i) the Revolving Lenders’ Applicable Revolving Percentage of the
L/C Obligations shall be redetermined as of the effective date of such increase
in proportion to their respective Revolving Commitments after giving effect to
such increase and (ii) with respect to Revolving Loans then outstanding, within
five (5) Business Days, in the case of Base Rate Loans, and at the end of the
then current Interest Period with respect thereto, in the case of Eurodollar
Rate Loans, the Borrower shall prepay or repay such Revolving Loans in their
entirety and, to the extent the Borrower elects to do so and subject to the
conditions specified in Article 5, the Borrower shall reborrow Revolving Loans
from the Revolving Lenders in proportion to their respective Revolving
Commitments after giving effect to such increase, until such time as all
outstanding Revolving Loans are held by the Revolving Lenders in such
proportion.

Section 2.15. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) if any Swing Line Loans or L/C Obligations are outstanding at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of such Defaulting Lender’s Applicable Revolving Percentage
of such Swing Line Loans and L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable Revolving
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Total Revolving Outstandings plus such Applicable Revolving Percentage of the
Defaulting Lender in such Swing Line Loans and L/C Obligations does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments and (y) no Event
of Default has occurred and is continuing, or would result therefrom;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent first, prepay the un-reallocated portion of
such Defaulting Lender’s Applicable Revolving Percentage of such Swing Line
Loans and second, Cash Collateralize for the benefit of the L/C Issuer only the
Borrower’s obligations corresponding to such Defaulting Lender’s Applicable
Revolving Percentage of such L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(g) for so long as such L/C Obligations are outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Applicable Revolving Percentage of L/C Obligations pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.03(i) with respect to such

 

63



--------------------------------------------------------------------------------

Defaulting Lender’s Applicable Revolving Percentage of such L/C Obligations
during the period such portion of such Defaulting Lender’s Applicable Revolving
Percentage of such L/C Obligations is Cash Collateralized;

(iv) if the Defaulting Lender’s Applicable Revolving Percentage of such L/C
Obligations is reallocated pursuant to clause (i) above, then the fees payable
to the Lenders pursuant to Section 2.09(a) and Section 2.03(i) shall be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Revolving
Percentages; and

(v) if all or any portion of such Defaulting Lender’s Applicable Revolving
Percentage of such L/C Obligations is neither reallocated nor Cash
Collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the L/C Issuer or any other Lender hereunder, fees
payable under Section 2.03 with respect to such Defaulting Lender’s Applicable
Revolving Percentage of such L/C Obligations shall be payable to the L/C Issuer
until and to the extent that such Applicable Revolving Percentage of such L/C
Obligations is reallocated and/or Cash Collateralized.

(b) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s Applicable
Revolving Percentage of such L/C Obligations will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or Cash Collateral will
be provided by the Borrower in accordance with Section 2.15(a), and
participating interests in any newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.15(a)(i) (and such Defaulting Lender shall not
participate therein).

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 11.04) may,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable Laws, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the L/C Issuer
or Swing Line Lender hereunder, (iii) third, to the funding of any Loan or the
funding or cash collateralization of any participation in any Swing Line Loan or
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrower or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by a Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the

 

64



--------------------------------------------------------------------------------

principal amount of any Loans or a reimbursement of any drawing under a Letter
of Credit in respect of which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 5.02
are satisfied, such payment shall be applied solely to prepay the Loans of, and
reimburse drawings of Letters of Credit to, all non-Defaulting Lenders pro rata
prior to being applied to the prepayment of any Loans, or reimbursement of
Letters of Credit to, any Defaulting Lender.

(d) in the event that the Administrative Agent, the Borrower, the Swing Line
Lender and the L/C Issuer each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Revolving Lenders’ Applicable Revolving Percentage of such Swing Line Loans and
L/C Obligations shall be readjusted to reflect the inclusion of such Revolving
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders
(other than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Revolving Loans in
accordance with its Applicable Revolving Percentage.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
unless such withholding is required by Law. If any Loan Party or the
Administrative Agent determines in its sole discretion exercised in good faith
that it is required by applicable Law to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party or the Administrative Agent, as applicable, shall make such
deductions and (iii) such Loan Party or the Administrative Agent, as applicable,
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Law.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Recipient and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Loan Parties shall not be obligated to indemnify any Recipient for the amount of
any U.S. withholding Taxes deducted from

 

65



--------------------------------------------------------------------------------

payments by a Lender that is (i) a partnership and (ii) a U.S. Person to such
Lender’s partners. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, and the Administrative Agent and the L/C Issuer, in each
case if requested by the Borrower, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements or the Borrower to determine whether or not
such Administrative Agent or such L/C Issuer is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (A) through
(E) of paragraph (e)(ii) below) shall not be required if in the Lender’s good
faith judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 3.01(e). If
any form or certification previously delivered pursuant to this Section 3.01(e)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Lender is
legally entitled to do so), whichever of the following is applicable:

 

66



--------------------------------------------------------------------------------

(A) in the case of a Lender that is a U.S. Person, duly completed and executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax,

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party, duly completed and
executed originals of Internal Revenue Service Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States is a party and
entitlement to complete exemption from (or reduction in) U.S. federal
withholding tax on interest and fees payable hereunder to or for the account of
such Foreign Lender,

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, duly completed and executed
originals of Internal Revenue Service Form W-8ECI,

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, both (x) a
certificate substantially in the form of the appropriate form in Exhibit 3.01(e)
(each, a “U.S. Tax Certificate”), as applicable, to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Internal Revenue Code, (B) a “10 percent shareholder” of the Borrower within the
meaning of section 881(c)(3)(B) of the Internal Revenue Code, (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Internal Revenue
Code and (D) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (y) duly completed and
executed originals of Internal Revenue Service Form W-8BEN,

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender),
(1) a duly completed and executed IRS Form W-8IMY on behalf of itself and
(2) the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (e)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided that if such Lender is a partnership and one or more of its partners
are claiming the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, such Lender may provide a U.S. Tax Certificate on behalf
of such partners, or

(F) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed and executed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to

 

67



--------------------------------------------------------------------------------

comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower and the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower and the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. For purposes of
this Section 3.01(e)(iii), the term “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section or Section 3.04, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Recipient and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of such Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Recipient in the event such Recipient is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will any Recipient be required to pay any amount to any
Loan Party pursuant to this paragraph to the extent that such payment would
place such Recipient in a less favorable position (on a net after-Tax basis)
than such Recipient would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender or to such
Lender’s failure to comply with Section 11.06(d) that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this paragraph shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

Section 3.02. Illegality. If any Change in Law after the date hereof has made it
unlawful, or any Governmental Authority has asserted that it is unlawful, for
any Lender

 

68



--------------------------------------------------------------------------------

or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

Section 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, the Administrative Agent will promptly notify
the Borrower and all Lenders. Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing such
revocation, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04. Increased Costs.

(a) Increased Costs Generally. If any Change in Law after the date hereof shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (in each case, excluding Taxes)

 

69



--------------------------------------------------------------------------------

affecting this Agreement or Eurodollar Rate Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Excluded Taxes,
(B) Indemnified Taxes and (C) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes)) on its loans,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Rate Loan
or Base Rate Loan (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
such other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the L/C Issuer or such other
Recipient setting forth in reasonable detail such increased costs, the Borrower
will pay to such Lender, the L/C Issuer or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the L/C
Issuer or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law after the date hereof affecting such Lender or the L/C Issuer or
any Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time upon
request of such Lender or the L/C Issuer setting forth in reasonable detail such
circumstances, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender

 

70



--------------------------------------------------------------------------------

or the L/C Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

Section 3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of:

(i) a request by the Borrower pursuant to Section 11.13; or

(ii) an assignment by JPMorgan Chase Bank pursuant to Section 11.06(b) as part
of the primary syndication of the Commitments and Loans during the 60-day period
immediately following the Closing Date, provided that JPMorgan Chase Bank agrees
to use reasonable efforts to reduce the breakage costs payable by the Borrower
in connection therewith (including, without limitation, to the extent reasonably
practical, closing such assignments at the end of the Interest Period applicable
to such Eurodollar Rate Loan);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

Section 3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount or indemnity to any Lender or any Governmental Authority for
the account of

 

71



--------------------------------------------------------------------------------

any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

Section 3.07. Survival. Each party’s obligations under this Article 3 shall
survive any assignment of rights by, or the replacement of, a Lender,
termination of the Aggregate Revolving Commitments and repayment, satisfaction
or discharge of all other Obligations under any Loan Document.

ARTICLE 4

GUARANTY

Section 4.01. The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to each Person that is a party to a Secured Swap Contract or Secured
Treasury Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

Section 4.02. Obligations Unconditional. The obligations of the Guarantors under
Section 4.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents,

 

72



--------------------------------------------------------------------------------

Swap Contracts or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article 4 until such time as the Obligations have been paid in full and the
Commitments have expired or been terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Contract or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements shall be
done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Secured Swap Contract or any Secured
Treasury Management Agreement, or any other agreement or instrument referred to
in the Loan Documents, such Swap Contracts or such Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Contract or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

 

73



--------------------------------------------------------------------------------

Section 4.03. Reinstatement. The obligations of the Guarantors under this
Article 4 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the reasonable fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such reasonable
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

Section 4.04. Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 4.02
and through the exercise of rights of contribution pursuant to Section 4.06.

Section 4.05. Remedies. The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the Lenders may exercise
their remedies thereunder in accordance with the terms thereof.

Section 4.06. Rights of Contribution. The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until all Obligations have
been paid in full and the Commitments have terminated.

Section 4.07. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Obligations to the extent and
in the manner hereinafter set forth in this Section 4.07:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default under Section 9.01(f) or (g) with respect to a Loan Party or following
the taking by the Administrative Agent of any or all of the actions set forth
under Section 9.02, each Guarantor may receive regularly scheduled payments from
any other Loan Party on

 

74



--------------------------------------------------------------------------------

account of the Subordinated Obligations. After the occurrence and during the
continuance of any Event of Default under Section 9.01(f) or (g) with respect to
a Loan Party or following the taking by the Administrative Agent of any or all
of the actions set forth under Section 9.02, however, unless the Administrative
Agent otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Obligations. In any proceeding under any Debtor Relief Laws
relating to any other Loan Party, each Guarantor agrees that the Secured Parties
shall be entitled to receive payment in full in cash of all Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any Debtor Relief Laws, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default under Section 9.01(f) or (g) with respect to a Loan Party or following
the taking by the Administrative Agent of any or all of the actions set forth
under Section 9.02, each Guarantor shall, if the Administrative Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Secured Parties and deliver such payments to the
Administrative Agent on account of the Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default under Section 9.01(f) or (g) with respect to
a Loan Party or following the taking by the Administrative Agent of any or all
of the actions set forth under Section 9.02, the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of each Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Obligations (including any and all Post Petition
Interest), and (ii) to require each Guarantor (A) to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and (B) to pay any amounts
received on such obligations to the Administrative Agent for application to the
Obligations (including any and all Post Petition Interest).

Section 4.08. Additional Guarantors. Upon the execution and delivery by any
Person of a joinder agreement in substantially the form of Exhibit 4.08 hereto
(each, a “Joinder Agreement”), such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Subsidiary Guarantor” shall also mean and be a reference to such Additional
Guarantor.

Section 4.09. Guarantee of Payment; Continuing Guarantee. The Guarantee in this
Article 4 is a guaranty of payment and not of collection, is a continuing
Guarantee, and shall apply to all Obligations whenever arising.

 

75



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 5.01. Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent on or prior to May 15,
2011:

(a) Loan Documents. The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) a Security Agreement, duly executed by each Loan Party, together with:

(A) copies of proper financing statements, to be filed under the UCC of all
jurisdictions that the Administrative Agent may reasonably deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement,

(B) the results of a recent search, by a Person satisfactory to the
Administrative Agent, of all effective UCC financing statements, judgment liens
and tax liens (or equivalent filings) made with respect to any personal or mixed
property of any Loan Parties in the jurisdictions referred to in clause (A),
together with copies of such filings disclosed by such search,

(C) all other documentation for recording of filing or with respect to the
Security Agreement that the Administrative Agent may reasonably deem necessary
or desirable in order to perfect the Liens created thereby, and

(D) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement on the Closing Date has been taken or will be able to be
taken by the Administrative Agent immediately following the Closing Date
(including receipt of duly executed payoff letters, UCC-3 termination
statements);

 

76



--------------------------------------------------------------------------------

(iv) a Pledge Agreement, duly executed by each Loan Party, together with
certificates representing the Pledged Shares referred to therein accompanied by
undated stock powers executed in blank.

(v) (A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party and (B) a copy
of a Certificate of the Secretary of State of the jurisdiction of organization
of each Loan Party certifying (1) as to a true and correct copy of the
Organization Document of such Loan Party and each amendment thereto on file in
such Secretary’s office and (2) that such amendments are the only amendments to
such Loan Party’s Organization Document on file in such Secretary’s office;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of Holdings, the Borrower and the other Loan Parties is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation;

(vii) an opinion of Debevoise & Plimpton LLP, special New York counsel to the
Loan Parties, substantially in the form of Exhibit 5.01(a)(vii);

(viii) an opinion of White & Case LLP, special California counsel to the Loan
Parties, substantially in the form of Exhibit 5.01(a)(viii);

(ix) opinions of Richards, Layton & Finger, P.A., special Delaware counsel to
Loan Parties, substantially in the form of Exhibit 5.01(a)(ix);

(x) an opinion of Santoro, Driggs, Walch, Kearney, Holley & Thompson, special
Nevada counsel to the Loan Parties, substantially in the form of Exhibit
5.01(a)(x);

(xi) an opinion of Afshin Yazdian, General Counsel to the Loan Parties,
substantially in the form of Exhibit 5.01(a)(xi);

(xii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) the representations and warranties of the Borrower and each other Loan Party
contained in Article 6 or any other Loan Document are true and correct in all
material respects on and as of the date of the initial Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date or earlier period as the case may be, in which case they shall be
true and correct in all material respects as of such earlier date or earlier
period, as the case may be, (B) no Default has occurred and is continuing, or
would result from such initial Credit Extension or from the application of
proceeds thereof and (C) no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the

 

77



--------------------------------------------------------------------------------

execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document other than (i) those that have already
been obtained and are in full force and effect and (ii) filings to perfect the
Liens created by the Collateral Documents;

(xiii) a Solvency Certificate, executed on behalf of the Loan Parties by a
Responsible Officer of the Borrower;

(xiv) evidence that all insurance policies required to be maintained pursuant to
the Loan Documents have been obtained and are in effect, together, to the extent
required pursuant to the Loan Documents, with the certificates of insurance,
naming the Administrative Agent, on behalf of the Lenders, as an additional
insured or loss payee, as the case may be, under such insurance policies;

(xv) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released;

(xvi) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require;

(xvii) evidence that all approvals, consents, exemptions, authorizations, or
other actions by, or notices to, or filings with, any Governmental Authority or
any other Person necessary or, in the discretion of the Administrative Agent,
advisable in connection with the Transactions and the transactions contemplated
hereby and the continuing operations of the Borrower and its subsidiaries shall
have been obtained and be in full force and effect; and

(xviii) (a) satisfactory audited consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows of the Borrower
for the three most recent fiscal years ended prior to the Closing Date as to
which such financial statements are available and (b) satisfactory unaudited
interim consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows of the Borrower for each fiscal month and
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to subclause (a) of this clause (xviii) as to which such
financial statements are available.

(b) 2011 Notes. The Administrative Agent shall have received reasonably
satisfactory evidence substantially concurrently with the satisfaction of the
other conditions precedent set forth in this Section 5.01 of receipt by the
Borrower of not less than $514,500,000 in cash proceeds from the issuance by the
Borrower and Holdings, as applicable, of the 2011 Notes.

(c) Fees and Expenses. All fees required to be paid to the Administrative Agent,
the Arrangers and the Lenders on or before the Closing Date shall have been
paid.

 

78



--------------------------------------------------------------------------------

(d) Attorney Costs. Unless waived by the Administrative Agent solely in respect
of this Section 5.01(d), the Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to the Administrative Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such reasonable fees, charges and disbursements incurred or to be incurred by it
through the closing proceedings (provided that such payment of any estimated
amount shall be subject to a final settling of accounts between the Borrower and
the Administrative Agent, a report of which will be provided promptly after
closing by the Administrative Agent).

Section 5.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 6 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date or earlier period, as the case may be, in
which case they shall be true and correct in all material respects as of such
earlier date or earlier period, as the case may be, and except that for purposes
of this Section 5.02, the representations and warranties contained in
subsections (a) - (c) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 7.01 and, in the case of the financial statements furnished pursuant
to Section 7.01(b), the representations contained in Section 6.05(a), as
modified by this clause, shall be qualified by the statement that such financial
statements are subject to the absence of footnotes and year-end audit
adjustments.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Section 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

Section 6.01. Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own

 

79



--------------------------------------------------------------------------------

its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party and consummate the
Transaction, and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

Section 6.02. Authorization; no Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document and Related Document to
which such Person is party have been duly authorized by all necessary corporate
or other organizational action, and do not (a) contravene the terms of any of
such Person’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any material Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including, without limitation, Regulation U or
Regulation X issued by the FRB). Each Loan Party is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 6.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) those that have already been obtained and are in full force and effect and
(ii) filings to perfect the Liens created by the Collateral Documents.

Section 6.04. Binding Effect. Each Loan Document has been duly executed and
delivered by each Loan Party that is party thereto. Each Loan Document
constitutes a legal, valid and binding obligation of each Loan Party that is
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by general principles of equity.

Section 6.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, commitments and Indebtedness.

(b) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by the Borrower or any Subsidiary,
or any Involuntary Disposition, of any material part of the business or Property
of the Borrower

 

80



--------------------------------------------------------------------------------

and its Subsidiaries, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Equity Interests of any
other Person) material in relation to the consolidated financial condition of
the Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

(c) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
the dates thereof and for the periods covered thereby.

(d) Since December 31, 2010 there has been no event or circumstance that has had
or would reasonably be expected to have a Material Adverse Effect.

(e) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at December 31, 2010, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended, certified by the Chief Financial Officer or Treasurer of
the Borrower, copies of which have been furnished to each Lender, fairly present
the consolidated pro forma financial condition of the Borrower and its
Subsidiaries as at such date and the consolidated pro forma results of
operations of the Borrower and its Subsidiaries for the period ended on such
date, in each case giving effect to the Transaction, all in accordance with
GAAP.

Section 6.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties, threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against any
of the Loan Parties, any of their respective Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document or the consummation of the Transaction or any
of the transactions contemplated hereby or (b) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect other
than as set forth on Schedule 6.06.

Section 6.07. No Default. (a) Neither Holdings nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could reasonably be
expected to have a Material Adverse Effect.

(b) No Default has occurred and is continuing.

Section 6.08. Ownership of Property; Liens. (a) Each of Holdings and its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary in the ordinary conduct of
its business, except for such defects in title and other matters as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of Holdings and its Subsidiaries is subject to no
Liens, other than Permitted Liens.

 

81



--------------------------------------------------------------------------------

(b) Set forth on Schedule 6.08(b) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries as of the date
hereof, showing the street address, county or other relevant jurisdiction,
state, and record owner thereof.

(c) Set forth on Schedule 6.08(c) hereto is a complete and accurate list of all
leases of real property under which any Loan Party or any of its Subsidiaries is
the lessee as of the date hereof, showing the street address, county or other
relevant jurisdiction, state, lessor, lessee and expiration date.

(d) Set forth on Schedule 6.08(d) hereto is a complete and accurate list of all
leases of real property under which any Loan Party is the lessor as of the date
hereof, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee and expiration date.

Section 6.09. Environmental Compliance. Except as would not reasonably be
expected to have a Material Adverse Effect:

(a) Each of Holdings, its Subsidiaries and the Facilities and all operations at
the Facilities are in compliance with all applicable Environmental Laws, and
there is no violation of any Environmental Law with respect to the Facilities or
the Businesses, and there are no known conditions relating to Holdings, its
Subsidiaries, the Facilities or the Businesses that could give rise to liability
under any applicable Environmental Laws.

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

(c) Neither Holdings nor any of its Subsidiaries has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of Holdings, its Subsidiaries, the Facilities or the Businesses,
nor does any Loan Party have knowledge or reason to believe that any such notice
will be received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored, released or disposed of at, on or
under any of the Facilities or any other location, in each case by or on behalf
Holdings or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Loan Parties, threatened, under any Environmental
Law to which the Loan Parties or their respective subsidiaries is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding or to the knowledge of the Loan Parties,
pending under any Environmental Law with respect to the Loan Parties or any of
their current or former Subsidiaries, the Facilities or Businesses.

 

82



--------------------------------------------------------------------------------

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of the Holdings or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

Section 6.10. Insurance. The properties of Holdings and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Holdings, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Holdings or the applicable Subsidiary
operates.

Section 6.11. Taxes. Holdings and its Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all tax liabilities, assessments and governmental charges or levies, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are being maintained in
accordance with GAAP. To the knowledge of the Loan Parties, there is no proposed
tax assessment against Holdings or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person that is not a Loan Party.

Section 6.12. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS and, to the best knowledge of the Loan
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect.

(c) No ERISA Event has occurred or is reasonably expected to occur; (i) no
Pension Plan has any Unfunded Pension Liability; (ii) no Loan Party or any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); and (iii) no Loan Party or any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

Section 6.13. Subsidiaries. Set forth on Schedule 6.13 is a complete and
accurate list as of the Closing Date of each Subsidiary, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by Holdings or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary are validly issued,
fully paid and non-assessable and are owned by a Loan Party free and clear of
all Liens, except for any Permitted Liens.

 

83



--------------------------------------------------------------------------------

Section 6.14. Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

Section 6.15. Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein (taken
as a whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projections, forecasts, estimates,
budgets and other forward-looking information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time of the preparation thereof; it being understood
that no representation is made with respect to information of a general economic
nature.

Section 6.16. Compliance with Laws. Each of Holdings and each Subsidiary is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

Section 6.17. Intellectual Property; Licenses, Etc. Holdings and its
Subsidiaries own, or possess the legal right to use, all trademarks, service
marks, trade names, copyrights, patents, trade secrets, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as currently
conducted, except where the failure to so own or possess such IP Rights would
not reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 6.17(a) is a list of all IP Rights registered or pending registration
with the United States Copyright Office or the United States Patent and
Trademark Office and owned by each Loan Party as of the Closing Date. Set forth
on Schedule 6.17(b) is a list of all written licensing agreements pursuant to
which a Loan Party is granted an exclusive license to use any United States
registered IP Rights owned by a third party as of the Closing Date. Except for
such claims, infringements and misappropriations that would not reasonably be
expected to have a Material Adverse

 

84



--------------------------------------------------------------------------------

Effect, (i) no claim has been asserted and is pending by any Person against any
Loan Party, or against any other party for which a Loan Party is indemnifying,
challenging or questioning the use of any IP Rights or the ownership, validity
or effectiveness of any IP Rights, nor does any Loan Party know of any such
claim, and, (ii) to the knowledge of the Responsible Officers of the Loan
Parties, the use of any IP Rights by Holdings or any Subsidiary or the granting
of a right or a license in respect of any IP Rights owned by any of the Loan
Parties from Holdings or any Subsidiary does not infringe upon or misappropriate
the rights of any Person. As of the Closing Date, other than non-exclusive
licenses granted in the ordinary course of business, none of the IP Rights owned
by any of the Loan Parties has been licensed by such Loan Party pursuant to a
written licensing agreement except as set forth on Schedule 6.17(c).

Section 6.18. Business Locations. Set forth on Schedule 6.18(a) is a list of all
locations where any tangible personal property of any Loan Party valued in
excess of $50,000 in the aggregate is located as of the Closing Date. Set forth
on Schedule 6.18(b) is the chief executive office, tax payer identification
number and organizational identification number of each Loan Party as of the
Closing Date. The exact legal name and state of organization of each Loan Party
is as set forth on the signature pages hereto. Except as set forth on Schedule
6.18(c), no Loan Party has during the five years preceding the Closing Date
(i) changed its legal name, (ii) changed its state of formation, or (iii) been
party to a merger, consolidation or other change in structure.

Section 6.19. Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.

ARTICLE 7

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or, to the
extent accrued and payable, any other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding or not
otherwise provided for in full in a manner satisfactory to the L/C Issuer,
Holdings shall and, other than in the case of Sections 7.01, 7.02 and 7.03,
shall cause each Subsidiary to:

Section 7.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within ninety days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) a customary “management discussion and analysis” provision;
and

 

85



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes, together with a
customary “management discussion and analysis” provision.

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) or (b) above at the times specified therein.

Section 7.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, together with a schedule containing
information regarding the (A) occurrence of any Disposition or any Involuntary
Disposition for which the Borrower is or may be required to make a mandatory
prepayment pursuant to Section 2.05(b)(ii) and (B) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(iv);

(b) at least thirty (30) days following the first day of each fiscal year of the
Borrower, beginning with the fiscal year commencing January 1, 2012, an annual
business plan and budget of the Borrower and its Subsidiaries containing, among
other things, pro forma consolidated balance sheets of the Borrower and its
Subsidiaries for each quarter of the next fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for each such quarter;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of the Borrower or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of any Loan Party, and copies of all annual, regular, periodic and special
reports and registration statements which such Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act, and not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

 

86



--------------------------------------------------------------------------------

(e) promptly after the furnishing thereof, copies of any statement or report
furnished by any Loan Party to any holder of debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement in principal amount greater than the Threshold Amount and
not otherwise required to be furnished to the Lenders pursuant to Section 7.01
or any other clause of this Section 7.02;

(f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) commencing any formal investigation or proceeding by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

(g) promptly, such additional information regarding the business, financial or
corporate affairs of Holdings or any Subsidiary, or compliance with the terms of
the Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request;

(h) promptly after the assertion or occurrence thereof, notice of any
environmental action against, of any noncompliance with any Environmental Laws
by, or any Environmental Liability of any Loan Party or any of its Subsidiaries
with any Environmental Laws that would reasonably be expected to have a Material
Adverse Effect; and

(i) concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a certificate of a Responsible Officer of the Borrower
(i) listing (A) all applications, if any, for Copyrights, Patents or Trademarks
(each such term as defined in the Security Agreement) made since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), (B) all issuances of registrations or letters on existing applications
for Copyrights, Patents and Trademarks (each such term as defined in the
Security Agreement) received since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date), and (C) all Trademark
Licenses, Copyright Licenses and Patent Licenses (each such term as defined in
the Security Agreement) entered into since the date of the prior certificate
(or, in the case of the first such certificate, the Closing Date), and
(ii) attaching the insurance binder or other evidence of insurance for any
insurance coverage of the Borrower or any Subsidiary that was renewed, replaced
or modified during the period covered by such financial statements.

Documents required to be delivered pursuant to Section 7.01(a) and (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) upon the written request of any
Lender through the Administrative Agent, the Borrower shall deliver paper copies
of such documents to the Administrative Agent for distribution to such Lender
until a

 

87



--------------------------------------------------------------------------------

written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 7.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders may be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.

Section 7.03. Notices. (a) Promptly (and in any event, within five (5) Business
Days after becoming aware thereof) notify the Administrative Agent of the
occurrence of any Default.

(b) Promptly notify the Administrative Agent of any matter that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c) Notify the Administrative Agent promptly, and in any event within five days
after any Responsible Officer of Borrower or any ERISA Affiliate knows or has
reason to know that, any ERISA Event has occurred.

(d) Promptly notify the Administrative Agent of any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary.

 

88



--------------------------------------------------------------------------------

(e) Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.09 to be untrue in any material respect, furnish or cause to
be furnished to the Administrative Agent, at the Loan Parties’ expense, a report
of an environmental assessment of reasonable scope, form and depth, (including,
where appropriate, invasive soil, building, or groundwater sampling) by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials and as to the compliance
by Holdings or any of its Subsidiaries with Environmental Laws at such
Facilities. If the Loan Parties fail to deliver such an environmental report
within seventy-five (75) days after receipt of such written request then the
Administrative Agent may arrange for the same, and the Loan Parties hereby grant
to the Administrative Agent and its representatives access to the Facilities to
reasonably undertake such an assessment (including, where appropriate, invasive
soil, building or groundwater sampling). The reasonable cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Loan Parties on demand and added to the obligations secured by
the Collateral Documents.

Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

Section 7.04. Payment of Taxes. Pay and discharge, as the same shall become due
and payable, all tax liabilities, assessments and governmental charges or levies
upon it, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Holdings or such Subsidiary; provided that the failure
to pay such tax liabilities, assessments and governmental charges or levies
promptly after such amounts are due and payable shall not give rise to or be
deemed to constitute a failure to observe or perform under this Section 7.04 or
a Default or an Event of Default unless such unpaid amounts in the aggregate
exceed the Threshold Amount.

Section 7.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 8.04 or 8.05
and, in the case of any Subsidiary, to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

(d) Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

(e) Cause the Borrower and, if applicable, any Guarantor to the extent necessary
to conduct its business to be sponsored by a Sponsor Bank with Visa and
Mastercard and to be registered with Visa as an independent sales organization
and with Mastercard as a member service provider except, in each case, to the
extent the failure to be so sponsored or registered would not reasonably be
expected to have a Material Adverse Effect.

Section 7.06. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

Section 7.07. Maintenance of Insurance. Maintain in full force and effect
insurance (including worker’s compensation insurance, liability insurance,
casualty insurance and business interruption insurance with financially sound
and reputable insurance companies not Affiliates of Holdings, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where Holdings or the applicable Subsidiary operates. The
Administrative Agent shall be named as loss payee and/or additional insured with
respect to any such insurance providing coverage in respect of any Collateral
and each provider of any such insurance shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled.

Section 7.08. Compliance with Material Contractual Obligations and Laws. Comply
with all material Contractual Obligations (including, without limitation, all
applicable regulations and requirements of Visa and Mastercard) and the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

Section 7.09. Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

 

90



--------------------------------------------------------------------------------

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

Section 7.10. Inspection Rights. (a) Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.

(b) If requested by the Administrative Agent in its sole discretion, permit the
Administrative Agent, and its representatives, upon reasonable advance notice to
the Borrower, to conduct an annual audit of the Collateral at the expense of the
Borrower.

Section 7.11. Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance Indebtedness outstanding under the Existing Credit Agreement, (b) to
finance in part the Transaction, including the payment of fees and expenses
incurred in connection therewith and (c) for working capital, Permitted
Acquisitions, capital expenditures and other general corporate purposes;
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.

Section 7.12. Additional Subsidiaries. Within thirty (30) days after the
acquisition or formation of any Subsidiary:

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) if such Subsidiary is a Domestic Subsidiary, cause such Person to (i) become
a Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement in substantially the form of Exhibit 4.08 or such other documents as
the Administrative Agent shall deem appropriate for such purpose, and (ii) if
requested by the Administrative Agent, deliver to the Administrative Agent
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent. The Lenders agree that (i) any
Subsidiary of which Holdings and its Subsidiaries directly or indirectly own at
least eighty percent (80%) of the Equity Interests (each such Subsidiary a
“Specified Subsidiary”) shall not be required to become a Guarantor if and to
the extent that (A) such Subsidiary is and remains an Immaterial Subsidiary and
(B) the aggregate fair

 

91



--------------------------------------------------------------------------------

market value of Property owned by all Specified Subsidiaries that are not
Guarantors does not exceed $1,000,000 and (ii) any Subsidiary that is not a
Specified Subsidiary shall not be required to become a Guarantor if and to the
extent that all such Subsidiaries that are not Guarantors account and continue
to account in the aggregate for no more than five percent (5%) of the
consolidated revenues of the Borrower and its Subsidiaries for each preceding
fiscal year.

Section 7.13. ERISA Compliance. Do, and cause each of its ERISA Affiliates to
do, each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state law; (b) cause each Plan that is qualified under
Section 401(a) of the Internal Revenue Code to maintain such qualification; and
(c) make all required contributions to any Plan subject to Section 412 or
Section 430 of the Internal Revenue Code.

Section 7.14. Pledged Assets.

(a) Equity Interests. The Loan Parties will cause (a) one hundred percent
(100%) of the issued and outstanding Equity Interests of each Domestic
Subsidiary and (b) sixty-five percent (65%) (or such greater percentage that,
due to a Change in Law after the date hereof, (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (2) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and one hundred percent (100%) of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned
by the Borrower or any Domestic Subsidiary to be subject at all times to a first
priority, perfected Lien to the extent required by this Agreement or the
relevant Collateral Documents in favor of the Administrative Agent pursuant to
the terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent.

(b) Other Property. Each Loan Party will (i) cause all of its owned and leased
personal Property other than Excluded Property to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent to secure
the Obligations pursuant to the terms and conditions of the Collateral Documents
or, with respect to any such Property acquired subsequent to the Closing Date,
such other additional security documents as the Administrative Agent shall
reasonably request, subject in any case to Permitted Liens and (ii) deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC
financing statements, landlord’s waivers, certified resolutions and other
organizational and authorizing documents of such Person, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent’s Liens thereunder) and
other items of the types required to be delivered pursuant to
Section 5.01(a)(iii), (iv), (v), (vi), (xiv) and (xvi), all in form, content and
scope reasonably satisfactory to the Administrative Agent.

 

92



--------------------------------------------------------------------------------

Section 7.15. Compliance with Environmental Laws. Comply, and use all reasonable
efforts to cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all material
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither Holdings nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances.

Section 7.16. [Reserved]

Section 7.17. Ratings. Exercise commercially reasonable efforts to maintain at
all times with respect to each of the Credit Facilities, a debt rating from each
of Moody’s and S&P.

ARTICLE 8

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or, to the
extent accrued and payable any other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner satisfactory to the L/C Issuer, (A) (except
with respect to Section 8.21) the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly and (B) (with respect to Section 8.21)
Holdings shall not:

Section 8.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the Property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 8.03(b);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business,

 

93



--------------------------------------------------------------------------------

provided that such Liens secure only amounts not yet due and payable or, if due
and payable, are unfiled and no other action has been taken to enforce the same
or are being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount
and do not secure Indebtedness and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not in excess of the Threshold Amount (except
to the extent covered by independent third-party insurance as to which the
insurer has acknowledged in writing its obligation to cover), unless any such
judgment remains undischarged for a period of more than thirty (30) consecutive
days during which execution is not effectively stayed;

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the Property being
acquired on the date of acquisition and (iii) such Liens attach to such Property
concurrently with or within ninety days after the acquisition thereof;

(j) lease deposits and leases or subleases granted to others not interfering in
any material respect with the business of the Borrower or any of its
Subsidiaries;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection;

 

94



--------------------------------------------------------------------------------

(o) Liens securing Indebtedness assumed by the Borrower or any Subsidiary in
connection with a Permitted Acquisition, provided that (i) such Indebtedness is
permitted under Section 8.03(h), (ii) such Indebtedness is not increased after
the closing of such Permitted Acquisition and (iii) such Liens do not at any
time encumber any Property other than the Property (A) acquired in such
Permitted Acquisition and (B) subject to such Liens at the closing of such
Permitted Acquisition;

(p) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable Law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;

(q) Liens granted to any settlement bank and/or processor in funds, instruments
or accounts held by such entities securing liabilities arising under sponsorship
or processing agreements;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods or provision of services entered into by
the Borrower or any Subsidiary in the ordinary course of business not prohibited
by this Agreement;

(s) Liens on intellectual property to the extent such Liens arise from the
granting of licenses to use such intellectual property to or from any Person in
the ordinary course of business of Borrower or any of its Subsidiaries;

(t) any encumbrance or restriction (including, without limitation, put and call
agreements) with respect to the Equity Interests of any joint venture or similar
arrangement pursuant to the joint venture or similar agreement with respect to
such joint venture or similar arrangement; and

(u) other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $1,000,000.

Section 8.02. Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment;

(d) Investments by any Subsidiary of the Borrower that is not a Loan Party in
any other Subsidiary of the Borrower that is not a Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

95



--------------------------------------------------------------------------------

(f) Guarantees permitted by Section 8.03;

(g) any Permitted Acquisitions;

(h) Investments consisting of loans to shareholders of a target in a Permitted
Acquisition to fund taxes and expenses thereon, not exceeding $5,000,000 in the
aggregate;

(i) prepaid expenses made in the ordinary course of business;

(j) Investments consisting of advances or loans to directors, officers, members
of management, employees, consultants, agents, customers or suppliers (i) in an
aggregate principal amount not to exceed $3,000,000 at any time outstanding;
provided that all such advances must be in compliance with applicable Laws,
including, but not limited to, the Sarbanes-Oxley Act of 2002 and (ii) in
connection with such Person’s purchase of Equity Interest of any Parent in an
aggregate amount not to exceed the amount of such Restricted Payments permitted
to be made pursuant to Section 8.06(f));

(k) Investments consisting of Swap Contracts entered into pursuant to
Section 7.16 or in the ordinary course of business and not for speculative
purposes;

(l) Loans to any Parent in an aggregate amount not to exceed the amount of
Restricted Payments permitted to be made to such Parent in accordance with
Section 8.06 and not made to such Parent as a Restricted Payment;

(m) other Investments not to exceed $30,000,000 (including all such Investments
existing on the Closing Date and set forth on Schedule 8.02) at any one time
outstanding.

Section 8.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries set forth in Schedule 8.03
(and renewals, refinancings and extensions thereof; provided that (i) the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(c) intercompany Indebtedness permitted under Section 8.02;

 

96



--------------------------------------------------------------------------------

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person pursuant to Section 7.16 or in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of point of sale equipment and other fixed
assets and equipment, and renewals, refinancings and extensions thereof,
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $20,000,000 at any
one time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

(f) (i) the 2011 Notes and (ii) any unsecured Subordinated Indebtedness of the
Borrower and its Subsidiaries not to exceed $100,000,000 at any time
outstanding, provided that the covenants, events of default, remedies,
acceleration rights, amortization schedules and other material terms of such
unsecured Subordinated Indebtedness are acceptable to the Administrative Agent;

(g) unsecured Subordinated Indebtedness issued by the Borrower or any Subsidiary
to the seller as consideration for a Permitted Acquisition;

(h) Indebtedness assumed by the Borrower or any Subsidiary in connection with
Permitted Acquisitions in an aggregate principal amount not to exceed
$20,000,000 at any one time outstanding;

(i) Indebtedness consisting of indemnities provided in connection with a
Permitted Transfer;

(j) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not to exceed $10,000,000 at any one time
outstanding; and

(k) Guarantees with respect to Indebtedness permitted by this Section 8.03.

Section 8.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, notwithstanding
the foregoing provisions of this Section 8.04 but subject to the terms of
Sections 7.12 and 7.14, (a) the Borrower may merge or consolidate with any of
its Subsidiaries provided that the Borrower shall be the continuing or surviving
corporation, (b) any Domestic Subsidiary may merge, dissolve, liquidate or
consolidate with or into any other Domestic Subsidiary, (c) any Foreign
Subsidiary may be merged, dissolved, liquidated or consolidated with or

 

97



--------------------------------------------------------------------------------

into any Domestic Subsidiary provided that such Domestic Subsidiary shall be the
continuing or surviving corporation, (d) any Foreign Subsidiary may be merged,
dissolved, liquidated or consolidated with or into any other Foreign Subsidiary,
(e) any Subsidiary of the Borrower may merge with any Person that is not a Loan
Party in connection with an Investment not prohibited by Section 8.02 and
(f) any Subsidiary may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not have a Material Adverse Effect; provided, however, nothing in this
Section 8.04 shall be deemed to prevent the election of Holdings, the Borrower
or any of its Subsidiaries to be treated as an “S Corporation” under the
Internal Revenue Code.

Section 8.05. Dispositions. Make any Disposition except:

(a) Permitted Transfers; and

(b) other Dispositions so long as (i) the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the Property disposed of, (ii) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 8.14, (iii) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05 and
(v) the aggregate net book value of all of the assets sold or otherwise disposed
of by the Borrower and its Subsidiaries in all such transactions in any fiscal
year of the Borrower shall not exceed $2,000,000.

Section 8.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary of the Borrower may make Restricted Payments to the
Borrower, the Guarantors (other than Holdings) and any other Person that owns an
Equity Interest in such Subsidiary of the Borrower, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) the Borrower and each Subsidiary of the Borrower may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person; and

(c) the payment of the Transaction Costs shall be permitted;

(d) cashless repurchases or withholding of Equity Interests deemed to occur upon
exercise of stock options or warrants, or the vesting of restricted stock
(including restricted stock units) to the extent that such Equity Interests
represent a portion of the exercise price of, or withholding obligation with
respect to, such options or warrants, or restricted stock and any related
payment in respect of such obligation, shall be permitted;

 

98



--------------------------------------------------------------------------------

(e) with respect to any Tax Period that Borrower is a member of a group filing
consolidated, combined or unitary federal, state or local income tax returns of
which it is not the common parent, the Borrower may make Restricted Payments to
Holdings, and Holdings may make Restricted Payments to any Parent, in an amount
equal to the lesser of (A) the federal, state and local income tax obligations
of the Borrower and its Subsidiaries (as the case may be) determined as if the
Borrower filed a tax return on a stand alone basis for itself and any of its
Subsidiaries as if it were the Parent of a consolidated group and (B) the total
federal, state and local income tax obligations of the consolidated group of
which the Borrower is a member;

(f) the Borrower may pay cash dividends to Holdings, and Holdings may pay cash
dividends to any Parent, in an amount sufficient to allow (i) any Parent to
purchase, redeem, or otherwise acquire or retire for value the Equity Interests
of such Parent held by any future, present or former director, officer, member
of management, employee or consultant of the Borrower or any of its Subsidiaries
(or the estate, heirs, family members, spouse or former spouse of any of the
foregoing) or (ii) any Parent to make loans or advances to any future, present
or former director, officer, member of management, employee or consultant of
Holdings or any of its Subsidiaries (or the estate, heirs, family members,
spouse or former spouse of any of the foregoing) in connection with the exercise
of stock options of such Parent; provided that the aggregate amount of
Restricted Payments made under this clause (f) does not exceed $2,500,000 in any
calendar year or $5,000,000 in any calendar year if the Consolidated Leverage
Ratio is less than or equal to 3.50:1.00 (with unused amounts in any calendar
year being carried over to the two succeeding calendar years); and provided
further that such amount in any calendar year may be increased by an amount not
to exceed (i) (A) the cash proceeds from the sale of Equity Interests (other
than Disqualified Capital Stock) to directors, officers, members of management,
employees or consultants of the Borrower or of its Subsidiaries (or the estate,
heirs, family members, spouse or former spouse of any of the foregoing) that
occurs after the Closing Date plus (B) any cash proceeds paid in such calendar
year in connection with the exercise of stock options of any Parent by any
future, present or former director, officer, member of management, employee or
consultant (or the estate, heirs, family members, spouse or former spouse of any
of the foregoing), which are distributed to the Borrower or its Subsidiaries,
less (ii) the amount of such proceeds previously applied pursuant to this clause
(f); and

(g) the Borrower may make Restricted Payments to Holdings, and Holdings may make
Restricted Payments to any Parent:

(i) the proceeds of which shall be used to (A) pay operating expenses of any
Parent, the Borrower and its Subsidiaries incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $1,500,000 in any fiscal year
plus any reasonable and customary indemnification claims made by directors,
officers, members of management, employees or consultants of any Parent
attributable to the ownership or operations of Holdings, the Borrower and its
Subsidiaries and (B) pay franchise or similar taxes and other similar fees,
taxes and expenses required to maintain any Parent’s corporate existence;

 

99



--------------------------------------------------------------------------------

(ii) the proceeds of which shall be used to pay fees and expenses (other than to
Affiliates) related to any Equity Issuance or Debt Issuance permitted by this
Agreement (whether consummated or not);

(iii) the proceeds of which shall be used to make cash payments in lieu of
issuing fractional shares in connection with the exercise of warrants, options
or other securities convertible into or exchangeable for Equity Interests of any
Parent, the Borrower or its Subsidiaries; provided that any such cash payment
shall not be for the purpose of evading the limitations set forth in this
Section 8.06 (as determined in good faith by the board of directors of the
Borrower or Subsidiary (or any authorized committee thereof));

(iv) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any Parent to the extent
such salaries, bonuses and other benefits are directly attributable and
reasonably allocated to the operations of Holdings and its Subsidiaries;

(v) the proceeds of which shall be used to pay interest, at the scheduled
payment dates for such interest, on the PIK Notes outstanding at the Closing
Date, at the rate specified in the PIK Notes Indenture as in effect on the
Closing Date, but only to the extent that such interest payments are required to
be paid in cash pursuant to the terms of the PIK Notes Indenture as in effect on
the Closing Date; and

(vi) the proceeds of which shall be used at any time within 90 days after
Closing Date to repay Indebtedness of Holdings or any Parent existing on the
date hereof in an aggregate amount not to exceed $142,426,000.

(h) the Borrower may make additional Restricted Payments to Holdings, and
Holdings may make additional Restricted Payments to the holders of its Equity
Interests; provided that (i) no Default or Event of Default exists at the time
of any such dividend or distribution or would exist immediately after giving
effect thereto, (ii) the Consolidated Leverage Ratio is less than or equal to
3.50:1.00 and (iii) the aggregate amount of dividends and other distributions
made pursuant to this clause (h) shall not exceed $20,000,000.

Section 8.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.

Section 8.08. Transactions with Affiliates and Insiders. Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (i) transactions between or among
the Loan Parties and their Subsidiaries, (ii) Restricted Payments permitted
under Section 8.06, (iii) normal and reasonable compensation and reimbursement
of expenses of officers and directors, (iv) Investments permitted under
Section 8.02(m) and (j) and (v)

 

100



--------------------------------------------------------------------------------

transactions with joint ventures for the purchase or sale of equipment or
services entered into in the ordinary course of business; provided, further,
that with respect to Investments permitted by Section 8.02(m) and transactions
with joint ventures, no other Affiliate of the Borrower (other than any
Subsidiary thereof) directly or indirectly holds any Equity Interests in such
Affiliate.

Section 8.09. Burdensome Agreements. (a) Enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts on the ability of any
Subsidiary of the Borrower to (i) pay dividends or make any other distributions
to the Borrower or any other Subsidiary of the Borrower on its Equity Interests
or with respect to any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to the Borrower or
any other Subsidiary of the Borrower, (iii) make loans or advances to the
Borrower or any other Subsidiary of the Borrower, (iv) sell, lease or transfer
any of its Property to the Borrower or any other Subsidiary of the Borrower,
(v) pledge its Property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i) - (v) above) for (1) this Agreement and the other
Loan Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(e), provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien,
(4) customary restrictions and conditions contained in any agreement relating to
the sale of any Property permitted under Section 8.05 pending the consummation
of such sale and (5) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted by Section 8.02.

(b) Enter into, or permit to exist, any Contractual Obligation that prohibits or
otherwise restricts the existence of any Lien upon any of its Property in favor
of the Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (i) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e) or (h), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (ii) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien and (iii) pursuant to customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 8.05, pending the consummation of such sale.

Section 8.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

101



--------------------------------------------------------------------------------

Section 8.11. Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period to be less than the ratio
set forth below opposite such Measurement Period:

 

Measurement Period(s) Ending

   Minimum Consolidated
Interest Coverage Ratio  

Closing Date through December 31, 2012

     1.40x   

January 1, 2013 through December 31, 2014

     1.60x   

January 1, 2015 through December 31, 2016

     1.80x   

January 1, 2017 and each fiscal quarter thereafter

     2.00x   

(b) Senior Secured Leverage Ratio. Permit the Senior Secured Leverage Ratio as
of the end of any Measurement Period to be greater than the ratio set forth
below opposite the applicable Measurement Period:

 

Measurement Period(s) Ending

   Maximum Senior
Secured Leverage Ratio  

Closing Date through December 31, 2011

     3.75x   

January 1, 2012 through December 31, 2012

     3.50x   

January 1, 2013 through December 31, 2013

     3.25x   

January 1, 2014 through December, 31, 2014

     3.00x   

January 1, 2015 through December 31, 2015

     2.75x   

January 1, 2016 through December 31, 2016

     2.50x   

January 1, 2017 and each fiscal quarter thereafter

     2.25x   

(c) Right to Cure. Notwithstanding anything to the contrary in Section 9.01, in
the event the Borrower and its Subsidiaries fail to comply with the requirements
of the financial covenants set forth in Sections 8.11(a) and 8.11(b) (the
“Financial Covenants”), until the expiration of the 10th day subsequent to the
date the applicable Compliance Certificate is required to be delivered in
accordance with Section 7.02(a), Holdings shall have the right (hereinafter, the
“Cure Right”) to receive from any of its stockholders equity cash contributions
which in turn shall be contributed by Holdings as equity cash contributions to
the Borrower, and upon the receipt by the Borrower of such cash (the “Cure
Amount”) pursuant to the exercise of such Cure Right, the Financial Covenants
shall be recalculated giving effect to the following pro forma adjustments:
(i) Consolidated EBITDA shall be increased, solely for the purpose of measuring
the Financial Covenants and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount; and (ii) if, after giving effect to the
foregoing recalculations, the Borrower and its Subsidiaries shall then be in
compliance with the requirements of all Financial Covenants, the Borrower and
its Subsidiaries shall be deemed to have satisfied the requirements of the
Financial Covenants as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or Default of the Financial Covenants that would have
occurred shall be deemed not to have occurred for any purpose under the
Agreement. Notwithstanding anything herein to the contrary, (i) in any two
consecutive fiscal quarters of Holdings, the Cure Right shall not be exercised
more than once, (ii) on or prior to the Maturity Date in respect of the Term
Facility, the Cure Right shall not be exercised more than four times, (iii) the
Cure Amount in respect of each exercise of the

 

102



--------------------------------------------------------------------------------

Cure Right shall be the lesser of (x) $15,000,000 and (y) the amount required
for purposes of complying with the Financial Covenants and (iv) any Cure Amount
upon exercise of a Cure Right shall be retained by the Borrower and its
Subsidiaries and may be used for general corporate purposes.

Section 8.12. Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.

(b) Change its fiscal year.

(c) Without providing thirty (30) days’ prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization; provided, however, nothing in this clause (c) shall be deemed to
prevent the election of Holdings, Borrower or any of its Subsidiaries to be
treated as an “S Corporation” under the Internal Revenue Code.

Section 8.13. Ownership of Subsidiaries. Notwithstanding any other provisions of
this Agreement to the contrary, (i) permit any Person (other than the Borrower
or any Wholly Owned Subsidiary of the Borrower) to own any Equity Interests of
any Subsidiary of the Borrower, except to qualify directors where required by
applicable Law or to satisfy other requirements of applicable Law with respect
to the ownership of Equity Interests of Foreign Subsidiaries; provided that the
foregoing shall not restrict Holdings or its Subsidiaries from (x) holding
Equity Interests in the joint ventures set forth on Schedule 8.13 or
(y) acquiring and holding Equity Interests in Subsidiaries that are not Wholly
Owned Subsidiaries pursuant to Sections 8.02(g) or (m) in an aggregate amount
not to exceed $25,000,000, (ii) permit any Subsidiary of the Borrower to issue
or have outstanding any shares of preferred Equity Interests or (iii) create,
incur, assume or suffer to exist any Lien on any Equity Interests of any
Subsidiary of the Borrower, except for any Permitted Liens.

Section 8.14. Sale Leasebacks. Enter into any Sale and Leaseback Transaction.

Section 8.15. Prepayment of Other Indebtedness, Etc. (a) Amend or modify any of
the terms of any Subordinated Indebtedness if such amendment or modification
would add or change any terms in a manner adverse to the Borrower or any
Subsidiary (including, without limitation, any amendment or modification that
shortens the final maturity or average life to maturity or requires any payment
to be made sooner than originally scheduled or increases the interest rate
applicable thereto).

(b) Make (or give any notice with respect thereto) any optional, mandatory or
other non-scheduled prepayment, redemption, acquisition for value (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Subordinated Indebtedness; provided, that so long
as no Default exists or would result after giving effect thereto, Holdings or
any of its Subsidiaries may prepay, redeem, acquire for value, refund, refinance
or exchange any Subordinated Indebtedness in an aggregate amount not to exceed
(x) $15,000,000 to the extent that the Senior Leverage

 

103



--------------------------------------------------------------------------------

Ratio at the time of such prepayment, redemption, acquisition, refund,
refinancing or exchange is less than or equal to 2.50:1.00 but greater than
2.00:1.00, (y) $25,000,000 to the extent that the Senior Leverage Ratio at the
time of such prepayment, redemption, acquisition, refund, refinancing or
exchange is less than or equal to 2.00:1.00 but greater than 1.50:1.00, and
(z) $50,000,000 to the extent that the Senior Leverage Ratio at the time of such
prepayment, redemption, acquisition, refund, refinancing or exchange is less
than or equal to 1.50:1.00.

(c) Make any principal, interest or other payment on any Subordinated
Indebtedness in contravention of any subordination agreement applicable thereto
(provided that the Borrower and its Subsidiaries may make regularly scheduled
principal and interest payments on Subordinated Indebtedness, including payment
on maturity or conversion of convertible indebtedness, to the extent such
payments are not prohibited by any subordination agreement applicable thereto).

Section 8.16. [Reserved]

Section 8.17. Accounting Changes. Make any change in accounting policies or
reporting practices, except as required by GAAP.

Section 8.18. Partnerships, Etc. Become a general partner in any general or
limited partnership or joint venture, except that any Subsidiary the sole assets
of which consist of its interest in a partnership or joint venture may become a
general partner in such partnership or joint venture.

Section 8.19. Speculative Transactions. Enter into, or permit any of its
Subsidiaries to enter into any hedging, option or futures contract that is, in
any case for purposes of speculation or not made in the ordinary course of
business.

Section 8.20. [Reserved]

Section 8.21. Holding Company. In the case of Holdings, engage in any business
or activity other than (a) transactions contemplated by the Loan Documents or
the provision of administrative, legal, accounting and management services to,
or on behalf of, any of its Subsidiaries, (b) the ownership of the Equity
Interests of the Borrower and the exercise of rights and performance of
obligations in connection therewith, (c) the entry into, and exercise of rights
and performance of obligations in respect of (i) this Agreement and any other
Loan Document to which it is a party; any other agreement to which it is a party
on the date hereof; and any guarantee of Indebtedness or other obligations of
the Borrower or any of its Subsidiaries permitted pursuant to the Loan
Documents; in each case as amended, supplemented, waived or otherwise modified
from time to time, and any refinancings, refundings, renewals or extensions
thereof, (ii) contracts and agreements with officers, directors and employees of
it or the Borrower or any Subsidiary thereof relating to their employment or
directorships, (iii) insurance policies and related contracts and agreements,
and (iv) equity subscription agreements, registration rights agreements, voting
and other stockholder agreements, engagement letters, underwriting agreements
and other agreements in respect of its equity securities (or securities
convertible into its equity securities) or any offering, issuance or sale
thereof, (d) the offering, issuance, sale and repurchase or redemption of, and
dividends, interest or other distributions (x) on its equity securities and
(y) the PIK Notes, (e) the

 

104



--------------------------------------------------------------------------------

filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state or other securities laws, (f) the
listing of its equity securities and compliance with applicable reporting and
other obligations in connection therewith, (g) the retention of (and the entry
into, and exercise of rights and performance of obligations in respect of,
contracts and agreements with) transfer agents, private placement agents,
underwriters, counsel, accountants and other advisors and consultants, (h) the
performance of obligations under and compliance with its certificate of
incorporation and by-laws, or any applicable Law, ordinance, regulation, rule,
order, judgment, decree or permit, including, without limitation, as a result of
or in connection with the activities of the Borrower or its Subsidiaries,
(i) the incurrence and payment of its operating and business expenses and any
taxes for which it may be liable, (j) making loans to or other Investments in,
or incurrence of Indebtedness to, the Borrower or its Subsidiaries as and to the
extent permitted by this Agreement, (k) other activities incidental or related
to the foregoing, and (l) maintaining its corporate existence.

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES

Section 9.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay, when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay, within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay, within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11, 7.12, 7.14, 7.16, or Article 8; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsections (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after such Loan Party becomes aware of such
failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made or confirmed; or

(e) Cross-Default. (i) Any Loan Party or any of its Subsidiaries (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any

 

105



--------------------------------------------------------------------------------

other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or Cash Collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Loan Party or such Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Loan Party or such Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Holdings, the Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Holdings, the Borrower or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

(h) Judgments. There is entered against Holdings, the Borrower or any of its
Material Subsidiaries (i) one or more final judgments or orders for the payment
of money in an aggregate amount exceeding the Threshold Amount (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order unless Holdings, the
Borrower or such Material Subsidiary, as applicable, is contesting such
enforcement proceedings in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or (B) there is a period of thirty (30) consecutive days during

 

106



--------------------------------------------------------------------------------

which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, could reasonably be expected to have a Material
Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under a Multiemployer Plan if
such failure could reasonably be expected to have a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Document. Any security interest purported to be created by any
Collateral Document and to extend to assets that are not immaterial to Holdings,
the Borrower and the Subsidiaries on a consolidated basis shall cease to be a
valid and perfected security interest to the extent required thereby (having the
priority required by this Agreement or the relevant Collateral Document) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents; or

(m) Material Contracts. The Borrower or any other Loan Party cancels or
terminates any Material Contract or consents to or accepts any cancellation or
termination thereof and does not replace such Material Contract with one or more
contracts, which, individually or in the aggregate, would constitute a Material
Contract within sixty (60) calendar days.

Section 9.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

107



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 9.03. Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer and amounts payable under Article
3), ratably among them in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Secured Swap
Contract, ratably among the Lenders (and, in the case of such Swap Contracts,
the Persons party thereto) and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Swap
Contract, (c) payments of amounts due under any Secured Treasury Management
Agreement and (d) Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and, in the case of such Swap Contracts and Treasury Management Agreements, the
persons party thereto) and the L/C Issuer in

 

108



--------------------------------------------------------------------------------

proportion to the respective amounts described in this clause Fourth payable to
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law. Subject to
Section 2.03(c), amounts used to Cash Collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause Fourth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

ARTICLE 10

ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authority. (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints JPMorgan Chase Bank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, except in respect of
Section 10.06, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable) and potential party to a Swap Contract or a Treasury
Management Agreement) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any Supplemental Collateral Agents, co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article 10 and Article 11 (including Section 11.04(c), as though such
Supplemental Collateral Agents, co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits

 

109



--------------------------------------------------------------------------------

from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with any Loan Party or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 10.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

110



--------------------------------------------------------------------------------

Section 10.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent, in its capacity as the
“collateral agent” under the Loan Documents, may also from time to time, when
the Administrative Agent deems it to be necessary or desirable in its reasonable
judgment, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents or attorneys-in-fact (each, a “Supplemental Collateral
Agent”) with respect to all or any part of the Collateral; provided, however,
that no such Supplemental Collateral Agent shall be authorized to take any
action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Supplemental Collateral Agent so appointed by the Administrative Agent to
more fully or certainly vest in and confirm to such Supplemental Collateral
Agent such rights, powers, privileges and duties, the Borrower shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon the reasonable request by the Administrative Agent. If
any Supplemental Collateral Agent, or successor thereto, shall die, become
incapable of acting, resign or be removed, all rights, powers, privileges and
duties of such Supplemental Collateral Agent, to the extent permitted by Law,
shall automatically vest in and be exercised by the Administrative Agent until
the appointment of a new Supplemental Collateral Agent. The Administrative Agent
and any such sub-agent or Supplemental Collateral Agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent or Supplemental Collateral Agent and to the Related Parties of
the Administrative Agent and any such sub-agent or Supplemental Collateral
Agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and Collateral Agent.

Section 10.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall

 

111



--------------------------------------------------------------------------------

have the right to appoint a successor, which shall be a bank with an office in
the United States; provided that the Borrower must consent to the appointment of
any such successor Administrative Agent at all times other than during the
existence of a Default (which consent shall not be unreasonably withheld or
delayed), or an Affiliate of any such bank with an office in the United States.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by JPMorgan Chase Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

Section 10.07. Non-reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own

 

112



--------------------------------------------------------------------------------

credit analysis and decision to enter into this Agreement. Each Lender and the
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 10.08. No Other Duties; etc. Anything herein to the contrary
notwithstanding, neither the Arrangers nor any “Syndication Agent” listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

Section 10.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(i) and
(j), 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

113



--------------------------------------------------------------------------------

Section 10.10. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion, (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, or (iii) as approved in accordance
with Section 11.01, or (iv) owned by a Guarantor upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below;

(b) to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(i); and

(c) to release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under any Loan Document to which it is a
party, pursuant to this Section 10.10. In each case as specified in this
Section 10.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
release such Guarantor from its obligations under the Loan Documents, in each
case in accordance with the terms of the Loan Documents and this Section 10.10.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments, etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided further that (a) no such amendment,
waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default, Event of Default, mandatory prepayment or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

 

114



--------------------------------------------------------------------------------

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender otherwise entitled to receive such payment or
whose Commitments are to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender otherwise entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
(A) amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or
(B) amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(iv) change (A) Section 9.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or
(B) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Credit Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (1) if such Credit Facility is the Term Facility,
the Required Term Lenders and (2) if such Credit Facility is the Revolving
Facility, the Required Revolving Lenders;

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

(vi) except as otherwise provided in Section 10.10 in connection with a
Disposition permitted under Section 8.05, release all or substantially all of
the Collateral without the written consent of each Lender whose Obligations are
secured by such Collateral; or

(vii) release the Borrower from its obligations under the Loan Documents or,
except as otherwise provided in Section 10.10 in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, release one or more Guarantors representing all or substantially
all of the Consolidated EBITDA of the Guarantors from their obligations under
the Guaranty, without the written consent of each Lender; and

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; and

 

115



--------------------------------------------------------------------------------

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

(e) Certain Amendments.

(i) (A) General. Notwithstanding the foregoing provisions of Section 11.01, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower, the Required Lenders and the Administrative Agent (and, if
its rights or obligations are affected thereby, the L/C Issuer) if (1) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (2) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

(ii) Additional Commitments or Tranches. For the avoidance of doubt and
notwithstanding any provision to the contrary contained in this Section 11.01
(including Section 11.01(a)), this Agreement may be amended (or amended and
restated) with the written consent of the Loan Parties and the Required Lenders
(A) to increase the aggregate Commitments of the Lenders, (B) to add one or more
additional borrowing tranches to this Agreement and to provide for the ratable
sharing of the benefits of this Agreement and the other Loan Documents with the
other then outstanding Obligations in respect of the extensions of credit from
time to time outstanding under such additional borrowing tranche(s) and the
accrued interest and fees in respect thereof and (C) to include appropriately
the lenders under such additional borrowing tranches in any determination of the
Required Lenders and/or to provide consent rights to such lenders under clauses
(b), (c) of this Section 11.01 or clause (i) to the proviso to this
Section 11.01 corresponding to the consent rights of the other Lenders
thereunder.

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders), (iii) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (iv) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the

 

116



--------------------------------------------------------------------------------

context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

Section 11.02. Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed

 

117



--------------------------------------------------------------------------------

received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Change of Address, etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender.

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party in the absence of bad faith,
gross negligence or willful misconduct. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 11.03. No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

Section 11.04. Expenses; Indemnity; and Damage Waiver. (a) Costs and Expenses.
The Loan Parties shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of one primary counsel for the Administrative Agent
and of any local counsel in applicable local jurisdictions), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with

 

118



--------------------------------------------------------------------------------

the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that
expenses in this subsection Section 11.04(a) shall not include Taxes, payment
for which is provided only to the extent provided in Sections 3.01 and 3.04.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender and
the L/C Issuer, and each Representative Party (as defined below) of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned, leased, occupied or operated by a Loan Party, any
of its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or such
Indemnitee’s Representative Parties, or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, in
any material respect, if the Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) are Taxes, other than any Taxes that represent
losses or damages arising from any non-Tax claim. For purposes of this
Section 11.04(b), “Representative Parties” means, as to any Person, (i) such
Person’s officers, directors and employees and (ii) such Person’s Affiliates,
agents, advisers and other representatives, in each case to the extent acting at
the discretion of such Person.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such

 

119



--------------------------------------------------------------------------------

unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

Section 11.05. Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 11.06. Successors and Assigns.

 

120



--------------------------------------------------------------------------------

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 in the case of an assignment in respect of the Revolving Facility or
$1,000,000 in the case of an assignment in respect of the Term Facility, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower, otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have consented unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s Loans and Commitments, and
rights and obligations with respect thereto, assigned, except that this clause
(ii) shall not (A) apply to rights in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Credit Facilities on a non-pro rata basis; (iii) any
assignment of a Revolving Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swing Line Lender, and, so long as no Event of
Default has occurred and is continuing, consented to by the Borrower (such
consent not to be unreasonably withheld or delayed); provided that (x) the
Borrower shall be deemed to have consented to such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof and (y) no such consent
shall be required if the Person that is the proposed

 

121



--------------------------------------------------------------------------------

assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee as set forth in
Schedule 11.06(b); and (v) the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
(vi) the assigning Lender shall deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent (and the Administrative Agent shall deliver
such Notes to the Borrower). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits and obligations
of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and
surrender by the assigning Lender of its Notes, if any, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender wishing to consult with other Lenders in
connection therewith may request and receive from the Administrative Agent a
copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely

 

122



--------------------------------------------------------------------------------

and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of the Section 11.01(a) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits and obligations of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(e) (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
participating Lender))to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Sections
3.06(b) as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Section 3.01 or
3.04, with respect to any participation, than its participating Lender would
have been entitled to receive; provided further that the limitation in clause
(B) of the foregoing proviso shall not apply to a Participant if the applicable
participating Lender has received the prior written consent of the Borrower (not
to be unreasonably withheld or delayed) to grant the participation to such
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant to which it has sold a participation and
the principal amounts (and stated interest) of each such Participant’s interest
in the Loans or other rights and obligations of such Lender under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights and obligations under this
Agreement or any other Loan Document) except to the extent that such disclosure
is necessary to establish that such Loan or other right or obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e) [Reserved]

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be

 

123



--------------------------------------------------------------------------------

deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act;

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan Chase Bank assigns all of its Revolving Commitments and Revolving Loans
pursuant to subsection (b) above, JPMorgan Chase Bank may, (i) upon thirty days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Borrower, resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of JPMorgan Chase Bank
as L/C Issuer or Swing Line Lender, as the case may be. If JPMorgan Chase Bank
resigns as L/C Issuer, it shall retain all the rights and obligations of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If JPMorgan Chase Bank resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).

Section 11.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Arrangers, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee or pledgee under Section 11.06(f) of or Participant in, or any
prospective assignee or pledgee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to a Loan Party
and its obligations, (g) with the consent of

 

124



--------------------------------------------------------------------------------

the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, the Arrangers, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 11.08. Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 11.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

125



--------------------------------------------------------------------------------

Section 11.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 11.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 11.12. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 11.13. Replacement of Lenders. If (i) any Lender requests compensation
under Section 3.04, (ii) if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) a Lender does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that requires
unanimous consent of all affected Lenders and that has been approved by the
Required Lenders as provided in Section 11.01, (iv) any Lender delivers a notice
pursuant to Section 3.02 with respect to circumstances that do not affect the
other Lenders hereunder, or (v) if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

126



--------------------------------------------------------------------------------

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05);

(c) in the case of any such assignment resulting from (i) a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
elimination of such payments thereafter and (ii) a failure to consent to a
proposed change, waiver, discharge or termination, such assignee Lender shall
consent thereto; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 11.14. Governing Law; Jurisdiction; etc.

(a) GOVERNING LAW. THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN
CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE IN
ANY WAY TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE

 

127



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN Section 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.15. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.16. USA PATRIOT ACT Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

[SIGNATURE PAGES FOLLOW]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

iPAYMENT, INC., a Delaware corporation

By:   /s/ Afshin M. Yazdian  

Name:

  Afshin M. Yazdian  

Title:

  Executive Vice President, General Counsel and Secretary GUARANTORS:

iPAYMENT HOLDINGS, INC., a Delaware corporation

By:

  /s/ Afshin M. Yazdian  

Name:

 

Afshin M. Yazdian

 

Title:

  Executive Vice President, General Counsel and Secretary

CAMBRIDGE ACQUISITION SUB, LLC

iFUNDS CASH SOLUTIONS, LLC

iPAYMENT ACQUISITION SUB LLC

iSCAN SOLUTIONS, LLC

MSC ACQUISITION SUB, LLC

PCS ACQUISITION SUB, LLC

By: iPayment, Inc., as Sole Member

By:

  /s/ Afshin M. Yazdian  

Name:

  Afshin M. Yazdian  

Title:

  Executive Vice President, General Counsel and Secretary

 

[Signature Page to Credit Agreement]

 

129



--------------------------------------------------------------------------------

1ST NATIONAL PROCESSING, INC. CARDPAYMENT SOLUTIONS, L.L.C.

CARDSYNC PROCESSING, INC.

E-COMMERCE EXCHANGE, INC.

iPAYMENT OF CALIFORNIA, LLC

iPAYMENT OF MAINE, INC.

NPMG ACQUISITION SUB, LLC

ONLINE DATA CORP.

QUAD CITY ACQUISITION SUB, INC.

TS ACQUISITION SUB, LLC

By:   /s/ Afshin M. Yazdian   Name:   Afshin M. Yazdian   Title:   Secretary

 

[Signature Page to Credit Agreement]

 

130



--------------------------------------------------------------------------------

GUARANTOR: iPAYMENT HOLDINGS, INC., a Delaware corporation By:   /s/ Carl A.
Grimstad   Name:   Carl A. Grimstad   Title:   Treasurer and Secretary

 

[Signature Page to Credit Agreement]

 

131



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:   /s/ Ann B. Kerns  

Name:

  Ann B. Kerns  

Title:

  Vice President

JPMORGAN CHASE BANK, N.A., as Swing Line Lender and L/C Issuer

By:   /s/ Ann B. Kerns  

Name:

  Ann B. Kerns  

Title:

  Vice President

 

[Signature Page to Credit Agreement]

 

132



--------------------------------------------------------------------------------

REVOLVING LENDERS:

 

JPMORGAN CHASE BANK, N.A., as Lender

By:   /s/ Ann B. Kerns  

Name:

  Ann B. Kerns  

Title:

  Vice President

 

[Signature Page to Credit Agreement]

 

133



--------------------------------------------------------------------------------

REVOLVING LENDERS:

 

BANK OF AMERICA, N.A., as Lender

By:   /s/ Thomas C. Kilcrease, Jr.  

Name:

  Thomas C. Kilcrease, Jr.  

Title:

  Senior Vice President

 

 

[Credit Agreement Signature Page—Bank of America, N.A.]

 

134



--------------------------------------------------------------------------------

REVOLVING LENDERS:

 

ROYAL BANK OF CANADA, as Lender

By:   /s/ William J. Caggiano  

Name:

  William J. Caggiano  

Title:

  Authorized Signatory

 

[Credit Agreement Signature Page—RBC]

 

135



--------------------------------------------------------------------------------

TERM LOAN LENDER:

 

JPMORGAN CHASE BANK, N.A., as Lender

By:   /s/ Ann B. Kerns  

Name:

  Ann B. Kerns  

Title:

  Vice President

 

[Signature Page to Credit Agreement]

 

136



--------------------------------------------------------------------------------

EXHIBIT 2.02

FORM OF LOAN NOTICE

Date: _____, 20__

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May [_], 2011
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement”; the terms defined therein being used herein, unless
otherwise defined herein, as therein defined), among iPayment, Inc., a Delaware
corporation (the “Company”), the Guarantors party thereto, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

The undersigned hereby requests [select one]:

 

A Term Borrowing   A Revolving Borrowing   A conversion of a Loan from one Type
to the other   A continuation of Eurodollar Rate Loans

 

  1. On _____________________________________________ (a Business Day).

 

  2. In the principal amount of $            .

 

  3. With a rate of interest determined by reference to the [Eurodollar
Rate/Base Rate]

 

  4.

For Eurodollar Rate Loans: with an Interest Period of ____ months.1

[The undersigned hereby confirms that the conditions contained in
Section 5.02(a) through (c) of the Agreement have been satisfied on and as of
the date of the requested Credit Extension.]2

Delivery of an executed counterpart of this Loan Notice by telecopier shall be
effective as delivery of an original executed counterpart of this Loan Notice.

 

1 

1, 2, 3 or 6 months.

2 

Include this paragraph only for a Term Borrowing or a Revolving Borrowing.

 

2.02



--------------------------------------------------------------------------------

iPAYMENT, INC. By:       Name:   Title:

 

2.02



--------------------------------------------------------------------------------

EXHIBIT 2.04

FORM OF SWING LINE LOAN NOTICE

Date: _______________, 20__

 

To: JPMorgan Chase Bank, N.A., as Swing Line Lender

 

cc: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May [_], 2011
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement”; the terms defined therein being used herein, unless
otherwise defined herein, as therein defined), among iPayment, Inc., a Delaware
corporation (the “Company”), the Guarantors party thereto, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

The undersigned hereby requests a Swing Line Borrowing on the following terms:

 

  1. On _____________________________________________ (a Business Day).

 

  2. In the principal amount of $_____________________________________________.

The Borrower hereby confirms that the conditions contained in Section 5.02(a)
through (c) of the Agreement have been satisfied on and as of the date of the
requested Credit Extension.

Delivery of an executed counterpart of this Loan Notice by telecopier shall be
effective as delivery of an original executed counterpart of this Loan Notice.

 

iPAYMENT, INC. By:       Name:   Title:

 

2.04



--------------------------------------------------------------------------------

EXHIBIT 2.11(a)-1

FORM OF REVOLVING NOTE

 

$                       Dated: __________, 20__

FOR VALUE RECEIVED, iPAYMENT, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to [                    ] or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of May
[_], 2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors party thereto,
the Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Revolving Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Note shall become, or may be declared to be, immediately due and payable as
provided in the Agreement. Revolving Loans made by the Lender shall be evidenced
by one or more accounts or records maintained by the Lender and the
Administrative Agent in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

[Signature Pages Follow]

 

2.11(a)-1 - 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

iPAYMENT, INC. By:     Name:     Title:    

 

2.11(a)-1 - 2



--------------------------------------------------------------------------------

EXHIBIT 2.11(a)-2

FORM OF TERM NOTE

 

$__________   Dated: __________, 20__

FOR VALUE RECEIVED, iPAYMENT, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to [                    ] or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), $[            ], the principal amount of the Term Loan owing to the
Lender to the Borrower under that certain Credit Agreement, dated as of May
[        ], 2011 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among the Borrower, the Guarantors party
thereto, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
accounts or records maintained by the Lender and the Administrative Agent in the
ordinary course of business. The Lender may also attach a schedule to this Note
and endorse thereon the date, amount and maturity of its Term Loan and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Signature Page Follow]

 

2.11(a)-2 - 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

iPAYMENT, INC. By:     Name:     Title:    

 

2.11(a)-2 - 2



--------------------------------------------------------------------------------

EXHIBIT 2.11(a)-3

FORM OF SWING LINE NOTE

 

$__________   Dated: __________, 20__

FOR VALUE RECEIVED, iPAYMENT, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to JPMORGAN CHASE BANK, N.A. or its registered assigns
(the “Swing Line Lender”), in accordance with the provisions of the Agreement
(as hereinafter defined), the principal amount of each Swing Line Loan from time
to time made by the Swing Line Lender to the Borrower under that certain Credit
Agreement, dated as of May [_], 2011 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrower, the
Guarantors party thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Swing Line Note is one of the Swing Line Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Swing Line Note
is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Swing Line Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Swing Line Loans made by the Swing
Line Lender shall be evidenced by one or more accounts or records maintained by
the Swing Line Lender and the Administrative Agent in the ordinary course of
business. The Swing Line Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

[Signature Page Follow]

 

2.11(a)-3 - 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

iPAYMENT, INC. By:     Name:     Title:    

 

2.11(a)-3 - 2



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May [ ], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among IPAYMENT, INC., a Delaware corporation (the “Borrower”), the
Guarantors party thereto, each Lender from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: ________ __, 20[ ]

 

3.01(e) - 1



--------------------------------------------------------------------------------

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May [ ], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among IPAYMENT, INC., a Delaware corporation (the “Borrower”), the
Guarantors party thereto, each Lender from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: ________ __, 20[ ]

 

3.01(e) - 2



--------------------------------------------------------------------------------

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May [ ], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among IPAYMENT, INC., a Delaware corporation (the “Borrower”), the
Guarantors party thereto, each Lender from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: ________ __, 20[ ]

 

3.01(e) - 3



--------------------------------------------------------------------------------

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May [ ], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among IPAYMENT, INC., a Delaware corporation (the “Borrower”), the
Guarantors party thereto, each Lender from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: ________ __, 20[ ]

 

3.01(e) - 4



--------------------------------------------------------------------------------

EXHIBIT 4.08

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder Agreement”), dated as of _____________
__, 20__, is by and between _____________________, a ___________________ (the
“Additional Subsidiary”), iPAYMENT, INC., a Delaware corporation (the
“Borrower”), and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative
Agent under that certain Credit Agreement, dated as of May [_], 2011 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement”; the terms defined therein being used herein, unless
otherwise defined herein, as therein defined) among the Borrower, the Guarantors
party thereto, the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent:

The Loan Parties are required by Section 7.12 of the Agreement to cause the
Subsidiary to become a “Guarantor”.

Accordingly, the Additional Subsidiary, the Borrower and the Administrative
Agent agree as follows:

1. The Additional Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Joinder Agreement, the Additional Subsidiary will be
deemed to be a party to the Agreement and a “Guarantor” (as defined in the
Agreement) for all purposes of the Agreement, and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Agreement. The
Additional Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Agreement. Without limiting the generality of the
foregoing terms of this paragraph 1, the Additional Subsidiary hereby, jointly
and severally together with the other Guarantors, guarantees to each Lender and
the Administrative Agent, as provided in the Agreement, the prompt payment and
performance of the Obligations (as defined in the Agreement) in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

2. The Additional Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Additional Subsidiary will be deemed to be
a party to the Security Agreement and a “Grantor” (as defined in the Security
Agreement) for all purposes of the Security Agreement, and shall have all the
obligations of a Grantor thereunder as if it had executed the Security
Agreement. The Additional Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2 and subject to the terms of the Security Agreement, the
Additional Subsidiary hereby grants to the Administrative Agent, for the benefit
of the Lenders, a continuing security interest in, and a right of set off
against, any and all right, title and interest of the Additional Subsidiary in
and to the Collateral (as defined in the Security Agreement) of the Additional
Subsidiary to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the obligations of each of the Grantors under the Agreement.

3. The Additional Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Additional Subsidiary will be deemed to be
a party to the Pledge Agreement and a “Pledgor” (as defined in the Pledge
Agreement) for all purposes of the

 

4.08 - 1



--------------------------------------------------------------------------------

Pledge Agreement, and shall have all the obligations of a Pledgor thereunder as
if it had executed the Pledge Agreement. The Additional Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Pledge Agreement. Without limiting
generality of the foregoing terms of this paragraph 3 and subject to the terms
of the Pledge Agreement, the Additional Subsidiary hereby grants to the
Administrative Agent, for the benefit of the Lenders, a continuing security
interest in, and a right of set off against, any and all right, title and
interest of the Additional Subsidiary in and to the Pledged Shares identified on
Schedule 1 hereto and all other Pledged Collateral (as defined in the Pledge
Agreement) relating thereto to secure the prompt payment and performance in full
when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the obligations of each of the Pledgors under the Pledge
Agreement.

4. The Borrower hereby agrees that the Pledged Shares listed on Schedule 2
hereto shall be deemed to be part of the Pledged Collateral within the meaning
of the Pledge Agreement, shall become part of the Pledged Collateral (as defined
in the Pledge Agreement) and shall secure all of the Secured Obligations (as
defined in the Pledge Agreement) as provided in the Pledge Agreement. In
furtherance of the foregoing, the Borrower hereby grants, pledges and assigns to
the Administrative Agent, for the benefit of the Lenders, a continuing security
interest in, and a right of set off against, any and all right, title and
interest of the Borrower in and to the Pledged Shares identified on Schedule 2
hereto and all other Pledged Collateral (as defined in the Pledge Agreement)
relating thereto to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations (as defined in the Pledge Agreement).

5. The Additional Subsidiary hereby represents and warrants to the
Administrative Agent and agrees as follows:

(a) The Additional Subsidiary’s exact legal name and state of formation are as
set forth on the signature pages hereto.

(b) The Additional Subsidiary’s chief executive office is located at the
location set forth on Schedule 3 hereto.

(c) Other than as set forth on Schedule 4 hereto, the Additional Subsidiary has
not during the five years preceding the date hereof changed its legal name,
changed its state of formation or been party to a merger, consolidation or other
change in structure.

(d) Schedule 5 hereto includes all intellectual property registered or pending
registration by the Additional Subsidiary with the United States Copyright
Office or the United States Patent and Trademark Office and owned by the
Additional Subsidiary, or, in the case of licensed intellectual property, as to
which the Additional Subsidiary is a licensee and has recorded its interest with
either such office, as of the date hereof.

(e) Schedule 6 hereto includes all Commercial Tort Claims (as defined in the
Uniform Commercial Code) before any Governmental Authority by or in favor of the
Additional Subsidiary as of the date hereof.

 

4.08 - 2



--------------------------------------------------------------------------------

(f) Schedule 7 hereto lists all real property located in the United States that
is owned or leased by the Additional Subsidiary as of the date hereof.

(g) Schedule 8 hereto lists all locations in the United States where the
Additional Subsidiary maintains any tangible personal property (other than
locations set forth on Schedule 7).

6. The address of the Additional Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Agreement or such other address as the Additional Subsidiary may
from time to time notify the Administrative Agent in writing.

7. The Additional Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the Additional Subsidiary under Article
IV of the Agreement upon the execution of this Joinder Agreement by the
Subsidiary.

8. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

9. This Joinder Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4.08 - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Additional Subsidiary and the Borrower has
caused this Joinder Agreement to be duly executed by its authorized officers,
and the Administrative Agent, for the benefit of the Lenders, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

[ADDITIONAL SUBSIDIARY], a     By:     Name:     Title:     iPAYMENT, INC., as
Borrower By:     Name:     Title:     Acknowledged and accepted: JPMORGAN CHASE
BANK, N.A., as Administrative Agent By:     Name:     Title:    

 

4.08 - 4



--------------------------------------------------------------------------------

Schedules to the Joinder Agreement

 

Schedule 1

   Pledged Shares of the Additional Subsidiary

Schedule 2

   Pledged Shares of the Borrower

Schedule 3

   Location of Chief Executive Office

Schedule 4

   Change of Legal Name or State of Formation or Change in Structure

Schedule 5

   Intellectual Property

Schedule 6

   Commercial Tort Claims

Schedule 7

   Real Property (Owned or Leased)

Schedule 8

   Locations of Tangible Personal Property

 

Schedule 1 to Exhibit 4.08



--------------------------------------------------------------------------------

EXHIBIT 5.01(a)(iii)

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”) dated as of May [_], 2011 is
by and among the parties identified as “Grantors” and such other parties as may
become Grantors hereunder after the date hereof (individually a “Grantor”, and
collectively the “Grantors”) and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the holders of the
Secured Obligations referenced below.

W I T N E S S E T H

WHEREAS, a revolving credit facility and a term loan facility of up to
$450,000,000 have been established in favor of iPayment, Inc., a Delaware
corporation (the “Borrower”), pursuant to the terms of that certain Credit
Agreement (as amended, restated, modified, supplemented and extended from time
to time, the “Agreement”) dated as of the date hereof among the Borrower, the
Guarantors identified therein, the Lenders identified therein and JPMorgan Chase
Bank, N.A., as Administrative Agent; and

WHEREAS, this Security Agreement is required under the terms of the Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Agreement.

(b) The following terms shall have the meanings assigned thereto in the Uniform
Commercial Code in effect in the State of New York on the date hereof:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Commingled Goods, Consumer Goods, Deposit Account, Document, Equipment,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Software, timber to be cut, Supporting Obligation and Tangible Chattel Paper.

(c) As used herein, the following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means with respect to any Grantor, any written agreement,
providing for the grant by or to such Grantor of any right under any Copyright
including, without limitation, any thereof referred to in Schedule 6.17(b) or
6.17(c) to the Agreement.

“Copyrights” means with respect to any Grantor, all copyrights, copyright
applications, copyright registrations and like protections in each work of
authorship, whether registered or

 

5.01(a)(iii) - 1



--------------------------------------------------------------------------------

unregistered, whether published or unpublished, any renewals and extensions
thereof, all copyrights of works based on, incorporated in, derived from, or
relating to works covered by such copyrights in the United States and in any
other country, including, without limitation, registrations, recordings and
applications in the United States Copyright Office, including, without
limitation, any thereof referred to in Schedule 6.17(a) to the Agreement,
together with all rights corresponding thereto and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto.

“Foreign IP Assets” means with respect to any Grantor any and all foreign
Copyrights, Patents and Trademarks.

“Patent License” means with respect to any Grantor any agreement, whether
written or oral, providing for the grant by or to such Grantor of any right to
manufacture, use or sell any invention covered by a Patent, including, without
limitation, any thereof referred to in Schedule 6.17(b) or 6.17(c) to the
Agreement.

“Patents” means with respect to any Grantor (a) all letters patent of the United
States and in any other country and all divisions, continuations,
continuations-in-part, reissues and extensions thereof, including, without
limitation, any letters patent referred to in Schedule 6.17(a) to the Agreement,
and (b) all applications for letters patent of the United States and in any
other country and all divisions, continuations, continuations-in-part, thereof,
including, without limitation, any thereof referred to in Schedule 6.17(a) to
the Agreement.

“Secured Obligations” means, without duplication, (i) all of the Obligations and
(ii) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including reasonable attorneys’ fees.

“Trademark License” means with respect to any Grantor any agreement, written or
oral, providing for the grant by or to such Grantor of any right to use any
Trademark, including, without limitation, any thereof referred to in Schedule
6.17(b) or 6.17(c) to the Agreement.

“Trademarks” means with respect to any Grantor (a) all trademarks, trade names,
certification marks, collective marks, trade dress, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, domain names and other source or business identifiers, whether or not
registered, whether currently in use or not, now existing or hereafter adopted
or acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any state thereof or
otherwise and in any other country, including, without limitation, any thereof
referred to in Schedule 6.17(a) to the Agreement and all common law rights,
goodwill associated therewith and symbolized thereby, and all rights
corresponding thereto and all other rights of any kind whatsoever of any Grantor
accruing thereunder or pertaining thereto, all rights therein provided by
international treaties or convention, and (b) all renewals thereof.

“Trade Secrets” means with respect to any Grantor, all trade secrets of such
Grantor created under the Laws of the United States or any state thereof and to
the extent requested by the Administrative Agent or the Required Lenders, in any
other country, including, without

 

5.01(a)(iii) - 2



--------------------------------------------------------------------------------

limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists, databases and information.

“UCC” means the Uniform Commercial Code.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

(a) all Accounts;

(b) all cash and currency;

(c) all Chattel Paper;

(d) those Commercial Tort Claims identified on Schedule 2 attached hereto;

(e) all Copyrights;

(f) all Copyright Licenses;

(g) all Deposit Accounts;

(h) all Documents;

(i) all Equipment;

(j) all Fixtures;

(k) all General Intangibles;

(l) all Instruments;

(m) all Inventory;

(n) all Investment Property;

(o) all Letter-of-Credit Rights;

(p) all Patents;

 

5.01(a)(iii) - 3



--------------------------------------------------------------------------------

(q) all Patent Licenses;

(r) all Software;

(s) all Supporting Obligations;

(t) all Trade Secrets;

(u) all Trademarks;

(v) all Trademark Licenses; and

(w) to the extent not otherwise included, all Proceeds of any and all of the
foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (i) any
Property that is subject to a Lien securing purchase money Indebtedness
permitted under the Agreement pursuant to documents that prohibit such Grantor
from granting any other Liens in such Property, (ii) any intent-to-use Trademark
applications filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
unless and until an Amendment to Allege Use or a Statement of Use under Sections
1(c) and 1(d) of said Act has been filed and accepted or (iii) any lease,
license or other contract if the grant of a security interest in such lease,
license or contract in the manner contemplated by this Security Agreement is
prohibited by the terms of such lease, license or contract or by Laws and would
result in the termination of such lease, license or contract, but only to the
extent that (A) after reasonable efforts, consent from the relevant party or
parties has not been obtained and (B) any such prohibition could not be rendered
ineffective pursuant to the UCC or any other applicable Laws (including Debtor
Relief Laws) or principles of equity. The Grantors and the Administrative Agent,
on behalf of the holders of the Secured Obligations, hereby acknowledge and
agree that the security interest created hereby in the Collateral
(i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.

3. Provisions Relating to Accounts.

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any holder of the Secured Obligations of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any holder of the Secured Obligations be obligated in any manner to
perform any of the obligations of a Grantor under or pursuant to any Account (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance

 

5.01(a)(iii) - 4



--------------------------------------------------------------------------------

by any party under any Account (or any agreement giving rise thereto), to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts that may have been assigned to it or to which
it may be entitled at any time or times.

(b) At any time after the occurrence and during the continuation of an Event of
Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications, (ii) upon the Administrative
Agent’s request and at the expense of the Grantors, the Grantors shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts and
(iii) the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.

4. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, that:

(a) Ownership. Each Grantor has good and valid rights in and marketable title to
the Collateral with respect to which it has purported to grant a security
interest hereunder and has the power, right and authority to pledge, sell,
assign or transfer the same.

(b) Security Interest. This Security Agreement creates a valid security interest
under Article 8 and/or 9 of the UCC and other applicable United States Law in
favor of the Administrative Agent, for the benefit of the holders of the Secured
Obligations, in the Collateral of such Grantor and, when properly perfected by
filing, shall constitute a valid and perfected security interest in such
Collateral under Article 8 and/or 9 of the UCC and other applicable United
States Law, (i) to the extent such security interest can be perfected by filing
under the UCC, (ii) with respect to United States registered Copyrights, to the
extent such security interest can be perfected by filing with the United States
Copyright Office, and (iii) with respect to United States Patents and
Trademarks, to the extent such security interest can be perfected by filing
under the UCC or with the United States Patent and Trademark Office, in each
case free and clear of all Liens except for Permitted Liens.

(c) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or timber to be cut.

(d) Accounts. (i) Each Account of such Grantor and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account of such Grantor arises out of (A) a bona fide sale of
goods sold and delivered by such Grantor (or is in the process of being
delivered) or (B) services theretofore actually rendered by such Grantor to, the
account debtor named therein and (iii) no surety bond was

 

5.01(a)(iii) - 5



--------------------------------------------------------------------------------

required or given in connection with any Account of such Grantor or the
contracts or purchase orders out of which they arose.

(e) Inventory. No Inventory of such Grantor is held by any Person other than
such Grantor pursuant to consignment, sale or return, sale on approval or
similar arrangement.

(f) Copyrights, Patents and Trademarks.

(i) Schedule 6.17(a) to the Agreement, includes all Copyrights, Patents, and
Trademarks owned by any Grantor in its own name;

(ii) Schedule 6.17(b) to the Agreement, includes all written license agreements
pursuant to which any Grantor is granted an exclusive license to use any United
States Copyright, Patent or Trademark owned by a third party; and

(iii) Except as set forth in Schedule 6.17(c) to the Agreement, none of the
Copyrights, Patents and Trademarks owned by any Grantor is the subject of any
written licensing agreement (other than non-exclusive licenses granted in the
ordinary course of business).

(g) Commercial Tort Claims. Schedule 2 hereto sets forth each Commercial Tort
Claim before any Governmental Authority by or in favor of such Grantor as of the
date hereof.

5. Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Grantor shall at its own expense:

(a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein other than Permitted Liens.

(b) Instruments/Tangible Chattel Paper/Documents. If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, (i) ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Grantor at all times or, if requested by the Administrative Agent, is
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent and (ii) ensure that any Collateral
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

(c) Perfection of Security Interest. Execute, acknowledge, deliver, record,
re-record, file, re-file, register, re-register any and all such further acts,
deeds, certificates, assurances and other instruments as the Administrative
Agent may reasonably require, deem necessary, appropriate or convenient (i) to
assure to the Administrative Agent the effectiveness and priority of its
security interests hereunder, including, without limitation,

 

5.01(a)(iii) - 6



--------------------------------------------------------------------------------

(A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder or under any of the Collateral Documents in accordance with
the UCC, (B) with regard to United States registered Copyrights, a Grant of
Security Interest in Copyrights for filing with the United States Copyright
Office substantially in the form of Schedule 5(c)(i) attached hereto, (C) with
regard to United States Patents, a Notice of Grant of Security Interest in
Patents for filing with the United States Patent and Trademark Office
substantially in the form of Schedule 5(c)(ii) attached hereto, (D) with regard
to United States Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office
substantially in the form of Schedule 5(c)(iii) attached hereto, and (E) with
regard to Foreign IP Assets, after the occurrence and during the continuance of
an Event of Default, such instruments as the Administrative Agent or the
Required Lenders may from time to time reasonably request in order to perfect
and maintain the security interest granted hereunder in accordance with the Laws
of the applicable foreign jurisdictions, (ii) to consummate the transactions
contemplated hereby (iii) correct any material defect or error that may be
discovered in this Security Agreement or any of the Collateral Documents or in
the execution, acknowledgment, filing or recordation thereof and (iv) to
otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. To that end, each Grantor authorizes the Administrative
Agent to file one or more financing statements (which may describe the
collateral as “all assets” or “all personal property”) disclosing the
Administrative Agent’s security interest in any or all of the Collateral of such
Grantor without such Grantor’s signature thereon, and further each Grantor also
hereby irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other Person whom the Administrative Agent may designate, as such
Grantor’s attorney-in-fact with full power and for the limited purpose to sign
in the name of such Grantor any such financing statements (including renewal
statements), amendments and supplements, notices or any similar documents that
in the Administrative Agent’s reasonable discretion would be necessary,
appropriate or convenient in order to perfect and maintain perfection of the
security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable so long as the Secured Obligations
remain unpaid and until the commitments relating thereto shall have been
terminated. Each Grantor hereby agrees that a carbon, photographic or other
reproduction of this Security Agreement or any such financing statement is
sufficient for filing as a financing statement by the Administrative Agent
without notice thereof to such Grantor wherever the Administrative Agent may in
its sole discretion desire to file the same. In the event for any reason the
Laws of any jurisdiction other than New York become or are applicable to the
Collateral of any Grantor or any part thereof, or to any of the Secured
Obligations, such Grantor agrees to execute and deliver all such instruments and
to do all such other things as the Administrative Agent in its sole discretion
reasonably deems necessary, appropriate or convenient to preserve, protect and
enforce the security interests of the Administrative Agent under the Laws of
such other jurisdiction (and, if a Grantor shall fail to do so promptly upon the
request of the Administrative Agent, then the Administrative Agent may execute
any and all such requested documents on behalf of such Grantor pursuant to the
power of attorney granted hereinabove). If any Collateral is in the possession
or control of such Grantor’s agents and the Administrative Agent so requests,
such Grantor agrees to notify such agents in

 

5.01(a)(iii) - 7



--------------------------------------------------------------------------------

writing of the Administrative Agent’s security interest therein and, upon the
Administrative Agent’s request, instruct them to hold all such Collateral for
the account of the holders of the Secured Obligations and subject to the
Administrative Agent’s instructions. Such Grantor agrees to mark its books and
records to reflect the security interest of the Administrative Agent in the
Collateral.

(d) Control. Execute and deliver all agreements, assignments, instruments or
other documents as the Administrative Agent shall reasonably request for the
purpose of obtaining and maintaining control within the meaning of the UCC with
respect to any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.

(e) Collateral held by Warehouseman, Bailee, etc. If at any time any material
portion of the Collateral is in the possession or control of one or more
warehousemen, bailees, agents or processors of such Grantor, (i) notify the
Administrative Agent of such possession or control, (ii) notify such Person of
the Administrative Agent’s security interest in such Collateral, (iii) instruct
such Person to hold all such Collateral for the Administrative Agent’s account
and subject to the Administrative Agent’s instructions and (iv) use its
reasonable efforts to obtain an acknowledgment from such Person that it is
holding such Collateral for the benefit of the Administrative Agent.

(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of such Grantor’s business or as required by
Laws.

(g) Commercial Tort Claims.

(i) Promptly notify the Administrative Agent in writing of the initiation of any
Commercial Tort Claim in excess of the Threshold Amount before any Governmental
Authority by or in favor of such Grantor.

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by Laws, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim.

(h) Copyrights, Patents and Trademarks. Within 90 days after the end of each
calendar year, and with respect to Copyrights at the end of each fiscal quarter,
notify the Administrative Agent of any attainment of (i) an ownership interest
by such Grantor of any United States Patent, Trademark or registered Copyright,
or (ii) an exclusive license with respect to third-party United States
registered Copyrights, in each case constituting Collateral, and shall take such
actions as may be reasonably requested by the Administrative Agent (but only to
the extent such actions are within such Grantor’s control) to perfect the
security interest granted to the Administrative Agent therein to the

 

5.01(a)(iii) - 8



--------------------------------------------------------------------------------

extent provided in respect of Patents, registered Trademarks or registered
Copyrights constituting Collateral on the date hereof. Within 90 days after the
end of each calendar year, and with respect to Copyrights at the end of each
fiscal quarter, notify the Administrative Agent of any attainment of an
ownership interest by such Grantor of any foreign Patent, registered Trademark
or registered Copyright.

6. Advances by Holders of the Secured Obligations. On failure of any Grantor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent may make
for the protection of the security hereof or that may be compelled to make by
operation of Laws. All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis (subject to Section 23 hereof)
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate for Base Rate Loans in respect of the
Term Facility. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any default under the terms
of this Security Agreement, the other Loan Documents or any other documents
relating to the Secured Obligations. The Administrative Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by a
Grantor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Loan Documents, in any other documents relating to the Secured
Obligations, or by Laws (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Collateral and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Grantors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Grantors to assemble and make available to the
Administrative Agent at the expense of the Grantors any Collateral at any place
and time designated by the Administrative Agent that is reasonably convenient to
both parties, (iv) remove any Collateral from any such premises for the purpose
of effecting sale or other disposition thereof, and/or (v) without demand and
without advertisement, notice, hearing or process of law, all of which each of
the Grantors hereby waives to the fullest extent permitted by Laws, at any place
and

 

5.01(a)(iii) - 9



--------------------------------------------------------------------------------

time or times, sell and deliver any or all Collateral held by or for it at
public or private sale, by one or more contracts, in one or more parcels, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each of the Grantors acknowledges that any
private sale referenced above may be at prices and on terms less favorable to
the seller than the prices and terms that might have been obtained at a public
sale and agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. Neither the Administrative Agent’s compliance
with applicable Laws nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale. In addition to all other sums due the Administrative Agent and the holders
of the Secured Obligations with respect to the Secured Obligations, the Grantors
shall pay the Administrative Agent and each of the holders of the Secured
Obligations all reasonable documented costs and expenses incurred by the
Administrative Agent or any such holder of the Secured Obligations, including,
but not limited to, reasonable attorneys’ fees and court costs, in obtaining or
liquidating the Collateral, in enforcing payment of the Secured Obligations, or
in the prosecution or defense of any action or proceeding by or against the
Administrative Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the
Bankruptcy Code. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the
Agreement at least ten (10) Business Days before the time of sale or other event
giving rise to the requirement of such notice. The Administrative Agent and the
holders of the Secured Obligations shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by Laws, any holder of the Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable Laws, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Laws, the Administrative
Agent and the holders of the Secured Obligations may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by Laws, be made at the time and place to which the sale
was postponed, or the Administrative Agent and the holders of the Secured
Obligations may further postpone such sale by announcement made at such time and
place.

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative

 

5.01(a)(iii) - 10



--------------------------------------------------------------------------------

Agent’s security interest therein, and may (either in its own name or in the
name of a Grantor or both) demand, collect (including without limitation by way
of a lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the holders of the Secured Obligations in the Accounts.
Each Grantor acknowledges and agrees that the Proceeds of its Accounts remitted
to or on behalf of the Administrative Agent in accordance with the provisions
hereof shall be solely for the Administrative Agent’s own convenience and that
such Grantor shall not have any right, title or interest in such Accounts or in
any such other amounts except as expressly provided herein. The Administrative
Agent and the holders of the Secured Obligations shall have no liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Each Grantor hereby agrees to
indemnify the Administrative Agent and the holders of the Secured Obligations
from and against all liabilities, damages, losses, actions, claims, judgments,
costs, expenses, charges and reasonable attorneys’ fees suffered or incurred by
the Administrative Agent or the holders of the Secured Obligations (each, an
“Indemnified Party”) because of the maintenance of the foregoing arrangements
except as relating to or arising out of the gross negligence or willful
misconduct of an Indemnified Party or its officers, employees or agents. In the
case of any investigation, litigation or other proceeding, the foregoing
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a Grantor, its directors, shareholders or creditors or
an Indemnified Party or any other Person or any other Indemnified Party is
otherwise a party thereto.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Security Agreement, any other Loan Document, any other documents relating
to the Secured Obligations, or as provided by Laws, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by Laws, neither the Administrative Agent, the holders of
the

 

5.01(a)(iii) - 11



--------------------------------------------------------------------------------

Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or Laws
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agents and the holders of the Secured
Obligations under this Security Agreement shall be cumulative and not exclusive
of any other right or remedy that the Administrative Agent or the holders of the
Secured Obligations may have.

(e) Retention of Collateral. To the extent permitted under applicable Laws, in
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default, the Administrative Agent may, after providing the notices required
by Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of applicable Laws of the relevant jurisdiction, accept or retain
all or any portion of the Collateral in satisfaction of the Secured Obligations.
Unless and until the Administrative Agent shall have provided such notices,
however, the Administrative Agent shall not be deemed to have accepted or
retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Grantors shall be jointly and severally liable for the deficiency (subject to
Section 23 hereof), together with interest thereon at the Default Rate for Base
Rate Loans in respect of the Term Facility, together with the costs of
collection and reasonable attorneys’ fees. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Grantors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

 

5.01(a)(iii) - 12



--------------------------------------------------------------------------------

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) in accordance with applicable Laws, to sell, assign, transfer, make any
agreement in respect of, or otherwise deal with or exercise rights in respect
of, any Collateral or the goods or services that have given rise thereto, as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate; and

(xii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments

 

5.01(a)(iii) - 13



--------------------------------------------------------------------------------

relating thereto shall have been terminated. The Administrative Agent shall be
under no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Security Agreement, and shall not be liable for any failure to do
so or any delay in doing so. The Administrative Agent shall not be liable for
any act or omission or for any error of judgment or any mistake of fact or Laws
in its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct. This power
of attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral.

(b) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Administrative Agent shall have no obligation
to clean, repair or otherwise prepare the Collateral for sale.

9. Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any of
the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Agreement or other document relating to the Secured Obligations, and each
Grantor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

11. Continuing Agreement.

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnity obligations that are not
yet due and payable) and until all of the commitments relating thereto have been
terminated. Upon such payment and termination, this Security Agreement and the
Liens created hereby shall automatically terminate and the Administrative Agent
shall, upon the request and at the expense of the Grantors, execute and deliver
all UCC termination statements and/or

 

5.01(a)(iii) - 14



--------------------------------------------------------------------------------

other documents reasonably requested by the Grantors evidencing such
termination. Notwithstanding the foregoing, upon the consummation of any
disposition of any Collateral permitted by the Agreement, the security interest
and Lien granted hereby in the Collateral subject to such disposition shall
automatically terminate and be released, and the Administrative Agent shall,
upon the request and at the expense of the Grantors, execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination. Upon the consummation of any disposition
of any Grantor permitted by the Agreement, such Grantor shall by automatically
released from its obligations hereunder and the security interest and Lien in
the Collateral of such Grantor shall automatically terminate and be released,
and the Administrative Agent shall, upon the request and at the expense of the
Grantors, execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Grantors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Security Agreement.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar Laws, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, attorneys’ fees and disbursements) incurred by
the Administrative Agent or any holder of the Secured Obligations in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

12. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Agreement.

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns; provided,
however, that none of the Grantors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Agreement (and any other attempted assignment or transfer by any Grantor shall
be null and void). To the fullest extent permitted by Laws, each Grantor hereby
releases the Administrative Agent and each holder of the Secured Obligations,
their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of Laws relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.

 

5.01(a)(iii) - 15



--------------------------------------------------------------------------------

14. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Agreement.

15. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Security Agreement to produce or account for
more than one such counterpart.

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

17. Governing Law; Jurisdiction; etc.

(a) GOVERNING LAW. THIS SECURITY AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY TO THIS SECURITY AGREEMENT OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECURITY AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY

 

5.01(a)(iii) - 16



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE AGREEMENT.
NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

18. Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

19. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto with respect to the subject matter hereof and
thereof, and supersede all prior agreements and understandings, oral or written,
if any, with respect to the subject matter hereof and thereof, including any
commitment letters or correspondence relating to the Loan Documents, any other
documents relating to the Secured Obligations, or the transactions contemplated
herein and therein.

21. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other

 

5.01(a)(iii) - 17



--------------------------------------------------------------------------------

documents relating to the Secured Obligations, the delivery of the Notes and the
extension of credit thereunder or in connection therewith.

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent and
the holders of the Secured Obligations shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence of any Event
of Default, and the Administrative Agent and the holders of the Secured
Obligations shall have the right, in its sole discretion, to determine which
rights, security, liens, security interests or remedies the Administrative Agent
and the holders of the Secured Obligations shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the holders of the Secured Obligations under this
Security Agreement, under any of the other Loan Documents or under any other
document relating to the Secured Obligations.

23. Joint and Several Obligations of Grantors.

(a) Subject to subsection (c) of this Section 23, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

(b) Subject to subsection (c) of this Section 23, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state Laws.

[Signature Pages Follow]

 

5.01(a)(iii) - 18



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

GRANTORS:

 

iPAYMENT, INC., a Delaware
corporation

By:

     

Name:

   

Title:

 

iPAYMENT HOLDINGS, INC., a
Delaware corporation

By:

     

Name:

   

Title:

 

iPAYMENT OF CALIFORNIA, LLC, a

Tennessee limited liability company

CARDPAYMENT SOLUTIONS, L.L.C., a

Delaware limited liability company

iPAYMENT ACQUISITION SUB LLC,

a Delaware limited liability company

TS ACQUISITION SUB, LLC, a Delaware
limited liability company

PCS ACQUISITION SUB, LLC, a Delaware
limited liability company

NPMG ACQUISITION SUB, LLC, a

Delaware limited liability company

IFUNDS CASH SOLUTIONS, LLC,

a Nevada limited liability company

MSC ACQUISITION SUB, LLC, a Delaware
limited liability company

CAMBRIDGE ACQUISITION SUB, LLC, a Delaware limited liability company

ISCAN SOLUTIONS, LLC, a Delaware
limited liability company

By: iPAYMENT, INC., as sole Member

By:

     

Name:

   

Title:

 

 

5.01(a)(iii) - 19



--------------------------------------------------------------------------------

1ST NATIONAL PROCESSING, INC.,

a Nevada corporation

E-COMMERCE EXCHANGE, INC.,

a Delaware corporation

iPAYMENT OF MAINE, INC.,

a Delaware corporation

CARDSYNC PROCESSING, INC.,

a California corporation

QUAD CITY ACQUISITION SUB, INC.,

a Delaware corporation

ONLINE DATA CORP.,

a Delaware corporation

QUAD CITY ACQUISITION SUB, INC.,

a Delaware corporation

By:       Name:     Title:  

 

Accepted and agreed to as of the date first
above written. JPMORGAN CHASE
BANK, N.A., as Administrative Agent

By:

     

Name:

   

Title:

 

 

5.01(a)(iii) - 20



--------------------------------------------------------------------------------

Schedule 2

COMMERCIAL TORT CLAIMS

None.

 

5.01(a)(iii) - 21



--------------------------------------------------------------------------------

Schedule 5(c)(i)

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of May [_],
2011 (as the same may be amended, modified, extended or restated from time to
time, the “Security Agreement”) by and among the Grantors party thereto (each a
“Grantor” and collectively, the “Grantors”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Grantor has granted, and hereby
grants, a continuing security interest in and continuing lien upon, the
copyrights and copyright applications shown on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the copyrights and copyright applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
copyright or copyright application.

 

Very truly yours,

[Grantor]

By:       Name:     Title:  

 

Acknowledged and Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:

     

Name:

   

Title:

 

 

5.01(a)(iii) - 22



--------------------------------------------------------------------------------

Schedule 5(c)(ii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of May [_],
2011 (the “Security Agreement”) by and among the Grantors party thereto (each a
“Grantor” and collectively, the “Grantors”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon, the patents and patent
applications set forth on Schedule 1 attached hereto to the Administrative Agent
for the ratable benefit of the holders of the Secured Obligations.

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the patents and patent applications set forth on Schedule 1 attached
hereto (i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any patent or
patent application.

 

Very truly yours, [Grantor] By:       Name:     Title:  

 

Acknowledged and Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:       Name:     Title:  

 

5.01(a)(iii) - 23



--------------------------------------------------------------------------------

Schedule 5(c)(iii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of May [_],
2011 (the “Security Agreement”) by and among the Grantors party thereto (each a
“Grantor” and collectively, the “Grantors”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon, the trademarks and trademark
applications set forth on Schedule 1 attached hereto to the Administrative Agent
for the ratable benefit of the holders of the Secured Obligations.

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the trademarks and trademark applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
trademark or trademark application.

 

Very truly yours, [Grantor] By:       Name:     Title:  

 

Acknowledged and Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:       Name:     Title:  

 

5.01(a)(iii) - 24



--------------------------------------------------------------------------------

EXHIBIT 5.01(a)(iv)

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) dated as of May [_], 2011 is by
and among the parties identified as “Pledgors” and such other parties as may
become Pledgors hereunder after the date hereof (individually a “Pledgor”, and
collectively the “Pledgors”) and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the holders of the
Secured Obligations referenced below.

WITNESSETH

WHEREAS, a revolving credit facility and a term loan facility of up to
$450,000,000 have been established in favor of iPayment, Inc., a Delaware
corporation (the “Borrower”), pursuant to the terms of that Credit Agreement (as
amended, restated, modified, supplemented and extended from time to time, the
“Agreement”) dated as of the date hereof among the Borrower, the Guarantors
identified therein, the Lenders identified therein and JPMorgan Chase Bank,
N.A., as Administrative Agent; and

WHEREAS, this Pledge Agreement is required under the terms of the Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Agreement.

(b) As used herein, the following terms shall have the meanings assigned thereto
in the Uniform Commercial Code in effect in the State of New York on the date
hereof: Financial Asset, Proceeds and Security.

(c) As used herein, the following terms shall have the meanings set forth below:

“Non-Voting Equity” has the meaning provided in Section 2 hereof.

“Pledged Collateral” has the meaning provided in Section 2 hereof.

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

5.01(a)(iv) - 1



--------------------------------------------------------------------------------

“Secured Obligations” means, without duplication, (a) all of the Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including reasonable attorneys’ fees.

“UCC” means the Uniform Commercial Code.

“Voting Equity” has the meaning provided in Section 2 hereof.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the holders
of the Secured Obligations, a continuing security interest in, and a right to
set-off against, any and all right, title and interest of such Pledgor in and to
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Pledged Collateral”):

(a) Pledged Shares. (i) One hundred percent (100%) (or, if less, the full amount
owned by such Pledgor) of the issued and outstanding Equity Interests of each
Domestic Subsidiary in existence on the date hereof, including without
limitation each such Subsidiary set forth on Schedule 2(a) attached hereto and
(ii) sixty-five percent (65%) (or, if less, the full amount owned by such
Pledgor) of the issued and outstanding shares of Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”)
and one hundred percent (100%) of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
(“Non-Voting Equity”) owned by such Pledgor of each Foreign Subsidiary in
existence on the date hereof, including without limitation each such Subsidiary
set forth on Schedule 2(a) attached hereto, in each case together with the
certificates (or other agreements or instruments), if any, representing such
Equity Interests , and all options and other rights, contractual or otherwise,
with respect thereto (collectively, together with the Equity Interests described
in Sections 2(b) and 2(c) below, the “Pledged Shares”), including, but not
limited to, the following:

(i) all shares, securities, membership interests or other equity interests
representing a dividend on any of the Pledged Shares, or representing a
distribution or return of capital upon or in respect of the Pledged Shares, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder of, or otherwise in respect of, the Pledged Shares; and

 

5.01(a)(iv) - 2



--------------------------------------------------------------------------------

(ii) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Agreement, in the event of any
consolidation or merger involving the issuer of any Pledged Shares and in which
such issuer is not the surviving entity, all Equity Interests of the successor
entity formed by or resulting from such consolidation or merger.

(b) Additional Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Equity Interests of
any Person that hereafter becomes a Domestic Subsidiary and (ii) sixty-five
percent (65%) (or, if less, the full amount owned by such Pledgor) of the Voting
Equity and one hundred percent (100%) (or, if less, the full amount owned by
such Pledgor) of the Non-Voting Equity of any Person that hereafter becomes a
Foreign Subsidiary, including, without limitation, the certificates (or other
agreements or instruments) representing such Equity Interests.

(c) Proceeds. All Proceeds of any and all of the foregoing.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests.

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of each Pledgor constitutes continuing collateral security
for all of the Secured Obligations.

4. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

(a) Each Pledgor shall deliver to the Administrative Agent (i) simultaneously
with or prior to the execution and delivery of this Pledge Agreement, all
certificates representing the Pledged Shares of such Pledgor and (ii) promptly
upon the receipt thereof by or on behalf of such Pledgor, all other certificates
and instruments constituting Pledged Collateral of such Pledgor. Prior to
delivery to the Administrative Agent, all such certificates and instruments
constituting Pledged Collateral of such Pledgor shall be held in trust by such
Pledgor for the benefit of the Administrative Agent and the holders of the
Secured Obligations. All such certificates shall be delivered in suitable form
for transfer by delivery or shall be accompanied by duly executed undated
instruments of transfer

 

5.01(a)(iv) - 3



--------------------------------------------------------------------------------

or assignment in blank, substantially in the form provided in Schedule 4(a)
attached hereto.

(b) Additional Securities. If such Pledgor shall receive by virtue of its being
or having been the owner of any Pledged Collateral, any (i) certificate,
including without limitation, any certificate representing a dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares
or other equity interests, stock splits, spin-off or split-off, promissory notes
or other instruments; (ii) option or right, whether as an addition to,
substitution for, or an exchange for, any Pledged Collateral or otherwise;
(iii) dividends payable in securities; or (iv) distributions of securities in
connection with a partial or total liquidation, dissolution or reduction of
capital, capital surplus or paid-in surplus, then such Pledgor shall receive
such certificate, instrument, option, right or distribution in trust for the
benefit of the Administrative Agent and the holders of the Secured Obligations,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Administrative Agent in the exact form received together with
any necessary endorsement and/or appropriate undated stock power duly executed
in blank, substantially in the form provided in Schedule 4(a), to be held by the
Administrative Agent as Pledged Collateral and as further collateral security
far the Secured Obligations.

(c) Financing Statements. Each Pledgor authorizes the Administrative Agent to
file one or more financing statements (which may describe the collateral as “all
assets” or “all personal property”) disclosing the Administrative Agent’s
security interest in the Pledged Collateral. Each Pledgor agrees to execute and
deliver to the Administrative Agent such financing statements and other filings
as may be reasonably requested by the Administrative Agent in order to perfect
and protect the security interest created hereby in the Pledged Collateral of
such Pledgor.

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, that:

(a) Authorization of Pledged Shares. The Pledged Shares are duly authorized and
validly issued, are fully paid and nonassessable and are not subject to the
preemptive rights of any Person.

(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor.

 

5.01(a)(iv) - 4



--------------------------------------------------------------------------------

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction binding on or affecting such Pledgor or any
of its property.

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority or with the issuer of any Pledged
Stock is required either (i) for the pledge made by such Pledgor or for the
granting of the security interest by such Pledgor pursuant to this Pledge
Agreement (except as have been already obtained) or (ii) for the exercise by the
Administrative Agent or the holders of the Secured Obligations of their rights
and remedies hereunder (except as may be required by laws affecting the offering
and sale of securities).

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the benefit of the holders of
the Secured Obligations, in the Pledged Collateral. The taking of possession by
the Administrative Agent of the certificates representing the Pledged Shares and
all other certificates and instruments constituting Pledged Collateral will
perfect and establish the first priority of such security interest in the
Pledged Shares and, when properly perfected by filing under the Uniform
Commercial Code, in all other Pledged Collateral securing the Secured
Obligations. Except as set forth in this Section 5(e), no action is necessary to
perfect such security interest.

(f) Partnership and Membership Interests. Except as previously disclosed to the
Administrative Agent, none of the Pledged Shares consisting of partnership or
limited liability company interests (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a Security or
a Financial Asset.

6. Covenants. Each Pledgor hereby covenants, that so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Pledgor shall:

(a) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Agreement and the other Loan
Documents.

 

5.01(a)(iv) - 5



--------------------------------------------------------------------------------

(b) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Administrative Agent may reasonably request in order to
(i) perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor (including, without limitation, any and all action
necessary to satisfy the Administrative Agent that the Administrative Agent has
obtained a first priority perfected security interest in all Pledged
Collateral); (ii) enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder in respect of the Pledged Collateral of such
Pledgor; and (iii) otherwise effect the purposes of this Pledge Agreement,
including, without limitation and if requested by the Administrative Agent,
delivering to the Administrative Agent irrevocable proxies in respect of the
Pledged Collateral of such Pledgor.

(c) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Agreement and the other Loan Documents.

(d) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

(e) Issuance or Acquisition of Equity Interests. Not, without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
require, issue or acquire any Equity Interests consisting of an interest in a
partnership or a limited liability company that (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset.

7. Advances by Holders of the Secured Obligations. On failure of any Pledgor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the

 

5.01(a)(iv) - 6



--------------------------------------------------------------------------------

Administrative Agent may make for the protection of the security hereof or may
be compelled to make by operation of law. All such sums and amounts so expended
shall be repayable by the Pledgors on a joint and several basis promptly upon
timely notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate for Base Rate Term Loans. No such performance of any covenant
or agreement by the Administrative Agent, and no such advance or expenditure
therefor, shall relieve the Pledgors of any default under the terms of this
Pledge Agreement, the other Loan Documents or any other documents relating to
the Secured Obligations. The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

8. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Loan Documents, in any other documents relating to the Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Pledged Collateral.

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this
Section 8 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any holder of the Secured Obligations may
in such event, bid for the purchase of such securities. Each Pledgor agrees
that, to the extent notice of sale shall be required by law and has not been
waived by such Pledgor, any requirement of reasonable notice shall be met if
notice, specifying the place of any public sale or the time after which any
private sale is to be made, is personally served on or mailed, postage prepaid,
to such Pledgor, in accordance with the notice provisions of Section 11.02 of
the Agreement at least ten (10) days before the time of such sale. The

 

5.01(a)(iv) - 7



--------------------------------------------------------------------------------

Administrative Agent shall not be obligated to make any sale of Pledged
Collateral of such Pledgor regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Shares or any of the securities constituting Pledged Collateral and that the
Administrative Agent may, therefore, determine to make one or more private sales
of any such Pledged Collateral to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such Pledged Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
that might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to delay sale of any such Pledged Collateral for the period of time
necessary to permit the issuer of such Pledged Collateral to register such
Pledged Collateral for public sale under the Securities Act. Each Pledgor
further acknowledges and agrees that any offer to sell such Pledged Collateral
that has been (i) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such offer may be advertised without prior
registration under the Securities Act), or (ii) made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Administrative Agent may, in such event, bid for the
purchase of such Pledged Collateral.

(d) Retention of Pledged Collateral. To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence of an
Event of Default, the Administrative Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, accept or retain
all or any portion of the Pledged Collateral in satisfaction of the Secured
Obligations. Unless and until the Administrative Agent shall have provided such
notices, however, the Administrative Agent shall not be deemed to have accepted
or retained any Pledged Collateral in satisfaction of any Secured Obligations
for any reason.

 

5.01(a)(iv) - 8



--------------------------------------------------------------------------------

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Pledgors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate for Base Rate Term Loans, together with the
costs of collection and reasonable attorneys’ fees. Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Pledgors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.

9. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Pledgor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Pledged Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

(v) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

 

5.01(a)(iv) - 9



--------------------------------------------------------------------------------

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Pledge
Agreement and in order to fully consummate all of the transactions contemplated
herein;

(ix) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;

(x) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Collateral into the name
of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Collateral or
any part thereof may be sold pursuant to Section 8 hereof; and

(xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Pledged Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Pledged Collateral.

 

5.01(a)(iv) - 10



--------------------------------------------------------------------------------

(b) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that the Pledgors shall be responsible for preservation of all rights
in the Pledged Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters, or (ii) taking any necessary steps to preserve
rights against any parties with respect to any of the Pledged Collateral.

(c) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral of such Pledgor or any
part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement or the Agreement; and

(ii) Upon the occurrence and during the continuance of an Event of Default, all
rights of a Pledgor to exercise the voting and other consensual rights that it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall then have the sole right to exercise such
voting and other consensual rights.

(d) Dividend Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends (other than stock dividends and other dividends constituting Pledged
Collateral addressed hereinabove) or interest paid in respect of the Pledged
Collateral to the extent they are allowed under the Agreement or the other Loan
Documents.

 

5.01(a)(iv) - 11



--------------------------------------------------------------------------------

(ii) Upon the occurrence and during the continuance of an Event of Default:

(A) all rights of a Pledgor to receive the dividends and interest payments that
it would otherwise be authorized to receive and retain pursuant to paragraph
(i) of this subsection shall cease and all such rights shall thereupon be vested
in the Administrative Agent, which shall then have the sole right to receive and
hold as Pledged Collateral such dividends and interest payments; and

(B) all dividends and interest payments that are received by a Pledgor contrary
to the provisions of paragraph (A) of this subsection shall be received in trust
for the benefit of the Administrative Agent and the holders of the Secured
Obligations, shall be segregated from other property or funds of such Pledgor,
and shall be forthwith paid over to the Administrative Agent as Pledged
Collateral in the exact form received, to be held by the Administrative Agent as
Pledged Collateral and as further collateral security for the Secured
Obligations.

(e) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.

Upon the consummation of any disposition of any Pledged Collateral permitted by
the Agreement, the security interest and Lien granted hereby in the Pledged
Collateral subject to such disposition shall automatically terminate and be
released and the Administrative Agent shall, upon the request and at the expense
of the Pledgors, return to the Pledgors any such Pledged Collateral in its
possession and execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Pledgors evidencing such termination. Upon
the consummation of any disposition of any Pledgor permitted by the Agreement,
such Pledgor shall by automatically released from its obligations hereunder and
the security interest and Lien in the Pledged Collateral of such Pledgor shall
automatically terminate and be released and the Administrative Agent shall, upon
the request and at the expense of the Pledgors, return to the Pledgors any such
Pledged Collateral in its possession and execute and deliver all

 

5.01(a)(iv) - 12



--------------------------------------------------------------------------------

UCC termination statements and/or other documents reasonably requested by the
Pledgors evidencing such termination.

10. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

11. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Pledged Collateral, when received by the Administrative Agent or
any of the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Agreement or other document relating to the Secured Obligations, and each
Pledgor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

12. Continuing Agreement.

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnity obligations not yet due and
payable) and until all of the commitments relating thereto have been terminated.
Upon such payment and termination, this Pledge Agreement and the Liens created
hereby shall be automatically terminated and the Administrative Agent and the
holders of the Secured Obligations shall, upon the request and at the expense of
the Pledgors, execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Pledgors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, attorneys’ fees and disbursements) incurred by
the Administrative Agent or any holder of the Secured Obligations in

 

5.01(a)(iv) - 13



--------------------------------------------------------------------------------

defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

13. Amendments and Waivers. This Pledge Agreement and the provisions hereof may
not be amended, waived, modified, changed, discharged or terminated except as
set forth in Section 11.01 of the Agreement.

14. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns;
provided, however, that none of the Pledgors may assign its rights or delegate
its duties hereunder without the prior written consent of the requisite Lenders
under the Agreement (and any other attempted assignment or transfer by any
Pledgor shall be null and void). To the fullest extent permitted by law, each
Pledgor hereby releases the Administrative Agent and each holder of the Secured
Obligations, and their respective successors and assigns, from any liability for
any act or omission relating to this Pledge Agreement or the Collateral, except
for any liability arising from the gross negligence or willful misconduct of the
Administrative Agent or such holder, or their respective officers, employees or
agents.

15. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Agreement.

16. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Pledge Agreement to produce or account for
more than one such counterpart.

17. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Pledge Agreement.

18. Governing Law; Jurisdiction; etc.

(a) GOVERNING LAW. THIS PLEDGE AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY TO THIS PLEDGE AGREEMENT OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND

 

5.01(a)(iv) - 14



--------------------------------------------------------------------------------

CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
PLEDGE AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS PLEDGE AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS PLEDGE AGREEMENT OR AGAINST ANY PLEDGOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE

 

5.01(a)(iv) - 15



--------------------------------------------------------------------------------

AGREEMENT. NOTHING IN THIS PLEDGE AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

19. Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

20. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

21. Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto with respect to the subject matter hereof and
thereof, and supersede all prior agreements and understandings, oral or written,
if any, with respect to the subject matter hereof and thereof, including any
commitment letters or correspondence relating to the Loan Documents, any other
documents relating to the Secured Obligations, or the transactions contemplated
herein and therein.

22. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

23. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a

 

5.01(a)(iv) - 16



--------------------------------------------------------------------------------

Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent and the holders of the Secured Obligations shall have
the right to proceed against such other property, guarantee or endorsement upon
the occurrence of any Event of Default, and the Administrative Agent and the
holders of the Secured Obligations shall have the right, in its sole discretion,
to determine which rights, security, liens, security interests or remedies the
Administrative Agent and the holders of the Secured Obligations shall at any
time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or the Secured Obligations
or any of the rights of the Administrative Agent or the holders of the Secured
Obligations under this Pledge Agreement, under any of the other Loan Documents
or under any other document relating to the Secured Obligations.

24. Joint and Several Obligations of Pledgors.

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the holders of
the Secured Obligations, for the mutual benefit, directly and indirectly, of
each of the Pledgors and in consideration of the undertakings of each of the
Pledgors to accept joint and several liability for the obligations of each of
them.

(b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

[Signature Pages Follow]

 

5.01(a)(iv) - 17



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

PLEDGORS:

 

iPAYMENT, INC.,
a Delaware corporation

By:      

Name:

   

Title:

 

iPAYMENT HOLDINGS, INC., a Delaware corporation

By:      

Name:

   

Title:

 

iPAYMENT OF CALIFORNIA, LLC, a Tennessee limited liability company

CARDPAYMENT SOLUTIONS, L.L.C., a Delaware limited liability company

iPAYMENT ACQUISITION SUB LLC, a Delaware limited liability company

TS ACQUISITION SUB, LLC, a Delaware limited liability company

PCS ACQUISITION SUB, LLC, a Delaware limited liability company

NPMG ACQUISITION SUB, LLC, a Delaware limited liability company

IFUNDS CASH SOLUTIONS, LLC, a Nevada limited liability company

MSC ACQUISITION SUB, LLC, a Delaware limited liability company

CAMBRIDGE ACQUISITION SUB, LLC, a Delaware limited liability company

ISCAN SOLUTIONS, LLC, a Delaware limited liability company

By: iPAYMENT, INC., as sole Member By:      

Name:

   

Title:

 

 

5.01(a)(iv) - 18



--------------------------------------------------------------------------------

1ST NATIONAL PROCESSING, INC., a Nevada corporation

E-COMMERCE EXCHANGE, INC., a Delaware corporation

iPAYMENT OF MAINE, INC., a Delaware corporation

CARDSYNC PROCESSING, INC., a California corporation

QUAD CITY ACQUISITION SUB, INC., a Delaware corporation

ONLINE DATA CORP., a Delaware corporation QUAD CITY ACQUISITION SUB, INC., a
Delaware corporation

By:      

Name:

   

Title:

 

Accepted and agreed to as of the date first above written.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

     

Name:

   

Title:

 

 

5.01(a)(iv) - 19



--------------------------------------------------------------------------------

Schedule 2(a)

Pledged Stock

 

Pledgor

  

Issuer

   Number of
Shares    Certificate
Number    Percentage
Ownership  

iPayment Holdings, Inc.

   iPayment, Inc.    100    1      100 % 

iPayment, Inc.

   iPayment of California, LLC (f/k/a iPayment of California, Inc., which was
f/k/a iPayment, Inc., which was f/k/a Beverly Hills Acquisition Corp.)    N/A   
N/A      100 % 

iPayment, Inc.

   1ST National Processing, Inc. (f/k/a First Acquisition Company, Inc.)    100
   3      100 % 

iPayment, Inc.

   E-Commerce Exchange, Inc.    1,000    2      100 % 

iPayment, Inc.

   Online Data Corp.    1,000    2      100 % 

iPayment, Inc.

   iPayment of Maine, Inc.    1,000    2      100 % 

iPayment, Inc.

   CardSync Processing, Inc.    1,000    1      100 % 

iPayment, Inc.

   Quad City Acquisition Sub, Inc.    1,000    1      100 % 

iPayment, Inc.

   CardPayment Solutions, L.L.C. (f/k/a CPS Acquisition Sub, L.L.C.)    N/A   
N/A      100 % 

iPayment, Inc.

   iPayment Acquisition Sub LLC    N/A    N/A      100 % 

iPayment, Inc.

   TS Acquisition Sub LLC    N/A    N/A      100 % 

iPayment, Inc.

   PCS Acquisition Sub, LLC    N/A    N/A      100 % 

iPayment, Inc.

   NPMG Acquisition Sub,LLC    N/A    N/A      100 % 

iPayment, Inc.

   iScan Solutions, LLC    N/A    N/A      100 % 

iPayment, Inc

   MSC Acquisition Sub, LLC    N/A    N/A      100 % 

iPayment, Inc.

   iFunds Cash Solutions, LLC    N/A    N/A      100 % 

iPayment, Inc.

   Cambridge Acquisition Sub, LLC    N/A    N/A      100 % 

 

5.01(a)(iv) - 20



--------------------------------------------------------------------------------

Schedule 4(a)

Form of Irrevocable Stock Power

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following shares of capital stock of             , a              corporation:

 

Number of Shares

  

Certificate Number

and irrevocably appoints                      its agent and attorney-in-fact to
transfer all or any part of such capital stock and to take all necessary and
appropriate action to effect any such transfer. The agent and attorney-in-fact
may substitute and appoint one or more persons to act for him. The effectiveness
of a transfer pursuant to this stock power shall be subject to any and all
transfer restrictions referenced on the face of the certificates evidencing such
interest or in the certificate of incorporation or bylaws of the subject
corporation, to the extent they may from time to time exist.

 

[HOLDER]

By:

     

Name:

   

Title:

 

 

5.01(a)(iv) - 21



--------------------------------------------------------------------------------

EXHIBIT 5.01(a)(vii)

FORM OF OPINION OF DEBEVOISE & PLIMPTON, LLP, SPECIAL NEW YORK COUNSEL

TO LOAN PARTIES

[Omitted]

 

5.01(a)(vii) - 1



--------------------------------------------------------------------------------

EXHIBIT 5.01(a)(viii)

FORM OF OPINION OF WHITE & CASE, LLP, SPECIAL CALIFORNIA COUNSEL TO

LOAN PARTIES

[Omitted]

 

5.01(a)(viii) - 1



--------------------------------------------------------------------------------

EXHIBIT 5.01(a)(ix)

FORM OF OPINIONS OF RICHARDS, LAYTON & FINGER, P.A., SPECIAL DELAWARE

COUNSEL TO LOAN PARTIES

[Omitted]

 

5.01(a)(ix) - 1



--------------------------------------------------------------------------------

EXHIBIT 5.01(a)(x)

FORM OF OPINION OF SANTORO, DRIGGS, WALCH, KEARNEY, HOLLEY &

THOMPSON, SPECIAL NEVADA COUNSEL TO LOAN PARTIES

[Omitted]

 

5.01(a)(x) - 1



--------------------------------------------------------------------------------

EXHIBIT 5.01(a)(xi)

FORM OF OPINION OF AFSHIN YAZDIAN, GENERAL COUNSEL TO LOAN PARTIES

[Omitted]

 

5.01(a)(xi) - 1



--------------------------------------------------------------------------------

EXHIBIT 5.01(a)(xiii)

FORM OF SOLVENCY CERTIFICATE

iPAYMENT, INC., a Delaware corporation (the “Company”), hereby certifies that
the person executing this Solvency Certificate, Mark C. Monaco, is the Chief
Financial Officer of the Company and that such officer is duly authorized to
execute this Certificate, which is hereby delivered on behalf of the Company
pursuant to Section 5.01(a)(xi) of the Credit Agreement dated as of May [6],
2011 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein, unless otherwise
defined herein, being used herein as therein defined) by and among the Company,
the Guarantors party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

The Company further certifies that such officer is generally familiar with the
properties, businesses and assets of each Loan Party, individually and together
with its Subsidiaries, and has reviewed the Loan Documents and the contents of
this Solvency Certificate and, in connection herewith, has reviewed such other
documentation and information and has made such investigation and inquiries as
the Company and such officer deem necessary and prudent therefor.

The Company hereby further certifies that:

1. Immediately following the consummation of the Transactions to occur on the
date hereof and after giving effect to the application of the proceeds of each
Loan on the date hereof, the fair value of the assets of each Loan Party,
individually and together with its Subsidiaries, is greater than the total
amount of liabilities (including, without limitation, contingent liabilities) of
each Loan Party, individually and together with its Subsidiaries, respectively.

2. Immediately following the consummation of the Transactions to occur on the
date hereof and after giving effect to the application of the proceeds of each
Loan on the date hereof, the present fair saleable value of the assets of each
Loan Party, individually and together with its Subsidiaries, is not less than
the amount that will be required to pay the probable liabilities of each Loan
Party, individually and together with its Subsidiaries, respectively, on its
debts as they become absolute and matured.

3. Immediately following the consummation of the Transactions to occur on the
date hereof and after giving effect to the application of the proceeds of each
Loan on the date hereof, neither the Company nor each other Loan Party,
individually and together with its Subsidiaries, have unreasonably small capital
resources with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

4. Each Loan Party, individually and together with its Subsidiaries, does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay such debts and liabilities as they mature.

 

5.01(a)(xii) - 1



--------------------------------------------------------------------------------

5. In reaching the conclusions set forth in this Solvency Certificate, the
Company has considered, among other things:

(a) all obligations and liabilities of each Loan Party, individually and
together with its Subsidiaries, whether matured or unmatured, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, subordinated,
absolute, fixed or contingent, including, among other things, claims arising out
of pending, or to the best knowledge of the undersigned, threatened litigation
against each Loan Party, individually and together with its Subsidiaries, as
well as the rights of each Loan Party, individually and together with its
Subsidiaries, to insurance and rights of indemnification, contribution and
subrogation with respect to those obligations and liabilities;

(b) historical and anticipated revenues of each Loan Party, individually and
together with its Subsidiaries, and the income stream generated by each Loan
Party, individually and together with its Subsidiaries, as reflected in, among
other things, the cash flow statements included in the applicable Loan Party’s
current projections;

(c) the customary terms of trade payables of each Loan Party and its
Subsidiaries;

(d) the amount of the credit extended by each Loan Party and its Subsidiaries to
customers of each Loan Party and its Subsidiaries;

(e) the amortization requirements of the Credit Agreement and the anticipated
interest payable on the Advances under the Credit Agreement; and

(f) the level of capital customarily maintained by each Loan Party and its
Subsidiaries and other entities engaged in the same or similar business as the
businesses of each Loan Party and its Subsidiaries.

Delivery of an executed counterpart of a signature page to this Solvency
Certificate by telecopier shall be effective as delivery of a manually executed
counterpart of this Solvency Certificate.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5.01(a)(xii) - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Solvency Certificate to be
executed on its behalf this _____ day of May, 2011.

 

iPAYMENT, INC. By     Name: Title:

 

5.01(a)(xi) - 3



--------------------------------------------------------------------------------

EXHIBIT 7.02

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                    

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of May [_], 2011 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among iPayment, Inc., a Delaware corporation (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

The undersigned Responsible Officer of the Borrower hereby certifies, solely as
a Responsible Officer of the Borrower and not in his/her individual capacity, as
of the date hereof that he/she is the [insert title] of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Agent on behalf of the Borrower, and that:

[Use the following paragraph 1 for fiscal year-end financial statements.]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Borrower
and its Subsidiaries ended as of the above date, together with a report and
opinion of a Registered Public Accounting Firm required by such section.

[or]

[Use the following paragraph 1 for fiscal quarter-end financial statements.]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 7.01(b) of the Agreement for the fiscal quarter of the Borrower and
its Subsidiaries ended as of the above date. Such financial statements fairly
present in all material respects, in accordance with GAAP (subject to the
absence of footnotes and normal year-end audit adjustments), the financial
condition, results of operations, shareholder’s equity and cash flows of the
Borrower and its Subsidiaries as at such date and for such period.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such

 

7.02 - 1



--------------------------------------------------------------------------------

fiscal period the Borrower performed and observed all its obligations under the
Loan Documents, and to the best knowledge of the undersigned during such fiscal
period,

[Select one.]

[the Company performed and observed each covenant and condition of the Loan
Documents applicable to it.]

[or]

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

5. Set forth on Schedule 3 attached hereto is information regarding the
(A) occurrence of any Disposition or any Involuntary Disposition for which the
Borrower is or may be required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii) and (B) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv).

6. Since              (the date of the last similar certification, or, if none,
the Closing Date), no Default or Event of Default has occurred under the
Agreement;

7. To the extent required by Sections 4.08 and 7.12 of the Agreement, the
Borrower [has/has not] delivered a Joinder Agreement (and the related documents
required by Section 7.12 of the Agreement) to the Administrative Agent with
respect to each Subsidiary that was created or acquired during the fiscal
quarter.

8. Each Loan Party [has/has not] delivered a Notice of Grant of Security
Interest to the Administrative Agent with respect to each patent, trademark or
copyright created or acquired by such Loan Party during the fiscal quarter.

 

7.02 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate in
his/her capacity as Responsible Officer of the Company as of                 ,
20    .

 

iPAYMENT, INC. By:       Name:     Title:  

 

7.02 - 3



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE COMPLIANCE CERTIFICATE

[Financial Statements]

 

Schedule 1 to Exhibit 7.02



--------------------------------------------------------------------------------

SCHEDULE 2

TO THE COMPLIANCE CERTIFICATE1

For the Fiscal Quarter/Year ended              (“Statement Date”)

 

I.

   Section 8.11 (a) – Consolidated Interest Coverage Ratio.    A.   
Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):          1.    Consolidated Net Income for Subject Period:   
$                   2.    Consolidated Interest Charges for Subject Period:   
$                   3.    Provision for federal, state, local and foreign income
taxes for Subject Period:    $                   4.    Depreciation and
amortization expenses for Subject Period:    $                   5.    Non-cash
expenses in respect of stock options, restricted stock awards and similar equity
compensation arrangements for Subject Period:    $                   6.   
Restructuring charges (in an aggregate amount not to exceed $10,000,000) and
Transaction Costs for Subject Period:2    $                   7.    Other
non-recurring expenses which do not represent a cash item for Subject Period:   
$                   8.    Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 +
6 + 7):    $                B.    Consolidated Interest Charges for Subject
Period3:    $            

 

1 

In case of any inconsistency between the provisions of this Schedule and the
provisions of the Agreement, the Agreement shall prevail.

2 

The Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate specifying and quantifying such items included in Line I.A.6.

3 

For purposes of determining the amount of Consolidated Interest Charges included
in the calculation of the Consolidated Interest Coverage Ratio for the fiscal
quarter ended September 30, 2011, such amount for the Measurement Period then
ended shall equal such item for such fiscal quarter multiplied by four. For
purposes determining the amount of Consolidated Interest Charges included in the
calculation of the Consolidated Interest Coverage Ratio for the fiscal quarter
ended December 31, 2011, such amount for the Measurement Period then ended shall
equal such item for the two fiscal quarters then ended multiplied by two. For
purposes of determining the amount of Consolidated Interest Charges included in
the calculation of the Consolidated Interest Coverage Ratio for the fiscal
quarter ended March 31, 2012, such amount for the Measurement Period then ended
shall equal such item for the three fiscal quarters then ended multiplied by
4/3.

 

Schedule 2 to Exhibit 7.02 - 1



--------------------------------------------------------------------------------

   C.   

Consolidated Interest Coverage Ratio (Line I.A.8 ÷ Line I.B):

                to 1       Minimum required:   

 

Measurement Period(s) Ending

   Minimum
Consolidated
Interest Coverage
Ratio  

Closing Date through December 31, 2012

     1.50x   

January 1, 2013 through December 31, 2014

     1.75x   

January 1, 2015 and each fiscal quarter thereafter

     2.00x   

 

II.

   Section 8.11 (b) – Senior Secured Leverage Ratio.    A.    Consolidated
Funded Indebtedness under the Agreement at Statement Date    $                B.
   Consolidated EBITDA for Subject Period (Line I.A.8 above):    $            
   C.    Senior Secured Leverage Ratio (Line II.A ÷ Line II.B):   
             to 1       Maximum permitted:   

 

Measurement Period(s) Ending

   Maximum Senior
Secured Leverage
Ratio  

Closing Date through December 31, 2011

     3.75x   

January 1, 2012 through December 31, 2012

     3.50x   

January 1, 2013 through December 31, 2013

     3.25x   

January 1, 2014 through December, 31, 2014

     3.00x   

January 1, 2015 through December 31, 2015

     2.75x   

January 1, 2016 through December 31, 2016

     2.50x   

January 1, 2017 and each fiscal quarter thereafter

     2.25x   

 

Schedule 2 to Exhibit 7.02 - 2



--------------------------------------------------------------------------------

SCHEDULE 3

TO THE COMPLIANCE CERTIFICATE

[Information regarding the (A) occurrence of any Disposition or any Involuntary
Disposition for

which the Borrower is or may be required to make a mandatory prepayment pursuant
to Section

2.05(b)(ii) and (B) incurrence or issuance of any Indebtedness for which the
Borrower is

required to make a mandatory prepayment pursuant to Section 2.05(b)(iv)]

 

Schedule 3 to Exhibit 7.02



--------------------------------------------------------------------------------

EXHIBIT 11.06

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [insert
name of Assignor] (the “Assignor”) and [insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective Loans identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

   Assignor:   _______________________________________     

2.

   Assignee:                    [and is an Affiliate of [identify
Lender]/Approved Fund/existing Lender1]   

3.

   Company:   iPayment, Inc.  

4.

   Administrative Agent:   JPMorgan Chase Bank, N.A., as the Administrative
Agent under the Credit Agreement   

 

1 

Select as applicable.

 

11.06-1



--------------------------------------------------------------------------------

5.

   Credit Agreement:    The Credit Agreement, dated as of May [_], 2011, among
iPayment, Inc., a Delaware corporation, the Guarantors party thereto, the
Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
  

6. Assigned Interest:

 

Loans Assigned2

  Aggregate
Amount of
Loans
for all Lenders3     Amount
of Loans
Assigned*     Percentage
Assigned  of
Loans4     CUSIP
Number     $                   $                                  %      $
                  $                                  %   

 

[7.

   Trade Date:                                                         ]5      

8.

   Effective Date:                    ,20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]   

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:     Title:  

 

2 

Fill in the appropriate terminology for the types of loans under the Credit
Agreement that are being assigned (e.g., “Revolving Commitment”, “Term
Commitment”, etc.).

3 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Banks
thereunder.

5 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

11.06-2



--------------------------------------------------------------------------------

ASSIGNOR [NAME OF ASSIGNEE] By:       Name:     Title:  

[Consented to and]6 Accepted:

 

JPMorgan Chase Bank, N.A., as Agent [, Swing Line Lender and L/C Issuer] By:    
  Name:     Title:   [Consented to:]7 iPayment, Inc., as Borrower By:      
Name:     Title:  

 

6 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

7 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

11.06-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Section 1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01(a) or 7.01(b) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type and (vi) if it is not a “United States Person” for U.S. federal income
tax purposes as defined in Section 7701(a)(30) of the Code, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(ii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf to exercise such powers under the Agreement and other Loan
Documents as are delegated to or otherwise conferred upon the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto and (iii) it will

 

Annex 1 to Exhibit 11.06 - 1



--------------------------------------------------------------------------------

perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

1.3 Assignee’s Address for Notices, Etc. Administrative details (including
credit contact information, addresses, phone and facsimile information and
account and payment instructions) have been provided in the administrative
questionnaire previously delivered to the Administrative Agent.

Section 2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

Section 3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed and enforced in accordance with, the law of the State of New
York.

 

Annex 1 to Exhibit 11.06 - 2